Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                       Document      Page 1 of 165



                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                     Debtors.                              (Jointly Administered)


 MOTION OF DEBTORS FOR ENTRY OF (I) AN ORDER (A) APPROVING BIDDING
 PROCEDURES IN CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL OF
      THE DEBTORS’ ASSETS, (B) APPROVING THE STALKING HORSE BID
     PROTECTIONS, (C) APPROVING THE FORM AND MANNER OF NOTICE
THEREOF, (D) SCHEDULING AN AUCTION AND SALE HEARING, (E) APPROVING
PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF CONTRACTS, AND
  (F) GRANTING RELATED RELIEF; AND (II) AN ORDER (A) APPROVING THE
      ASSET PURCHASE AGREEMENT BETWEEN THE DEBTORS AND THE
 SUCCESSFUL BIDDER, (B) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL
       OF THE DEBTORS’ ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND INTERESTS, (C) AUTHORIZING THE ASSUMPTION AND
     ASSIGNMENT OF CONTRACTS, AND (D) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (the “Debtors”) file this Motion

for Entry of (I) An Order (A) Approving Bidding Procedures In Connection With the Sale of

Substantially All of the Debtors’ Assets, (B) Approving the Stalking Horse Bid Protections,

(C) Approving the Form and Manner of Notice Thereof, (D) Scheduling an Auction and Sale

Hearing, (E) Approving Procedures for the Assumption and Assignment of Contracts, and

(F) Granting Related Relief; and (II) An Order (A) Approving the Asset Purchase Agreement

Between the Debtors and the Successful Bidder, (B) Authorizing the Sale of Substantially All of

the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and Interests,



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document      Page 2 of 165


(C) Authorizing the Assumption and Assignment of Contracts, and (D) Granting Related Relief

(the “Motion”). In In support of the Motion, the Debtors respectfully represent as follows:

                                 JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue of these cases and the

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409(a).

         2.    The statutory predicates for the relief requested in this Motion are sections 105(a),

363, 365, 503(b), and 507(a)(2) of title 11 of the United States Code (the “Bankruptcy Code”),

and Rules 2002, 6004, and 6006(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”).

                                         BACKGROUND

A.       The Debtors’ Chapter 11 Cases

         3.    On February 14, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the Declaration of Marshall Glade in Support of First Day Motions

[Docket No. 11] (the “First Day Declaration”), which is fully incorporated herein by reference.

         4.    Concurrently with the filing of this Motion, the Debtors have requested

procedural consolidation and joint administration of the Chapter 11 Cases pursuant to

Bankruptcy Rule 1015(b). The Debtors continue to manage and operate their business as debtors

in possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

been requested in the Chapter 11 Cases and no committees have yet been appointed.




72351146.3
Case 20-62725-jwc            Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                        Document      Page 3 of 165


         5.       The Debtors intend to sell substantially all of their assets relating to their bitcoin

mining operation at Godby Road in the Chapter 11 Cases (the “Assets”),2 and Bay Point Capital

Partners II LP (the “DIP Lender”) has, subject to certain conditions, agreed to fund the Chapter

11 Cases and the 363 sale. However, given their lack of liquidity, the Debtors need to complete

the 363 sale process as expeditiously as possible in order to preserve value for the estates.

                                           RELIEF REQUESTED

         6.       By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit B (the “Bidding Procedures Order”):

                  (a)      authorizing and approving the Bidding Procedures attached to the Bidding
                           Procedures Order as Exhibit 1 in connection with the sale of the Assets;

                  (b)      approving the form and manner of notice attached to the Bidding
                           Procedures Order as Exhibit 2 (the “Sale Notice”) of an auction (the
                           “Auction”) and sale hearing (the “Sale Hearing”) with respect to the sale
                           of the Assets free and clear of liens, claims, encumbrances, and other
                           interests (the “Sale”);

                  (c)      scheduling the Auction and Sale Hearing;

                  (d)      approving procedures for the assumption and assignment (as set forth in
                           the Bidding Procedures Order, the “Assumption Procedures”) of certain
                           executory contracts and unexpired leases in connection with the Sale
                           (collectively, the “Contracts”); and

                  (e)      granting related relief.

         7.       Block Data Processing Corporation will serve as the stalking horse purchaser (the

“Stalking Horse Bidder”) pursuant to the proposed Asset Purchase Agreement (the “Stalking

Horse Agreement”) attached hereto as Exhibit A. Pursuant to the Stalking Horse Agreement, in

the event of the closing of a sale to a buyer other than the Stalking Horse Bidder, the Stalking

Horse Bidder is entitled to:

2
 In addition to the assets relating to their bitcoin mining operation at Godby Road, the Debtors own real estate and a
data storage center located at 1120 Curran Street, NW, Atlanta, Georgia 30318 (the “Curran Street Property”). The
Debtors intend to sell the Curran Street property via separate motion.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document      Page 4 of 165


               (a)     payment of a break-up fee in the amount of $500,000.00 (the “Break-Up
                       Fee”); and

               (b)     initial overbid protection in the amount of $600,000.00 (the “Initial
                       Overbid” and, together with the Break-Up Fee, the “Bid Protections”).

         8.    Furthermore, the Debtors will seek entry of an order at the conclusion of the Sale

Hearing, substantially in the form attached hereto as Exhibit C (the “Sale Order”):

               (a)     authorizing and approving the Sale of the Assets to the Successful Bidder
                       (as defined in the Bidding Procedures) on the terms substantially set forth
                       in the Successful Bid;

               (b)     authorizing and approving the Sale of the Assets free and clear of liens,
                       claims, encumbrances, and other interests, all in accordance with the
                       Successful Bid; and

               (c)     authorizing the assumption and assignment of the Contracts; and granting
                       any related relief.

         9.    The Debtors reserve the right to file and serve any supplemental pleading or

declaration that the Debtors deem appropriate or necessary in their reasonable business

judgment, including any pleading summarizing the competitive bidding and sale process and the

results thereof, in support of their request for entry of the Sale Order before the Sale Hearing.

                     POSTPETITION MARKETING AND SALE PROCESS

         10.   The Debtors have retained, subject to court approval, Highgate Partners as their

broker in these Chapter 11 Cases. As part of the proposed sale process, the Debtors, through

Highgate Partners and their professionals, will continue to engage in a marketing effort for the

Debtors’ Assets. There will be no conditions on potentially interested parties regarding bid

levels, structure, financing, or management in connection with the solicitation of indications of

interest. All interested parties will be given an opportunity to execute a confidentiality agreement

and be given access to the data room maintained by counsel to the Debtors. Those parties that

execute a confidentiality agreement will be provided with substantial due diligence information




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                     Document      Page 5 of 165


concerning, and access to, the Debtors, including, without limitation, presentations by the

Debtors and their advisors, and access to financial, operational, and other detailed information.

                                       THE PROPOSED SALE

         11.       The Debtors believe a prompt sale of the Assets represents the best option

available to maximize value for all stakeholders in these Chapter 11 Cases. Moreover, it is

critical for the Debtors to execute on a sale transaction as expeditiously as possible, as the

Debtors will be utilizing the DIP Lender’s cash collateral in order to conduct this sale process.

Therefore, time is of the essence.

         12.       By this Motion, the Debtors request that the Court approve the following general

timeline, with the assumption that the Bankruptcy Court will enter an order granting this motion.

These dates are subject to change in the event that the Bankruptcy Court does not enter an order

at that hearing:

                   (a)    Contract Cure Objection Deadline: Objections to the potential
                          assumption and assignment of any Contract will be filed and served no
                          later than April 10, 2020 at 4:00 p.m. (prevailing Eastern Time) (the
                          “Cure or Assignment Objection”).

                   (b)    Bid Deadline: Bids for the Assets, including a marked-up form of the
                          Stalking Horse Agreement, if one has been accepted by the Debtors as
                          contemplated by the Bidding Procedures Order, as well as the deposit and
                          the other requirements for a bid to be considered a Qualified Bid (as
                          defined in the Bidding Procedures) must be received by no later than
                          April 27, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Bid
                          Deadline”).

                   (c)    Auction: The Auction, if necessary, will be held at the offices of Polsinelli
                          PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta, GA 30309 on
                          April 28, 2020 at 10:00 a.m. (prevailing Eastern Time), or such other
                          location as identified by the Debtors after notice to all Qualified Bidders.

                   (d)    Sale Objection Deadline: Objections to the Sale will be filed and served
                          no later than 4:00 p.m. (prevailing Eastern Time) on May 1, 2020.

                   (e)    Sale Hearing: Consistent with the Court’s availability and schedule, the
                          Sale Hearing will commence on or before May 5, 2020.




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                   Document      Page 6 of 165


         13.   The Debtors believe that this timeline maximizes the prospect of receiving a

higher or otherwise better offer without unduly prejudicing the bankruptcy estates. Given the

Debtors’ marketing efforts, the proposed timeline is more than sufficient to complete a fair and

open sale process that will maximize the value received for the Assets. To further ensure that the

Debtors’ proposed Auction and Sale process maximizes value for the benefit of the Debtors’

estates, the Debtors and their professionals will use the time following the Petition Date to

continue to actively market the Assets in an attempt to solicit the highest or otherwise best bids

available. The Debtors believe the relief requested by this Motion is in the best interests of their

creditors, their other stakeholders, and all other parties in interest, and should be approved.

         14.   Moreover, the Debtors determined that the bid submitted by the Stalking Horse

Bidder was the highest and best because, among other reasons, but perhaps most importantly, it

preserves jobs. The bid submitted by the Stalking Horse Bidder provides that the Assets will

continue to operate as a going concern. As part of its bid, the Stalking Horse Bidder negotiated

for the timeline requested herein. The Debtors believe that an expedited sale process will

minimize any further deterioration of the Assets and is in the best interests of all stakeholders.

Thus, the Debtors have determined that pursuing the Sale in the manner and within the time

periods prescribed in the Bidding Procedures is in the best interest of the Debtors’ estates and

will provide interested parties with sufficient opportunity to participate.

                           THE BIDDING PROCEDURES ORDER

A.       The Bidding Procedures

         15.   To optimally and expeditiously solicit, receive, and evaluate bids in a fair and

accessible manner, the Debtors have developed and proposed the Bidding Procedures, attached

as Exhibit 1 to the Bidding Procedures Order. The Bidding Procedures were developed to permit

an expedited sale process, to promote participation and active bidding, and to ensure that the



72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                     Desc Main
                                       Document      Page 7 of 165


Debtors receive the highest or otherwise best offer for the Assets. Given the terms and conditions

of the Debtors’ use of cash collateral, the Debtors believe that the timeline for consummating the

sale process established pursuant to the Bidding Procedures is in the best interest of their estates

and all parties in interest.

         16.     The Bidding Procedures describe, among other things, the requirements for

prospective purchasers to participate in the bidding process, the availability and conduct of due

diligence, the deadline for submitting a competing bid, the method and factors for determining

qualifying bids, the criteria for selecting a successful bidder, and the Debtors’ selection of a

Stalking Horse Bidder and certain Bid Protections afforded to the Stalking Horse Bidder that will

enhance the Debtors’ efforts to maximize the value of the Assets.

         17.     The following summary describes the salient points of the Bidding Procedures

and discloses certain relevant information:3

         (a)     Qualification of Bidders. To be eligible to participate in the Auction, each offer,
                 solicitation, or proposal (each, a “Bid”), and each party submitting such a Bid
                 (each, a “Bidder”), must be determined by the Debtors to satisfy each of the
                 following conditions:

                 (i)      Corporate Authority. Written evidence reasonably acceptable to the
                          Debtors demonstrating appropriate corporate authorization to consummate
                          the Sale; provided, however, that, if the Bidder is an entity specially
                          formed for the purpose of effectuating the Sale, then the Bidder must
                          furnish written evidence reasonably acceptable to the Debtors of the
                          approval of the Sale by the equity holder(s) of such Bidder. See Bidding
                          Procedures § (C)(3)(4).

                 (ii)     Proof of Financial Ability to Perform. Written evidence that the
                          Debtors reasonably conclude demonstrates that the Bidder has the
                          necessary financial ability to close the Sale and provide adequate
                          assurance of future performance under all Assigned Contracts. Such
                          information should include, inter alia, the following:

3
  This summary of the Bidding Procedures is qualified in its entirety by the Bidding Procedures attached as Exhibit
1 to the Bidding Procedures Order. All capitalized terms that are used in this summary but not otherwise defined
herein shall have the meanings set forth in the Bidding Procedures. To the extent there are any conflicts between
this summary and the Bidding Procedures, the terms of the Bidding Procedures shall govern.




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document      Page 8 of 165


                                contact names, email addresses, and telephone numbers for
                                 verification of financing sources;

                                evidence of the Bidder’s internal resources and proof of any
                                 debt or equity funding commitments that are needed to close the
                                 Sale;

                                the Bidder’s current financial statements (audited if they exist);
                                 and

                                any such other form of financial disclosure or credit-quality
                                 support information or enhancement reasonably acceptable to
                                 the Debtors demonstrating that such Bidder has the ability to
                                 close the Sale; provided, however, that the Debtors shall
                                 determine, in their sole discretion, whether the written evidence
                                 of such financial wherewithal is reasonably acceptable, and
                                 shall not unreasonably withhold acceptance of a Bidder’s
                                 financial qualifications.

                       See Bidding Procedures § (C)(3)(5).

         (b)   Qualified Bids. Each Bid must be determined by the Debtors to satisfy each of
               the following conditions:

               (iii)   Good Faith Deposit. Each Bid must be accompanied by a deposit paid in
                       cash or by wire transfer in immediately available funds, into an interest
                       bearing escrow account to be identified and established by the Debtors in
                       an amount equal to ten percent (10%) of the proposed purchase price, (the
                       “Good Faith Deposit”). See Bidding Procedures § (C)(3)(1).

               (iv)    Terms. A Bid must be on terms that are substantially the same or better
                       than the terms of the Stalking Horse Agreement, as determined by the
                       Debtors, and the Bid must identify which Assets the Bidder intends to
                       purchase and include executed transaction documents (the “Transaction
                       Documents”). A Bid shall include (i) an executed asset purchase
                       agreement, and (ii) a copy of such asset purchase agreement marked to
                       show all changes requested by the Bidder as compared to the Stalking
                       Horse Agreement. A Bid will not be considered qualified for the Auction
                       if (i) such Bid contains additional material representations and warranties,
                       covenants, closing conditions, termination rights other than as may be
                       included in the Stalking Horse Agreement (it being agreed and understood
                       that such Bid shall modify the Stalking Horse Agreement as needed to
                       comply in all respects with the Bid Procedures Order and will remove
                       provisions that apply only to the Stalking Horse Bidder (in its capacity as
                       the stalking horse bidder) such as the protections relating to the Expense
                       Reimbursement); (ii) such Bid is not received by the Debtors in writing on
                       or prior to the Bid Deadline, and (iii) such Bid does not contain evidence




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                  Document      Page 9 of 165


                       that the Person submitting it has received unconditional debt and/or equity
                       funding commitments (or has unrestricted and fully available cash)
                       sufficient in the aggregate to finance the purchase contemplated thereby,
                       including proof that the Good Faith Deposit has been made. The Debtors
                       shall evaluate all Bids to determine whether such Bid(s) maximizes the
                       value of the Debtors’ estates as a whole. The Transaction Documents shall
                       also identify any executory contracts and unexpired leases of the Debtors
                       that the Bidder wishes to have assumed and assigned to it pursuant to the
                       Sale (collectively, the “Assigned Contracts”). See Bidding Procedures §
                       (C)(3)(2).

               (v)     Contingencies. A Bid may not be conditioned on obtaining financing or
                       any internal approval, or on the outcome or review of due diligence, but
                       may be subject to the accuracy in all material respects at the closing of
                       specified representations and warranties. See Bidding Procedures §
                       (C)(3)(6).

               (vi)    Irrevocable. A Bid must be irrevocable until the closing of the Auction;
                       provided, however, that if such Bid is accepted as the Successful Bid or
                       the Backup Bid (as defined in the Bidding Procedures), such Bid shall
                       continue to remain irrevocable, subject to the terms and conditions of the
                       Bidding Procedures. See Bidding Procedures § (C)(3)(7).

               (vii)   Disclaimer of Fees. Each Bid (other than the bid of the Stalking Horse
                       Bidder) must disclaim any right to receive a fee analogous to a break-up
                       fee, expense reimbursement, termination fee, or any other similar form of
                       compensation. For the avoidance of doubt, no Qualified Bidder (other than
                       the Stalking Horse Bidder) will be permitted to request, nor be granted by
                       the Debtors, at any time, whether as part of the Auction or otherwise, a
                       break-up fee, expense reimbursement, termination fee, or any other similar
                       form of compensation. By submitting its Bid, each Bidder (other than the
                       Stalking Horse Bidder) is agreeing to refrain from and waive any assertion
                       or request for reimbursement on any basis, including pursuant to section
                       503(b) of the Bankruptcy Code. See Bidding Procedures § (C)(3)(8)

               (viii) Bid Deadline. The Debtors must receive a Bid in writing, on or before the
                      Bid Deadline, April 27, 2020 at 4:00 p.m. (prevailing Eastern Time) or
                      such later date as may be agreed to by the Debtors. See Bidding
                      Procedures § (C)(3)(9).

         (c)   Right to Credit Bid. Bay Point Capital Partners II LP (“Bay Point”) shall be
               deemed to be a Qualified Bidder and is not required to make any Good Faith
               Deposit. To the fullest extent permissible under Bankruptcy Code section 363(k),
               Bay Point may credit bid, as a Qualified Bid or subsequent Bid, in its sole and
               absolute discretion, any portion and up to the entire amount of obligations owing
               under the Prepetition Secured Indebtedness (as defined in the DIP Order), each in
               their respective full amounts of such obligations outstanding as of the Closing




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                 Document     Page 10 of 165


               Date (defined in the Stalking Horse Agreement), at any time on any individual
               Asset, portion of the Assets, or all Assets constituting Bay Point’s prepetition
               senior secured collateral in conjunction with the Sale of the Assets (the “Credit
               Bid”) but shall not be entitled to credit bid any claim it holds as a result of
               extending debtor in possession financing, or any claim that it acquired from any
               other party in these cases. Upon exercise of its Credit Bid, Bay Point shall not be
               required to take title to or ownership of, or have any obligation in connection with
               (in each case, legal, equitable, or otherwise), or be deemed to have taken title to or
               ownership of, or have any obligation in connection with (in each case, legal,
               equitable, or otherwise), any individual Asset, portion of the Assets, or all of the
               Assets, and Bay Point shall have the right to designate any person or entity in its
               sole and absolute discretion that shall take title to the individual Asset, portion of
               the Assets, or all of the Assets that are subject to the Credit Bid. Except for Bay
               Point, no other person may credit bid unless the entire amount of Bay Point’s
               prepetition first lien claims will be indefeasibly paid in full in cash on the closing
               of the Sale. In the event the amount of the Credit Bid exceeds the total amount of
               the highest bids for the Assets subject to the Credit Bid, such Credit Bid will be
               deemed the highest and best bid, and such Credit Bid will be accepted by the
               Debtors and be presented for approval to the Bankruptcy Court.

               See Bidding Procedures § (C)(4).

         (d)   Cancellation of the Auction. If the Debtors do not receive a Qualified Bid (other
               than the Stalking Horse Bid) or otherwise determines not to proceed with the
               Auction, the Debtors may elect not to conduct the Auction and may cancel the
               Auction. If the Debtors have received only the Stalking Horse Bid, the Debtors
               may declare the Stalking Horse Bid the Successful Bid without conducting the
               Auction. See Bidding Procedures § (D).

         (e)   Bidding Increments and Overbid. At the Auction, the Debtors will announce
               the leading Qualified Bid (the “Auction Baseline Bid”). Bidding on the Assets
               beyond the Auction Baseline Bid will be done in increments of $100,000.00 (the
               “Minimum Overbid Increment”); provided that the Debtors shall retain the right
               to modify the bid increment requirements at the Auction. Additional consideration
               may include cash, the assumption of debt or marketable securities, a credit bid
               under Bankruptcy Code section 363(k) of an allowed secured claim, other
               consideration as the Debtors may permit and value in their sole discretion, or any
               combination thereof. See Bidding Procedures § (D)(2).

         (f)   Backup Bidder. Notwithstanding anything in the Bidding Procedures to the
               contrary, if an Auction is conducted, the party with the next highest or otherwise
               best Qualified Bid(s) at the Auction, as determined by the Debtors, in the exercise
               of their business judgment, shall be required to serve as a backup bidder (the
               “Backup Bidder”). The Backup Bidder shall be required to keep its initial Bid (or
               if the Backup Bidder submitted one or more overbids at the Auction, its final
               overbid) (the “Backup Bid”) open and irrevocable until the earlier of 4:00 p.m.
               (prevailing Eastern Time) on the date that is twenty five (25) days after entry of




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document     Page 11 of 165


               the Sale Order (the “Outside Backup Date”) or the closing of the transaction with
               the Successful Bidder. Following entry of the Sale Order, if the Successful Bidder
               fails to consummate an approved transaction because of a breach or failure to
               perform on the part of such Successful Bidder, the Debtors may designate the
               Backup Bidder to be the new Successful Bidder, and the Debtors will be
               authorized, but not required, to consummate the transaction with the Backup
               Bidder without further order of the Bankruptcy Court. In such case, the defaulting
               Successful Bidder’s deposit, if any, shall be forfeited to the Debtors’ estate, and
               the Debtors specifically reserve the right to seek all available damages from the
               defaulting Successful Bidder. The closing date to consummate the transaction
               with the Backup Bidder shall be no later than the later of twenty five (25) days
               after the date that the Debtors provide notice to the Backup Bidder that the
               Successful Bidder failed to consummate a Sale and that the Debtors desires to
               consummate the transaction with the Backup Bidder or five (5) calendar days
               after necessary regulatory approvals are completed by the Backup Bidder and/or
               the Debtors. The deposit, if any, of the Backup Bidder shall be held by the
               Debtors until the earlier of two (2) business days after (i) the closing of the Sale
               with the Successful Bidder or (b) the Outside Backup Date; provided, however,
               that in the event the Successful Bidder does not consummate the transaction as
               described above and the Debtors provide notice to the Backup Bidder, the Backup
               Bidder’s deposit shall be held until the closing of the transaction with the Backup
               Bidder. In the event that the Debtors fail to consummate a transaction with the
               Backup Bidder as described above, the Backup Bidder’s deposit shall be forfeited
               to the Debtors’ estate, and the Debtors specifically reserve the right to seek all
               available damages from the defaulting Backup Bidder. The Stalking Horse Bidder
               will not be a Backup Bidder unless the Stalking Horse Bidder otherwise consents
               in writing. See Bidding Procedures § (D)(4).

         (g)   Diligence Materials and Data Room. Any person or entity that wishes to
               conduct due diligence with respect to the Assets (the “Diligence Materials”) must
               deliver to the Debtors an executed confidentiality agreement, the form of which is
               attached as Attachment A to the Bidding Procedures (it being understood that
               any person or entity that previously signed a confidentiality agreement in a form
               satisfactory to the Debtors shall not be required to execute a new confidentiality
               agreement). The executed confidentiality agreement must be signed and
               transmitted by the person or entity wishing to have access to the Debtors’ data
               room (the “Data Room”) and other Diligence Materials. See Bidding Procedures §
               (C)(2).

         (h)   Reservation of Rights. The Debtors reserve their rights to modify these Bidding
               Procedures in their reasonable business judgment in any manner that will best
               promote the goals of the bidding process or impose, at or prior to the Auction,
               additional customer terms and conditions on the sale of the Assets, including,
               without limitation: (a) extending the deadline set forth in these Bidding
               Procedures; (b) adjourning the Auction at the Auction and/or adjourning the Sale
               Hearing (as defined below) in open court without further notice; (c) reopening the
               Auction to consider further Bids or Overbids; (d) adding procedural rules that are



72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                    Document     Page 12 of 165


               reasonably necessary or advisable under the circumstances for conducting the
               Auction (e.g., the amount of time to make subsequent overbids, whether a non-
               conforming Bid constitutes a Qualified Bid); (e) canceling the Auction; and (f)
               rejecting any or all Bids or Qualified Bids (excluding the Qualified Bid of
               Stalking Horse Bidder). See Bidding Procedures § (H).

         18.   Importantly, the Bidding Procedures recognize the Debtors’ fiduciary obligations

to maximize the value of their assets and, as such, do not impair the Debtors’ ability to consider

all qualified bid proposals. Additionally, as noted above, the Bidding Procedures preserve the

Debtors’ rights to modify the Bidding Procedures as necessary or appropriate to maximize value

of the Debtors’ estates.

B.       The Auction and Sale

         19.   If one or more Qualified Bids are received by the Bid Deadline, the Debtors will

conduct an Auction to determine the highest and best Qualified Bid. This determination shall

take into account any factors the Debtors reasonably deem relevant to the value of the Qualified

Bid to the Debtors’ estates, including, without limitation, the following: (i) the amount and

nature of the consideration, (ii) the proposed assumption of any liabilities and/or executory

contracts or unexpired leases, if any, (iii) the ability of the Qualified Bidder to close the proposed

transaction, (iv) the proposed closing date and the likelihood, extent and impact of any potential

delays in closing, including delays owing to regulatory uncertainty, (v) any purchase price

adjustments, (vi) the impact of the transaction on any actual or potential litigation, and (vii) the

net after-tax consideration to be received by the Debtor’s estate (collectively, the “Bid

Assessment Criteria”). If no Qualified Bid other than the Stalking Horse Bid is received by the

Bid Deadline, the Debtors may determine not to conduct the Auction and deem the Stalking

Horse Bid to be the Successful Bid without conducting the Auction. The Debtors seek authority

from the Court to schedule the Auction on a date as further described in the Bidding Procedures.




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 13 of 165


C.       Form and Manner of Sale Notice

         20.   On or within two business days after entry of the Bidding Procedures Order, the

Debtors will cause the Sale Notice to be served on (a) the Office of the United States Trustee for

the Northern District of Georgia; (b) the Office of the Attorney General of the State of Georgia;

(c) the Debtors’ forty (40) largest unsecured creditors on a consolidated basis; (d) counsel to

Regions Bank, Burr Forman, 171 17th Street, NW, Suite 1100, Atlanta, GA 30363, Attn: Erich N.

Durlacher (edurlacher@burr.com); (e) counsel to Bay Point Capital Partners II LP, Law Offices

of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305, Attn: John

Isbell (john@jfi-law.com); (f) counsel to the proposed Stalking Horse, Greenberg Traurig,

Terminus 200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305, Attn: John D. Elrod

(elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); (g) Thomas Switch Holdings,

LLC (h) the Internal Revenue Service; (i) the Georgia Department of Revenue; (j) all parties

known or reasonably believed to have asserted an Interest (as defined herein) in the Assets;

(k) the counterparties to the Contracts (the “Contract Counterparties”); (l) the Debtors’ insurance

carriers; and (m) any party that has requested notice pursuant to Bankruptcy Rule 2002.

         21.   The Debtors (or their agents) shall also serve a notice in substantially the form as

that appearing in Exhibit D (the “Creditor Notice”) upon all of the parties set forth on the

Debtors’ creditor matrix who were not served with a Sale Notice. Finally, the Debtors propose to

publish the notice attached hereto as Exhibit E (the “Bidding Procedures Notice”) once in The

Atlanta Business Chronicle within five business days after entry of the Bidding Procedures

Order.

D.       Summary of the Assumption Procedures

         22.   The Debtors are also seeking approval of certain procedures to facilitate the fair

and orderly assumption and assignment of the Contracts in connection with the Sale (the



72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 14 of 165


“Assumption Procedures”). Pursuant to the Bidding Procedures Order, notice of the proposed

assumption and assignment of the Contracts to the Successful Bidder, the proposed cure amounts

related thereto, and the right, procedures, and deadlines for objecting thereto, will be provided in

separate notices, attached to the Bidding Procedures Order as Exhibit 3 (the “Cure and Possible

Assumption and Assignment Notice”) and Exhibit 4 (the “Assumption Notice”) to be sent to the

applicable Contract Counterparties. Because the Bidding Procedures Order sets forth the

Assumption Procedures in detail, they are not restated herein. Generally, however, the

Assumption Procedures: (i) outline the process by which the Debtors will serve notice to all

Contract Counterparties regarding the proposed assumption and assignment and related cure

amounts, if any, informing such parties of their right, and the procedures, to object thereto, and

(ii) establish objection and other relevant deadlines and the manner for resolving disputes

relating to the assumption and assignment of the Contracts to the extent necessary.

                                      BASIS FOR RELIEF

A.       The Relief Sought in the Bidding Procedures Order Is in the Best Interests of
         the Debtors’ Estates and Should Be Approved

         1.     The Proposed Notice of the Bidding Procedures and the Sale Process Is
                Appropriate

         23.    The Debtors seek to sell the Assets through an Auction and asset sale. The

Debtors and their advisors will conduct an extensive marketing process. The Debtors will

develop a list of “Contact Parties” who will receive a copy of the “Information Package” (both as

defined in the Bidding Procedures). The list of Contact Parties will encompass those parties

whom the Debtors believe may be potentially interested in pursuing a Sale and whom the

Debtors reasonably believe may have the financial resources to consummate such a transaction.

The Bidding Procedures are designed to elicit bids from one or more parties and to encourage a




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 15 of 165


robust auction of the Assets, thus maximizing the value of the Debtors’ estates for the benefit of

their creditors and other stakeholders.

         24.   Under Bankruptcy Rule 2002(a) and (c), the Debtors are required to notify

creditors of the proposed sale of the Assets, including a disclosure of the time and place of any

auction, the terms and conditions of a sale, and the deadline for filing any objections.

         25.   The Debtors respectfully submit that the Sale Notice is reasonably calculated to

provide all interested parties with timely and proper notice of the proposed Sale, including:

(i) the date, time, and place of the Auction (if one will be held), (ii) the Bidding Procedures,

(iii) the deadline for filing objections to the Sale and entry of the Sale Order, and the date, time,

and place of the Sale Hearing, (iv) a reasonably specific identification of the Assets, (v) a

description of the Sale as being free and clear of liens, claims, interests, and other encumbrances,

with all such liens, claims, interests, and other encumbrances attaching with the same validity

and priority to the Sale proceeds, and (vi) notice of the proposed assumption and assignment of

the Contracts to the Successful Bidder.

         26.   The Debtors further submit that notice of this Motion and the related hearing to

consider entry of the Bidding Procedures Order, coupled with service of the Sale Notice, the

Cure and Possible Assumption and Assignment Notice, and the Assumption Notice, and

publication of the Bidding Procedures Notice, as provided for herein, constitutes good and

adequate notice of the Sale and the proceedings with respect thereto in compliance with, and

satisfaction of, the applicable requirements of Bankruptcy Rule 2002. The Debtors further submit

that the proposed notice procedures are designed to maximize the chance of obtaining the

broadest possible participation in the Debtors’ marketing process, while minimizing costs to the

estates. Accordingly, the Debtors respectfully request that the Court find that the proposed notice




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 16 of 165


procedures set forth in this Motion are sufficient, and that no other or further notice of the

Bidding Procedures, Auction, Sale, or Sale Hearing is required.

         2.    The Bidding Procedures Are Appropriate and Will Maximize Value

         27.   Bidding procedures should be approved when they provide a benefit to the

debtor’s estate by maximizing the value of the debtor’s assets. See In re Edwards, 228 B.R. 552,

361 (Bankr. E.D. Pa. 1998) (“The purpose of procedural bidding orders is to facilitate an open

and fair public sale designed to maximize value for the estate.”). Courts have made clear that a

debtor’s business judgment is entitled to substantial deference with respect to the procedures to

be used in selling an estate’s assets. See, e.g., In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991)

(“Under Section 363, the debtor in possession can sell property of the estate . . . if he has an

‘articulated business justification’”) (internal citations omitted)); In re Martin, 91 F.3d 389, 395

(3d Cir. 1996) (quoting Schipper); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153

(D. Del. 1999) (same); see also In re Integrated Resources, Inc., 147 B.R. 650, 656-57 (S.D.N.Y.

1992) (noting that bidding procedures that have been negotiated by a trustee are to be reviewed

in accordance with the deferential “business judgment” standard, under which such procedures

and arrangements are “presumptively valid”).

         28.   The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See Mushroom Transp. Co., Inc., 382 F.3d 325, 339 (3d Cir.

2004); Official Comm. of Unsecured Creditors of Cybergenics, Corp. v. Chinery, 330 F.3d 548,

573 (3d Cir. 2003); see also In re Food Barn Stores, Inc., 101 F.3d 558, 564-65 (8th Cir. 1997)

(in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate at

hand”); Integrated Resources, 147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy

law that the objective of the bankruptcy rules and the trustee’s duty with respect to such sales is




72351146.3
Case 20-62725-jwc         Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                    Document     Page 17 of 165


to obtain the highest price or greatest overall benefit possible for the estate.”) (internal citations

omitted); Edwards, 228 B.R. at 561.

         29.    To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore appropriate in the context of bankruptcy transactions. See, e.g., In re O’Brien

Envtl. Energy, Inc., 181 F.3d 527, 537 (3d Cir. 1999); Integrated Resources, 147 B.R. at 659

(bidding procedures “are important tools to encourage bidding and to maximize the value of the

debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156 (Bankr. S.D.N.Y.1991)

(“court-imposed rules for the disposition of assets . . . [should] provide an adequate basis for

comparison of offers, and [should] provide for a fair and efficient resolution of bankrupt

estates”).

         30.    The Debtors believe that the proposed Bidding Procedures will establish the

parameters under which the value of the Sale may be tested at the Auction. The Bidding

Procedures will increase the likelihood that the Debtors will receive the greatest possible

consideration because they will ensure a competitive and fair bidding process.

         31.    The Debtors believe that the proposed Bidding Procedures will promote active

bidding from seriously interested parties and will elicit the highest or otherwise best offers

available for the Assets. The proposed Bidding Procedures will enable the Debtors to conduct the

Sale in a controlled, fair, and open fashion that will encourage participation by financially

capable bidders who will offer the best package for the Assets and who can demonstrate the

ability to close the transaction.

         32.    Specifically, the proposed Bidding Procedures contemplate an open auction

process with minimum barriers to entry and provide potential bidding parties with sufficient time




72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                    Document     Page 18 of 165


to perform due diligence and acquire the information necessary to submit a timely and well-

informed bid.

         33.    At the same time, the proposed Bidding Procedures provide the Debtors with a

robust opportunity to consider competing bids and select the highest or otherwise best offer for

the completion of the Sale. Additionally, entering into the Stalking Horse Agreement with the

Stalking Horse Bidder ensures that the Debtors obtain fair market value by setting a minimum

purchase price for the Assets that will be tested in the marketplace. As such, creditors of the

Debtors’ estates can be assured that the consideration obtained will be fair and reasonable and at

or above the market.

         34.    The Debtors submit that the proposed Bidding Procedures will encourage

competitive bidding and are appropriate under the relevant standards governing auction

proceedings and bidding incentives in bankruptcy proceedings. Thus, the Bidding Procedures are

reasonable, appropriate, and within the Debtors’ sound business judgment under the

circumstances because the Bidding Procedures are designed to maximize the value to be received

by the Debtors’ estates.

         3.     The Overbid Increment Is Appropriate

         35.    One important component of the proposed Bidding Procedures is the “Overbid”

provision. Once the Debtors determine the Auction Baseline Bid and holds the Auction, all

subsequent Overbids must be made in increments of at least $100,000.00 more than the Auction

Baseline Bid (the “Initial Minimum Overbid”) and then continue in minimum increments of at

least $100,000.00; provided that the Debtors shall retain the right to modify the bid increment

requirements at the Auction.




72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                    Document     Page 19 of 165


         36.      The Debtors believe that such Initial Minimum Overbid is reasonable under the

circumstances, and will enable the Debtors to maximize the value received for the Assets while

limiting any chilling effect in the marketing process.

         4.       Entering into the Stalking Horse Agreement with Bid Protections Has a
                  Sound Business Purpose and Should Be Approved

         37.      Pursuant to the Motion, the Debtors are seeking the approval of this Court of the

Stalking Horse Bidder and to offer the Bid Protections. The Debtors believe that, in this case,

such relief is warranted to ensure the Debtors’ ability to take advantage of a potentially value-

maximizing bid. The ability of the Debtors to offer the Stalking Horse Bidder the Bid Protections

is beneficial to the Debtors’ estates and creditors in that, by providing these incentives, the

Debtors will have an opportunity to induce a Potential Bidder to submit or increase its bid prior

to the Auction.

         38.      Specifically, bid protections “may be legitimately necessary to convince a ‘white

knight’ bidder to enter the bidding by providing some form of compensation for the risks it is

undertaking.” 995 Fifth Ave., 96 B.R. at 28 (quotation omitted); see also Integrated Resources,

147 B.R. at 660-61 (bid protections can prompt bidders to commence negotiations and “ensure

that a bidder does not retract its bid”); In re Hupp Int’l Indus., Inc., 140 B.R. 191, 194 (Bankr.

N.D. Ohio 1992) (“[W]ithout such fees, bidders would be reluctant to make an initial bid for fear

that their first bid will be shopped around for a higher bid from another bidder who would

capitalize on the initial bidder’s . . . due diligence.”).

         39.      As a result, courts routinely approve bid protections similar to the Bid Protections

in connection with proposed bankruptcy sales where a proposed fee or reimbursement provides a

benefit to the estate. See In re O’Brien Envtl. Energy, Inc., 181 F.3d 527 (3d Cir. 1999). The

Debtors believe that the allowance of the Bid Protections is in the best interests of the Debtors’




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document     Page 20 of 165


estates and their creditors, as these protections will only be employed where a stalking horse bid

will establish a floor for further bidding that may increase the consideration given in exchange

for the Assets for the benefit of the Debtors’ estates.

         40.    The Stalking Horse Bidder has expended, and will continue to expend time and

resources negotiating, drafting, and performing due diligence activities necessitated by the Sale

transactions, despite the fact that the Debtors will maintain a fiduciary out, and its bid will be

subject not only to Court approval, but also to overbidding by third parties. The Stalking Horse

Bidder is also incurring significant expenses under a Management Agreement entered into

between the Debtors and the Stalking Horse Bidder prior to the Petition Date. The Bid

Protections granted to the Stalking Horse Bidder were negotiated in good faith and at arm’s

length, with significant give-and-take with respect to those Bid Protections. The Debtors agreed

to the Bid Protections because they ensure that the Debtors will have the benefit of the

transaction with the Stalking Horse Bidder, without sacrificing the potential for interested parties

to submit overbids at the Auction.

         5.     The Proposed Notice Procedures for the Assigned Contracts and the
                Identification of Related Cure Amounts Are Appropriate

         41.    As set forth above, the Sale contemplates the potential assumption and assignment

of the Contracts to the Successful Bidder arising from the Auction, if any. In connection with this

process, the Debtors believe it is necessary to establish a process by which: (i) the Debtors and

the Contract Counterparties can reconcile cure obligations, if any, in accordance with

Bankruptcy Code sections 105(a) and 365, and (ii) such counterparties can object to the potential

assumption and assignment of the Contracts and/or related cure amounts (the “Assumption

Procedures”).




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                 Document     Page 21 of 165


         42.   The Bidding Procedures specify the process by which the Debtors will serve Cure

and Possible Assumption and Assignment Notices and the procedures and deadline for Contract

Counterparties to Assigned Contracts to file and serve Cure or Assignment Objections.

         43.   Except as may otherwise be agreed to in the Successful Bid or by the parties to an

Assigned Contract, at the closing of the Sale, the Successful Bidder shall cure those defaults

under the Assigned Contracts that need to be cured in accordance with Bankruptcy Code section

365(b), by (i) payment of the undisputed cure amount (the “Cure Amount”) and/or (ii) reserving

amounts with respect to any disputed cure amounts.

         44.   As set forth in the Bidding Procedures Order, the Debtors also request that any

party that fails to object to the proposed assumption and assignment of any Contract be deemed

to consent to the assumption and assignment of the applicable Contract pursuant to Bankruptcy

Code section 365 on the terms set forth in the Sale Order, along with the Cure Amounts

identified in the Cure and Possible Assumption and Assignment Notice. See, e.g., In re Tabone,

Inc., 175 B.R. 855, 858 (Bankr. D.N.J. 1994) (by not objecting to the Motion, a creditor is

deemed to consent); Pelican Homestead v. Wooten (In re Gabel), 61 B.R. 661, 667 (Bankr. W.D.

La. 1985) (same).

         45.   The Debtors believe that the Assumption Procedures are fair and reasonable,

provide sufficient notice to the Contract Counterparties of the potential assumption and

assignment of its Contracts, and provide certainty to all parties in interest regarding their

obligations and rights with respect thereof. Accordingly, the Debtors request that the court

approve the Assumption Procedure set forth in the Bidding Procedures Order.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 22 of 165


B.       Approval of the Proposed Sale Is Appropriate and in the Best Interests of the
         Estates

         1.     The Sale of the Assets Should Be Authorized Pursuant to Bankruptcy Code
                Section 363 as a Sound Exercise of the Debtors’ Business Judgment

         46.    Bankruptcy Code section 363(b)(1) provides that a debtor, “after notice and a

hearing, may use, sell or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). A sale of the debtor’s assets should be authorized pursuant to

Bankruptcy Code section 363 if a sound business purpose exists for the proposed transaction.

See, e.g., Meyers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (“Under Section 363,

the debtor-in-possession can sell property of the estate . . . if he has an ‘articulated business

justification’ . . . .”); In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (Bankr. D. Del.

1999); In re Del. & Hudson Ry. Co., 124 B.R. 169, 174 (Bankr. D. Del. 1991); see also In re

Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (same); Comm. of Equity Sec. Holders v. Lionel

Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); In re Telesphere Commc’ns,

Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1999).

         47.    Courts typically consider the following factors in determining whether a proposed

sale satisfies this standard: (i) whether a sound business justification exists for the sale,

(ii) whether adequate and reasonable notice of the sale was given to interested parties,

(iii) whether the sale will produce a fair and reasonable price for the property, and (iv) whether

the parties have acted in good faith. See Del.& Hudson, 124 B.R. at 176; In re Phoenix Steel

Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987).

         48.    A sound business purpose for the sale of a debtor’s assets outside the ordinary

course of business may be found where such a sale is necessary to preserve the value of assets

for the estates, creditors, or interest holders. See, e.g., In re Abbotts Dairies of Pa, Inc., 788 F.2d

143 (3d Cir. 1986); In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983).



72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document     Page 23 of 165


         49.   “Where the debtor articulates a reasonable basis for its business decisions (as

distinct from a decision made arbitrarily or capriciously), courts will generally not entertain

objections to the debtor’s conduct.” Comm. of Asbestos-Related Litigants and/or Creditors v.

Johns-Manville Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986).

There is a presumption that “in making a business decision the directors of a corporation acted

on an informed basis, in good faith and in the honest belief that the action was in the best

interests of the company.” In re Integrated Res., 147 B.R. at 656 (quoting Smith v. Van Gorkom,

488 A.2d 858, 872 (Del. 1985)); see also In re S.N.A. Nut Co., 186 B.R. 98, 102 (Bankr. N.D. Ill.

1995) (The business judgment rule “is a presumption that in making the business decision the

directors of a corporation acted on an informed basis, in good faith, and in the honest belief that

the action was in the best interests of the company.”) (citations omitted); In re Filene’s

Basement, LLC, No. 11-13511 (KJC), 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014)

(“If a valid business justification exists, then a strong presumption follows that the agreement at

issue was negotiated in good faith and is in the best interests of the estate.”) (citations omitted).

Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction in question

should be approved under Bankruptcy Code section 363(b)(1). Indeed, when applying the

business judgment standard, courts show great deference to a debtor’s business decisions. See

Pitt v. First Wellington Canyon Assocs. (In re First Wellington Canyon Assocs.), 1989 WL

106838, at *3 (N.D. III. 1989) (“Under this test, the debtor’s business judgment . . . must be

accorded deference unless shown that the bankrupt’s decision was taken in bad faith or in gross

abuse of the bankrupt’s retained discretion.”).

         50.    As set forth above, the Debtors have a sound business justification for selling the

Assets. First, the Debtors believe that the Sale will maximize the Assets’ going-concern value.




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 24 of 165


Moreover, to the extent that the Successful Bidder assumes certain of the Contracts, it will result

in payment in full for a number of the Debtors’ creditors.

         51.   Second, the sale of the Assets will be subject to competing bids, enhancing the

Debtors’ ability to receive the highest or otherwise best value for the Assets. The value of the

Assets will be tested through the Auction conducted pursuant to and according to the Bidding

Procedures. Ultimately, the Successful Bid, after being subject to a “market check” in the form

of the Auction and accepted by the Debtors in the exercise of their reasonable business judgment,

will constitute the highest or otherwise best offer for the Assets and will provide a greater

recovery for their estates than any known or practically available alternative. See, e.g., In re

Trans World Airlines, Inc., No. 01-00056, 2001 WL 1820326, at *4 (Bankr. D. Del. 2001) (while

a “section 363(b) sale transaction does not require an auction procedure . . . the auction

procedure has developed over the years as an effective means for producing an arm’s-length fair

value transaction”). Consequently, the fairness and reasonableness of the consideration to be paid

by the Successful Bidder ultimately will be demonstrated by adequate “market exposure” and an

open and fair auction process — the best means for establishing whether a fair and reasonable

price is being paid.

         52.   Thus, the Debtors submit that the Successful Bidder’s purchase agreement will

constitute the highest or otherwise best offer for the Assets and will provide a greater recovery

for the Debtors’ estates than would be provided by any other available alternative. As such, the

Debtors’ determination to sell the Assets through an Auction process and subsequently to enter

into the purchase agreement with the Successful Bidder will be a valid and sound exercise of the

Debtors’ business judgment. The Debtors will submit evidence at the Sale Hearing to support

these conclusions. Therefore, the Debtors request that the Court make a finding that the proposed




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                 Document     Page 25 of 165


sale of the Assets is a proper exercise of the Debtors’ business judgment and is rightly

authorized.

         2.    Sale Provisions Highlighted

         53.   In order to highlight any provisions pursuant to which an entity is being released

or claims against any entity are being waived or otherwise satisfied, the Debtors submit that the

Sale Order provides that certain claims against the Debtors and/or Purchaser are barred or

otherwise waived. See Sale Order, ¶¶ 20, 22, 24, and 25.

         54.   In order to highlight whether, if the debtor proposes to sell substantially all of its

assets, the debtor will retain or have reasonable access to its books and records to enable it to

administer its bankruptcy case, the Debtors submit that the proposed Sale Order provides that the

Debtors shall have reasonable access to their books and records. See Sale Order, ¶ 27.

         55.   In order to highlight any provision limiting the proposed purchaser’s successor

liability, the Debtors submit that the proposed Sale Order provides that Purchaser shall not have

any successor liability related to the Debtors or the transferred Assets. See Sale Order ¶¶ DD, JJ,

24, and 25.

         56.   In order to highlight any provision by which the debtor seeks to allow credit

bidding pursuant to Bankruptcy Code section 363(k), the Debtors submit that the Bidding

Procedures allow Bay Point to credit bid the full amount of its prepetition secured obligations in

connection with each round of bidding at the Auction. See Bidding Procedures § (C)(4).

         57.   In order to highlight any provision whereby the debtor seeks relief from the ten-

day stay imposed by Bankruptcy Rule 6004(h), as explained in further detail below, to maximize

the value received for the Assets, the Debtors seek to close the Transaction as soon as possible

after the Sale Hearing. Accordingly, the Debtors have requested that the Court waive the ten-day




72351146.3
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                   Document     Page 26 of 165


stay period under Bankruptcy Rules 6004(h) and 6006(d). See Bidding Procedures Order ¶ 29;

Sale Order ¶ 26.

         3.     Adequate and Reasonable Notice of the Sale Will Be Provided

         58.       As described above, the Sale Notice: (i) will be served in a manner that provides

at least 21-days’ notice of the date, time, and location of the Sale Hearing, (ii) informs parties in

interest of the deadlines for objecting to the Sale or the assumption and assignment of the

Contract, and (iii) otherwise includes all information relevant to parties interested in or affected

by the Sale. Significantly, the form and manner of the Sale Notice will have been approved by

this Court pursuant to the Bidding Procedures Order, after notice and a hearing, before it is

served on parties in interest.

         4.     The Sale and Purchase Price Will Reflect a Fair-Value Transaction

         59.    It is well-settled that, where there is a court-approved auction process, a full and

fair price is presumed to have been obtained for the assets sold, as the best way to determine

value is exposure to the market. See Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St.

P’ship, 526 U.S. 434, 457 (1999). The Debtors will continue to market the Assets and solicit

offers consistent with the Bidding Procedures, including, without limitation, by providing

acceptable bidders with access to the Data Room and requested information. In this way, the

number of bidders that are eligible to participate in the competitive Auction process will be

maximized. On the other hand, if the Debtors enter into the Stalking Horse Agreement and no

auction is held because no auction is necessary, the Stalking Horse Agreement’s purchase price

conclusively will have been demonstrated to be fair value.




72351146.3
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                   Document     Page 27 of 165


         5.     The Sale of the Assets Should Be Free and Clear of Interests Pursuant to
                Bankruptcy Code Section 363(f)

         60.    The Debtors further submit that it is appropriate to sell the Assets free and clear of

all liens, claims, encumbrances, and interests (collectively, the “Interests”) pursuant to section

Bankruptcy Code 363(f), with any such Claims and Interests attaching to the net sale proceeds of

the Transferred Assets, as and to the extent applicable.

         61.    Bankruptcy Code section 363(f) permits a debtor to sell property free and clear of

another party’s interest in the property if (i) applicable nonbankruptcy law permits such a free

and clear sale, (ii) the holder of the interest consents, (iii) the interest is a lien and the sale price

of the property exceeds the value of all liens on the property, (iv) the interest is the subject of a

bona fide dispute, (v) the holder of the interest could be compelled in a legal or equitable

proceeding to accept a monetary satisfaction of its interest. See 11 U.S.C. § 363(f).

         62.    Section 363(f) is drafted in the disjunctive. Thus, satisfaction of any of the

requirements enumerated therein will suffice to permit the Debtors’ sale of the Assets free and

clear of all interests (i.e., all liens, claims, rights, interests, charges, or encumbrances), except

with respect to any interests that may be assumed liabilities under the applicable purchase

agreement. See In re Kellstrom Indus., Inc., 282 B.R. 787, 793 (Bankr. D. Del. 2002) (“[I]f any

of five conditions are met, the debtor has the authority to conduct the sale free and clear of all

liens.”); see also In re Dundee Equity Corp., 1992 Bankr. LEXIS 436, at *12 (Bankr. S.D.N.Y.

March 6, 1992) (“[s]ection 363(f) is in the disjunctive, such that the sale free of the interest

concerned may occur if any one of the conditions of § 363(f) have been met.”); Citcorp

Homeowners Servs., Inc. v. Eliot (In re Eliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (same);

Michigan Employment Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930

F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that section 363(f) of the Bankruptcy Code is




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document     Page 28 of 165


written in the disjunctive; holding that the court may approve the sale “free and clear” provided

that at least one of the subsections of Bankruptcy Code section 363(f) has been satisfied).

         63.    The Debtors submit that, excluding assumed agreements, if any, the Assets may

be sold free and clear of liens, claims, encumbrances, and other interests—all in accordance with

at least one of the five conditions of Bankruptcy Code section 363(f). Consistent with

Bankruptcy Code section 363(f)(2), each of the parties holding liens on the Assets, if any, will

consent, or absent any objection to this Motion, will be deemed to have consented to, the Sale

and transfer of the Assets. Furthermore, any party holding a valid lien against the Assets will be

adequately protected by having its liens, if any, attach to the sale proceeds received by the

Debtors from the sale of the Assets to the Successful Bidder, in the same order of priority, with

the same validity, force, and effect that such creditor had prior to such sale, subject to any claims

and defenses the Debtors and their estates may possess with respect thereto. Accordingly,

Bankruptcy Code section 363(f) authorizes the sale and transfer of the Assets free and clear of

any such Interests.

         6.    The Assets and the Assigned Contracts Should Be Sold Free and Clear of
               Successor Liability

         64.   The Sale Order provides that Purchaser shall not have any successor liability

related to Seller or the Transferred Assets to the maximum extent permitted by law. See Sale

Order, ¶ 24. Extensive case law establishes that claims against a winning bidder may be directed

to the proceeds of a free and clear sale of property, and may not subsequently be asserted against

that buyer.

         65.   Although Bankruptcy Code section 363(f) provides for the sale of assets “free and

clear of any interests,” the term “any interest” is not defined anywhere in the Bankruptcy Code.

Folger Adam Security v. DeMatteis/MacGregor JV, 209 F.3d 252, 257 (3d Cir. 2000). In the




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document     Page 29 of 165


case of In re Trans World Airlines. Inc., 322 F.3d 283, 288-89 (3d Cir. 2003), the Third Circuit

specifically addressed the scope of the term “any interest.” The Third Circuit observed that while

some courts have “narrowly interpreted that phrase to mean only in rem interests in property,”

the trend in modern cases is towards “a more expansive reading of ‘interests in property’ which

‘encompasses other obligations that may flow from ownership of the property.’” Id. at 289

(citing 3 Collier on Bankruptcy 363.06[1]). As determined by the Fourth Circuit in In re Leckie

Smokeless Coal Co., 99 F.3d 573, 581-82 (4th Cir. 1996), a case cited approvingly and

extensively by the Third Circuit in Folger, the scope of section 363(f) is not limited to in rem

interests. Thus, the Third Circuit in Folger cited Leckie for the proposition that the debtors

“could sell their assets under § 363(f) free and clear of successor liability that otherwise would

have arisen under federal statute.” Folger, 209 F.3d at 258.

         66.   Courts have consistently held that a buyer of a debtor’s assets pursuant to a

section 363 sale takes free from successor liability resulting from pre-existing claims. See The

Ninth Avenue Remedial Group v. Allis-Chalmers Corp., 195 B.R. 716, 732 (Bankr. N.D. Ind.

1996) (stating that a bankruptcy court has the power to sell assets free and clear of any interest

that could be brought against the bankruptcy estate during the bankruptcy); MacArthur Co. v.

Johns-Manville Corp. (In re Johns-Manville Corp.), 837 F.2d 89, 93-94 (2d Cir. 1988)

(channeling of claims to proceeds consistent with intent of sale free and clear under Bankruptcy

Code section 363(f)); In re New England Fish Co., 19 B.R. 323, 329 (Bankr. W.D. Wash. 1982)

(transfer of property in free and clear sale was free and clear of Title VII employment

discrimination and civil rights claims of debtor’s employees); In re Hoffman, 53 B.R. 874, 876

(Bankr. D.R.I. 1985) (transfer of liquor license free and clear of any interest permissible even

though the estate had unpaid taxes); American Living Systems v. Bonapfel (In re All Am. of




72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                    Document     Page 30 of 165


Ashburn, Inc.), 56 B.R. 186, 190 (Bankr. N.D. Ga. 1986) (product liability claims precluded

from being asserted against his successor in a sale of assets free and clear); WBQ P’ship v.

Virginia Dept. of Medical Assistance Services (In re WBQ P’ship), 189 B.R. 97, 104-05 (Bankr

E D. Va. 1995) (Commonwealth of Virginia’s right to recapture depreciation is an “interest” as

used in section 363(f)).

         67.   The purpose and value of an order authorizing the transfer of the Assets would be

frustrated if claimants thereafter could use the transfer as a basis to assert claims against

Purchaser. Under Bankruptcy Code section 363(f), Purchaser is entitled to know that the Assets

are not tainted by latent claims that could be asserted against Purchaser after the proposed

transaction is completed. Absent that ruling, the value of the Assets could be severely

compromised.

         68.   Accordingly, consistent with the above-cited case law, the order approving the

sale of the Assets should state that Purchaser is not liable as a successor under any theory of

successor liability, for Interests that encumber or relate to the Assets.

         7.    The Sale Has Been Proposed in Good Faith and Without Collusion, and the
               Successful Bidder Will Be a “Good-Faith Purchaser” Entitled to the Full
               Protection of Bankruptcy Code Section 363(m); and the Sale of the Assets
               Does Not Violate Bankruptcy Code Section 363(n)

         69.    The Debtors request that the Court find that the Successful Bidder is entitled to

the benefits and protections provided by Bankruptcy Code section 363(m) in connection with the

sale of the Assets.

         70.   Bankruptcy Code section 363(m) provides, in pertinent part:

                [t]he reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease of property
               does not affect the validity of a sale or lease under such
               authorization to an entity that purchased or leased such property in
               good faith, whether or not such entity knew of the pendency of the




72351146.3
Case 20-62725-jwc           Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40                     Desc Main
                                      Document     Page 31 of 165


                 appeal, unless such authorization and such sale or lease were
                 stayed pending appeal.

11 U.S.C. § 363(m).

         71.     Bankruptcy Code section 363(m) thus protects the purchaser of assets sold

pursuant to Bankruptcy Code section 363 from the risk that it will lose its interest in the

purchased assets if the order allowing the sale is reversed on appeal, as long as such purchased or

leased or purchased the assets in “good faith.” While the Bankruptcy Code does not define “good

faith,” courts have held that a purchaser shows its good faith through the integrity of its conduct

during the course of the sale proceedings, finding that, where there is a lack of such integrity, a

good-faith finding may not be made. See, e.g., Abbotts Dairies of Pa., 788 F.2d at 147

(“Typically, the misconduct that would destroy a [buyer’s] good faith status at a judicial sale

involves fraud, collusion between the [proposed buyer] and other bidders or the trustee, or an

attempt to take grossly unfair advantage of other bidders.”); In the Matter of Andy Frain Servs.,

Inc., 798 F.2d 1113 (7th Cir. 1986) (same); In re Sasson Jeans, Inc., 90 B.R. 608, 610 (S.D.N.Y.

1988) (same).

         72.       The Debtors submit that the Stalking Horse Bidder, or any other Successful

Bidder arising from the Auction, would be a “good faith purchaser” within the meaning of

Bankruptcy Code section 363(m), and the resulting purchase agreement would be a good-faith

agreement on arm’s-length terms entitled to the protections of Bankruptcy Code section 363(m).4

First, as set forth in more detail above, the consideration to be received by the Debtors pursuant


4
   The Debtors believe that a finding of good faith within the meaning of Bankruptcy Code section 363(m) will be
appropriate for the Successful Bidder arising from the Auction and the Bidding Procedures. Pursuant to the Bidding
Procedures, any Successful Bidder will have had to present a proposal in accordance with the Bidding Procedures.
In addition, the Debtors will not choose as the Successful Bidder or the Backup Bidder (as defined in the Bidding
Procedures) any entity whose good faith under Bankruptcy Code section 363(m) can reasonably be doubted, and
will be prepared to present the Court with sufficient evidence to allow the Court to find that the “good faith”
standard of Bankruptcy Code section 363(m) has been satisfied.




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document     Page 32 of 165


to the Sale will be subject to a market process by virtue of Debtors’ marketing efforts and the

Auction and will be substantial, fair, and reasonable. Second, the purchase agreement entered

into by the Debtors and the Successful Bidder will be the result of extensive arm’s-length

negotiations, during which all parties will have the opportunity to be, and the Debtors will be,

represented by competent counsel, and any purchase agreement with a Successful Bidder will be

the culmination of the Debtors’ competitive market process and, if necessary, the Auction, in

which all negotiations will be conducted on an arm’s-length, good-faith basis. Third, where—as

the Debtors anticipate will be the case here—there is no indication of any “fraud or collusion

between the purchaser and other bidders or the trustee, or an attempt to take grossly unfair

advantage of other bidders” or similar conduct, there is no cause that would permit the Sale to be

avoided pursuant to Bankruptcy Code section 363(n). Moreover, with respect to potential

bidders, the Bidding Procedures are designed to ensure that no party is able to exert undue

influence over the process. Finally, the Successful Bidder’s offer will be evaluated and approved

by the Debtors in consultation with their advisors. Accordingly, the Debtors believe that the

Successful Bidder and the resulting purchase agreement should be entitled to the full protections

of Bankruptcy Code section 363(m).

         73.   Moreover, because there will be absolutely no fraud or improper insider dealing

of any kind, the Sale does not constitute an avoidable transaction pursuant to Bankruptcy Code

section 363(n), and, as a result, Purchaser should receive the protections afforded good faith

purchasers by Bankruptcy Code section 363(m). Accordingly, the Debtors request that the Court

make a finding at the Sale Hearing that the agreement reached with the Successful Bidder was at

arm’s length and is entitled to the full protections of Bankruptcy Code section 363(m). The

Debtors will submit evidence at the Sale Hearing to support these conclusions.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 33 of 165


         8.    Credit Bidding Should Be Authorized Pursuant to Bankruptcy Code Section
               363(k)

         74.     A secured creditor is allowed to “credit bid” the amount of its claims in a sale of

assets in which it has a security interest. Bankruptcy Code section 363(k) provides, in relevant

part, that unless the court for cause orders otherwise, the holder of a claim secured by property

that is the subject of the sale “may bid at such sale, and, if the holder of such claim purchases

such property, such holder may offset such claim against the purchase price of such property.”

11 U.S.C. § 363(k). Even if a secured creditor is undersecured as determined in accordance with

Bankruptcy Code section 506(a), section 363(k) allows such secured creditor to bid the total face

value of its claim and does not limit the credit bid to the creditor’s economic value. See In re

Submicron Sys. Corp., 432 F.3d 448, 459-60 (3d Cir. 2006) (explaining that “[i]t is well settled .

. . that creditors can bid the full face value of their secured claims under section 363(k)”).

         75.    Absent cause for restriction on credit bidding, courts have consistently ruled in

favor of reserving a secured creditor’s right to credit bid its claim. See In re Source Home

Entm’t, LLC, No. 14-115533 (KG) (Bankr. D. Del. July 21, 2014) (order approving Bidding

Procedures which authorized parties with secured claims to credit bid); In re Fisker Auto. Hldgs,

Inc., No. 13-13087 (KG) (Bankr. D. Del. Jan. 23, 2014) (order authorizing secured creditors to

exercise right under Bankruptcy Code section 363(k) to make a credit bid); In re PTC Alliance

Corp., No. 09-13395 (Bankr. D. Del. Nov. 6, 2009) (order authorizing, but not directing, the

administrative agent to credit bid); In re Hayes Lemmerz Int’l, Inc., No. 09-11655 (Bankr. D.

Del. Sept. 22, 2009) (order authorizing interested party to exercise its right under Bankruptcy

Code section 363(k) to make a credit bid); In re Foamex Int’l Inc., 09-10560, (Bankr. D. Del.

May 27, 2009) (order authorizing the sale of substantially all of the debtor’s assets in a $155




72351146.3
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                   Document     Page 34 of 165


million credit bid over a $151.5 million all-cash bid); see also Cohen v. KB Mezzanine Fund II,

LP (In re SubMicron Sys. Corp.), 432 F.3d 448, 459-60 (3d Cir. 2006) (citations omitted).

C.       The Assumption and Assignment of the Contracts Should Be Approved

         1.    The Assumption and Assignment of the Contracts Reflects the Debtors’
               Reasonable Business Judgment

         76.   To facilitate and effectuate the sale of the Assets, the Debtors are seeking

authority to assign the Assigned Contracts to the Successful Bidder to the extent required by

such Successful Bidder.

         77.   Bankruptcy Code section 365 authorizes a debtor to assume and/or assign its

executory contracts and unexpired leases, subject to the approval of the court, provided that the

defaults under such contracts and leases are cured and adequate assurance of future performance

is provided. See 11 U.S.C. § 365(b)(1).

         78.   The standard applied in determining whether an executory contract or unexpired

lease should be assumed is the “business judgment” test, which requires a debtor to determine

that the requested assumption or rejection would be beneficial to its estate. See Sharon Steel

Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989); see also NLRB v.

Bildisco & Bildisco, 465 U.S. 513, 523 (1984) (describing business judgment test as

“traditional”) (superseded in part by 11 U.S.C. § 1113).

         79.   Courts generally will not second-guess a debtor’s business judgment concerning

the assumption of an executory contract. See In re Decora Indus., Inc., 2002 WL 32332749, at

*8 (D. Del. 2002); Official Comm. for Unsecured Creditors v. Aust (In re Network Access

Solutions, Corp), 330 B.R. 67, 75 (Bankr. D. Del. 2005) (“The standard for approving the

assumption of an executory contract is the business judgment rule”); In re Exide Techs., 340

B.R. 222, 239 (Bankr. D. Del. 2006) (“The propriety of a decision to reject an executory contract




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document     Page 35 of 165


is governed by the business judgment standard”); see also Phar Mor, Inc. v. Strouss Bldg.

Assocs., 204 B.R. 948, 952 (N.D. Ohio 1997) (“Courts should generally defer to a debtor’s

decision whether to reject an executory contract.”) (citation omitted). A debtor’s decision to

assume or reject an executory contract or expired lease will not be subject to review unless such

decision is clearly an unreasonable exercise of such judgment. See, e.g., Group of Institutional

Investors v. Chicago, Milwaukee, St. Paul & Pac. Ry. Co., 318 U.S. 523 (1943) (applying

Bankruptcy Act section 77(b), predecessor to Bankruptcy Code section 365, and rejecting a test

of whether an executory contract was burdensome in favor of determining whether rejection is

within the debtor’s business judgment); see also Sharon Steel, 872 F.2d at 40 (describing

deference to a debtor’s business judgment as “breathing space afforded [to] the debtor to

consider whether to reject or assume executory contracts under the Code”); Network Access

Solutions, 330 B.R. at 75; Exide Techs., 340 B.R. at 239.

         80.   Here, the Court should approve the decision to assume and assign the Assigned

Contracts in connection with the Sale as a sound exercise of the Debtors’ business judgment.

First, the Assigned Contracts are necessary to operate the Assets and, as such, they are essential

to inducing the best offer for the Assets. Second, it is unlikely that any purchaser would want to

acquire the Assets unless a significant number of the contracts and leases needed to manage the

day-to-day operations were included in the transaction. Third, the Assigned Contracts will be

assumed and assigned as part of a process approved by the Court pursuant to the Bidding

Procedures Order and, thus, will be reviewed by key constituents in these Chapter 11 Cases.

Accordingly, the Debtors submit that the assumption and assignment of the Assigned Contracts,

if required by the Successful Bidder, should be approved as a sound exercise of the Debtors’

business judgment.




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document     Page 36 of 165


         81.   A debtor in possession may assign an executory contract or an unexpired lease of

the debtor if it assumes the agreement in accordance with Bankruptcy Code section 365(a), and

provides adequate assurance of future performance by the assignee, whether or not there has

been a default under the agreement. See 11 U.S.C. § 365(f)(2). Significantly, among other things,

adequate assurance may be provided by demonstrating the assignee’s financial health and

experience in managing the type of enterprise or property assigned. See, e.g., In re Bygaph, Inc.,

56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (stating that adequate assurance of future

performance is present when the prospective assignee of a lease from the debtor has financial

resources and has expressed willingness to devote sufficient funding to the business in order to

give it a strong likelihood of succeeding).

         82.   The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” EBG

Midtown South Corp. v. McLaren/Hart Envtl. Eng’ g Corp. (In re Sanshoe Worldwide Corp.),

139 B.R. 585, 592 (S.D.N.Y. 1992) (citations omitted), aff’d, 993 F.2d 300 (2d Cir. 1993);

Carlisle Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1988).

         83.   Counterparties to Assigned Contracts will have the opportunity to object to

adequate assurance of future performance by any of the Bidders. Accordingly, the Debtors

submit that the assumption and assignment of the Assigned Contracts as set forth herein should

be approved.

         84.   To assist in the assumption, assignment, and sale of the Assigned Contracts, the

Debtors also request that the Sale Order approving the sale of the Assets provide that anti-

assignment provisions in the Assigned Contracts shall not restrict, limit, or prohibit the




72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                    Document     Page 37 of 165


assumption, assignment, and sale of the Assigned Contracts and are deemed and found to be

unenforceable anti-assignment provisions within the meaning of Bankruptcy Code section

365(f).

          85.    Bankruptcy Code section 365(f)(1) permits a debtor to assign unexpired leases

and contracts free from such anti-assignment restrictions, providing, in pertinent part, that:

          [N]otwithstanding a provision in an executory contract or unexpired lease of the debtor,
          or in applicable law, that prohibits, restricts, or conditions the assignment of such contract
          or lease, the trustee may assign such contract or lease under paragraph (2) of this
          subsection . . . .

11 U.S.C. § 365(f)(1).

          86.    Bankruptcy Code section 365(f)(1), by operation of law, invalidates provisions

that prohibit, restrict, or condition assignment of an executory contract or unexpired lease. See,

e.g., Coleman Oil Co., Inc. v. The Circle K Corp. (In re The Circle K Corp.), 127 F. 3d 904, 910-

11 (9th Cir. 1997) (“no principle of bankruptcy or contract law precludes us from permitting the

Debtors here to extend their leases in a manner contrary to the leases’ terms, when to do so will

effectuate the purposes of section 365”), cert. denied, 522 U.S. 1148 (1998). Bankruptcy Code

section 365(f)(3) goes beyond the scope of Bankruptcy Code section 365(f)(1) by prohibiting

enforcement of any clause creating a right to modify or terminate the contract or lease upon a

proposed assumption or assignment thereof. See, e.g., In re Jamesway Corp., 201 B.R. 73

(Bankr. S.D.N.Y. 1996) (Bankruptcy Code section 365(f)(3) prohibits enforcement of any lease

clause creating right to terminate lease because it is being assumed or assigned, thereby

indirectly barring assignment by debtor; all lease provisions, not merely those entitled anti-

assignment clauses, are subject to court’s scrutiny regarding anti-assignment effect).

          87.    Other courts have recognized that provisions that have the effect of restricting

assignments cannot be enforced. See In re Rickel Home Ctrs., Inc., 240 B.R. 826, 831 (D. Del.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 38 of 165


1998) (“In interpreting Section 365(f) [sic], courts and commentators alike have construed the

terms to not only render unenforceable lease provisions which prohibit assignment outright, but

also lease provisions that are so restrictive that they constitute de facto anti-assignment

provisions.”). Similarly, in In re Mr. Grocer., Inc., the court noted that:

         [the] case law interpreting § 365(f)(1) of the Bankruptcy Code establishes that the court
         does retain some discretion in determining that lease provisions, which are not
         themselves ipso facto anti-assignment clauses, may still be refused enforcement in a
         bankruptcy context in which there is no substantial economic detriment to the landlord
         shown, and in which enforcement would preclude the bankruptcy estate from realizing
         the intrinsic value of its assets.

77 B.R. 349, 354 (Bankr. D.N.H. 1987). Thus, the Debtors request that any anti-assignment

provisions be deemed not to restrict, limit, or prohibit the assumption, assignment, and sale of

the Assigned Contracts, and be deemed and found to be unenforceable anti-assignment

provisions within the meaning of Bankruptcy Code section 365(f).

D.       Relief Pursuant to Bankruptcy Rules 6004(h) and 6006(d) Is Appropriate

         88.    Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property . . . is stayed until the expiration of 14 days after the entry of the order, unless

the court orders otherwise.” Additionally, Bankruptcy Rule 6006(d) provides that an “order

authorizing the trustee to assign an executory contract or unexpired lease . . . is stayed until the

expiration of 14 days after the entry of the order, unless the court orders otherwise.” The Debtors

request that the Sale Order be effective immediately upon its entry by providing that the 14-day

stays under Bankruptcy Rules 6004(h) and 6006(d) be waived.

         89.    The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient

time for objecting party to appeal before an order can be implemented. See Advisory Committee

Notes to Fed. R. Bankr. P. 6004(h) and 6006(d). Although Bankruptcy Rules 6004(h) and

6006(d) and the Advisory Committee Notes are silent as to when a court should “order




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 39 of 165


otherwise” and eliminate or reduce the 14-day stay periods, the leading treatise on bankruptcy

suggests that the 14-day stay periods should be eliminated to allow a sale or other transaction to

close immediately “where there has been no objection to procedure.” 10 Collier on Bankruptcy ¶

6004.10 (15th rev. ed. 2006). Furthermore, if an objection is filed and overruled, and the

objecting party informs the court of its intent to appeal, stay may be reduced to the amount of

time actually necessary to file such appeal. Id.

         90.    To maximize the value received from the Assets, the Debtors seek to close the

Sale as soon as possible after the Sale Hearing. Accordingly, the Debtors hereby request that the

Court waive the 14-day stay periods under Bankruptcy Rules 6004(h) and 6006(d).

                                             NOTICE

         91.   Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the Northern District of Georgia; (b) the Office of the Attorney General of the State of

Georgia; (c) the Debtors’ forty (40) largest unsecured creditors on a consolidated basis; (d)

counsel to Regions Bank, Burr Forman, 171 17th Street, NW, Suite 1100, Atlanta, GA 30363,

Attn: Erich N. Durlacher (edurlacher@burr.com); (e) counsel to Bay Point Capital Partners II

LP, Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia

30305, Attn: John Isbell (john@jfi-law.com); (f) counsel to the proposed Stalking Horse,

Greenberg Traurig, Terminus 200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305,

Attn: John D. Elrod (elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); (g) Thomas

Switch Holdings, LLC (h) the Internal Revenue Service; (i) the Georgia Department of Revenue;

(j) all parties known or reasonably believed to have asserted an Interest (as defined herein) in the

Assets; (k) the counterparties to the Contracts (the “Contract Counterparties”); and (m) any party

that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, under the

circumstances, no other or further notice is required.



72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                    Document     Page 40 of 165


         92.      In addition, copies of the Sale Notice, the Bidding Procedures, and the Bidding

Procedures Order will be served on the Notice Parties no later than one (1) business day after

entry of the Bidding Procedures Order by this Court. In light of the nature of the relief requested

herein, the Debtors submit that no other or further notice is required.

                                          NO PRIOR REQUEST

         93.      No prior request for the relief sought in this Motion has been made to this or any

other court.

         WHEREFORE, the Debtors respectfully request that this Court: (i) enter the Bidding

Procedures Order, the form of which is attached as Exhibit B hereto, (ii) enter the Sale Order,

the form of which is attached as Exhibit C hereto, and (iii) grant such other and further relief as

is just and proper.

Date:        February 20, 2020                      Respectfully submitted,
             Atlanta, Georgia
                                                    POLSINELLI PC

                                                    /s/ David E. Gordon
                                                    David E. Gordon
                                                    Georgia Bar No. 111877
                                                    Gwendolyn J. Godfrey
                                                    Georgia Bar No. 153004
                                                    Caryn E. Wang
                                                    Georgia Bar No. 542093
                                                    Polsinelli PC
                                                    1201 West Peachtree Street, Suite 1100
                                                    Atlanta, Georgia 30309
                                                    Telephone: (404) 253-6000
                                                    dgordon@polsinelli.com
                                                    ggodfrey@polsinelli.com
                                                    cewang@polsinelli.com

                                                    Proposed Counsel to the Debtors and Debtors
                                                    in Possession




72351146.3
Case 20-62725-jwc   Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document     Page 41 of 165


                                 Exhibit A to Motion

                               Stalking Horse Agreement




72351146.3
Case 20-62725-jwc    Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                              Document     Page 42 of 165




                        ASSET PURCHASE AGREEMENT

                                   BY AND AMONG

                        VC MINING ENTERPRISES, INC.,
                           VIRTUAL CITADEL, INC.,
                     GODBY-DC4, LLC, AND GODBY-DC5, LLC
                                  as Sellers,
                                     AND

                    BLOCK DATA PROCESSING CORPORATION,
                                  as Buyer




                               Dated as of [_______], 2020




                                           1
ACTIVE 48765598v2
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 43 of 165


                             ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of [______], 2020
(the “Agreement Date”), is entered into by and among VC Mining Enterprises, Inc., a Georgia
corporation (“VC Mining”), Virtual Citadel, Inc., a Georgia corporation (“Virtual Citadel”),
Godby-DC4, LLC, a Georgia limited liability company (“Godby-DC4”), and Godby-DC5, LLC,
a Georgia limited liability company (“Godby-DC5”; and, together with VC Mining, Virtual
Citadel, and Godby-DC4, the “Sellers”), and Block Data Mining Corporation, a Delaware
corporation (“Buyer”). Buyer and Sellers are referred to herein collectively as the “Parties”, and,
individually, a “Party”. Capitalized terms used in this Agreement that are not otherwise defined
herein shall have the meanings ascribed to such terms in Article I below.

                                           RECITALS

        A.      Sellers are engaged in the business of investing in and operating the data center
located at the Godby Road Facility and facilitating and supporting bitcoin mining for its customers
at the Godby Road Facility (the “Business”).

        B.      Each Seller desires to sell certain of its assets used in the Business to Buyer, and
Buyer desires to purchase such assets from each Seller, in a sale to be conducted following each
Seller’s filing of a voluntary bankruptcy petition for relief in the United States Bankruptcy Court
for the Northern District of Georgia (the “Bankruptcy Court”), under Chapter 11 of the United
States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), pursuant to a sale
conducted in accordance with Bankruptcy Code section 363.

        C.     Each Seller has agreed to file the Sale Motion (as defined below) with the
Bankruptcy Court to implement the transactions contemplated hereby upon the terms and subject
to the conditions set forth herein.

                                         AGREEMENT

        In consideration of the mutual covenants and agreements hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
Parties agree as follows:

                                          ARTICLE I
                                         DEFINITIONS

        The following terms have the meanings specified or referred to in this Article I:

        “Acquired Assets” has the meaning set forth in Section 2.1.

        “Acquired Receivables” has the meaning set forth in Section 2.1(b).

       “Administrative Claim” means any Claim constituting a cost or expense of administration
of the Bankruptcy Cases under Bankruptcy Code section 503(b) and that is entitled to priority
under Bankruptcy Code section 507(a), including, inter alia, any actual and necessary expenses of


                                                 1
ACTIVE 48765598v2
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 44 of 165


preserving the estate, and all fees and charges assessed against the bankruptcy estate under Chapter
123 of Title 28, United States Code.

       “Affiliate” of a Person means any other Person that directly or indirectly, through one (1)
or more intermediaries, controls, is controlled by, or is under common control with, such Person.
The term “control” (including the terms “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

       “Agreement” means this Asset Purchase Agreement, effective as of the Agreement Date
and as amended, modified, or supplemented in accordance with the terms hereof, including all
schedules and exhibits hereto.

        “Agreement Date” has the meaning set forth in the preamble.

        “Alternative Transaction” has the meaning set forth in Section 11.1(d)(iii).

        “Assigned Contracts” means the Contracts listed in Schedule 2.1(c) to be assumed by
Sellers and assigned to Buyer, as such schedule may be amended from time to time prior to the
Closing pursuant to Section 2.5.

        “Assignment and Assumption Agreement” has the meaning set forth in Section 3.2(a)(ii).

        “Assumed Liabilities” has the meaning set forth in Section 2.3.

        “Auction” means the auction contemplated by the Sale Procedures Order.

      “Avoidance Claims” means any and all Claims or Proceedings under Chapter 5 of the
Bankruptcy Code.

       “Bankruptcy Cases” means the cases to be commenced by Sellers in the Bankruptcy Court
under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

        “Bankruptcy Code” has the meaning set forth in the recitals.

        “Bankruptcy Court” has the meaning set forth in the recitals.

         “Benefit Plan” means, with respect to any Seller, any (i) deferred compensation plan,
(ii) incentive compensation plan, (iii) equity compensation plan, (iv) “welfare” plan, fund, or
program (within the meaning of Section 3(1) of ERISA), (v) “pension” plan, fund, or program
(within the meaning of Section 3(2) of ERISA) (vi) “employee benefit plan” (within the meaning
of Section 3(3) of ERISA), (vii) employment (other than offer letters entered into in the ordinary
course of the Business), termination, severance, or “change in control” agreement, and (viii) other
employee benefit plan, fund, program, agreement, or arrangement, in each case, that is sponsored,
maintained, or contributed to or required to be contributed to by such Seller or any ERISA
Affiliate, or to which such Seller or any ERISA Affiliate is party, for the benefit of any of such
Seller’s Employees.

                                                 2
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                  Document     Page 45 of 165


        “Bill of Sale” has the meaning set forth in Section 3.2(a)(i).

       “Books and Records” means books of account, general, financial, warranty and shipping
records, invoices, correspondence, engineering, maintenance, operating and production records, in
each case related to the Acquired Assets.

        “Break-Up Fee” means an amount equal to Five Hundred Thousand Dollars ($500,000.00),
which shall, subject to Bankruptcy Court approval, constitute a super priority Administrative
Claim of Buyer under Bankruptcy Code sections 364(c)(1) and 507(a)(2) with priority over any
other super priority Administrative Claims and all Administrative Claims in the Bankruptcy Cases,
including the administrative claims and liens granted in connection with the DIP Financing.

        “Business” has the meaning set forth in the recitals.

        “Business Confidential Information” has the meaning set forth in Section 7.2(a).

        “Business Day” means any day except Saturday, Sunday, or any other day on which banks
are required or authorized by Law to be closed in the State of Georgia.

       “Business Prepaid Items” means all prepaid rentals, deposits (including customer deposits
and security for rent, electricity, telephone or otherwise), advances, deposits/advance payments
with any Seller by customers of the Business, claims for refunds and prepaid charges and expenses
of Seller, including any prepaid rent, rights of offset in respect thereof and all retentions or
holdbacks of Seller.

        “Buyer” has the meaning set forth in the preamble.

        “Buyer Closing Certificate” has the meaning set forth in Section 8.3(e).

        “Cash Closing Payment” means an amount in cash equal to the Cash Purchase Price.

        “Cash Purchase Price” means the sum of Five Million and No/100 Dollars ($5,000,000.00).

        “Claim” shall have the meaning set forth in Bankruptcy Code section 101(5).

        “Closing” has the meaning set forth in Section 3.1.

        “Closing Date” has the meaning set forth in Section 3.1.

        “Closing Notice” has the meaning set forth in Section 2.5(d).

        “Computer Equipment” means, with respect to any Seller, all equipment and devices
(including data processing hardware and related telecommunications equipment, media, materials,
program documentation and tools) owned or leased by such Seller, together with such Seller’s
rights under all related warranties.

       “Contracts” means all legally binding contracts, leases, mortgages, licenses, instruments,
notes, commitments, undertakings, purchase orders, indentures and other agreements or
arrangements of any nature.
                                                  3
ACTIVE 48765598v2
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 46 of 165


        “Cure Amount Cap” has the meaning set forth in Section 2.5(b).

       “Cure Amounts” means, as to each Assigned Contract, the amount required to be paid
pursuant to Section 365(b) of the Bankruptcy Code in connection with the assumption by the
applicable Seller party to such Assigned Contract as (a) reported on a schedule to be filed with the
Bankruptcy Court at least three (3) days prior to the hearing for the approval of the Sale Order, as
such schedule may be amended, including any rebate amounts earned by or owed to customers of
the Business under such Assigned Contract; (b) determined by agreement of Parties; or (c)
determined by Final Order of the Bankruptcy Court.

        “Deed” has the meaning set forth in Section 3.2(a)(iii).

        [“DIP Financing” means any debtor-in-possession financing facility among a lender and
Seller, as borrower and debtor in possession, as approved by the Bankruptcy Court.]

        “Disclosure Schedules” means the Disclosure Schedules delivered by Sellers and Buyer
concurrently with the execution and delivery of this Agreement (each part of which qualifies the
correspondingly numbered section of the representation and warranty to the extent specified
therein, except for disclosures specifically and explicitly incorporated by reference to another
section or except the applicability of such exception to another Schedule is reasonably apparent on
its face).

        “Dollars” or “$” means the lawful currency of the United States.

        “Effective Time” has the meaning set forth in Section 3.1.

       “Employee” or “Employees” means, with respect to any Seller, those Persons employed
by such Seller who worked for the Business immediately prior to the Closing.

       “Encumbrance” means any lien, pledge, mortgage, security interest, easement,
encroachment, encumbrance, third-party interest, right of first refusal, right of first offer,
conditional sale agreement, option, or other restriction or limitation of any kind, whether legal,
contractual, or otherwise, including or any other restriction or covenant with respect to, or
condition governing, the use, transfer, alienation, or exercise of any attributes to ownership.

       “Environmental Laws” means all Laws concerning environmental, health, or safety
matters.

      “ERISA” means the United States Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

       “ERISA Affiliate” means, with respect to any Seller, any trade or business, whether or not
incorporated, that together with such Seller would be deemed a “single employer” within the
meaning of Section 4001(b) of ERISA.

        “Excluded Assets” has the meaning set forth in Section 2.2.

        “Excluded Liabilities” has the meaning set forth in Section 2.4.

                                                 4
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 47 of 165


        “Fee Criteria” means, with respect to the termination of this Agreement pursuant to Section
11.1(b)(v), all of the following criteria are satisfied as of the termination: (a) Buyer is ready,
willing, and able to close when it delivers written notice of its intention to terminate this Agreement
pursuant to Section 11.1(b)(v), or a breach by Sellers of this Agreement has rendered Buyer unable
to close, (b) the Sale Order shall have become a Final Order prior to or on the date Buyer delivers
written notice of its intention to terminate this Agreement pursuant to Section 11.1(b)(v), and
(c) Sellers are not ready, willing, and able to close within five (5) Business Days after Buyer
delivers written notice of its intention to terminate this Agreement pursuant to Section 11.1(b)(v).

         “Final Order” means an action taken or Order issued by a Governmental Authority as to
which: (a) no request for stay of the action or Order is pending, no such stay is in effect, and, if
any deadline for filing any such request is designated by statute or regulation, said deadline has
passed, including any extensions thereof; (b) no petition for rehearing or reconsideration of the
action or Order, or protest of any kind, is pending before the Governmental Authority and the time
for filing any such petition or protest has passed; (c) the Governmental Authority does not have
the action or Order under reconsideration or review on its own motion and the time for such
reconsideration or review has passed; and (d) the action or Order is not then under judicial review,
there is no notice of appeal or other application for judicial review pending, and the deadline for
filing such notice of appeal or other application for judicial review has passed, including any
extensions thereof; provided, however, that the availability of relief under Federal Rule of Civil
Procedure 60(b) or Federal Rule of Bankruptcy Procedure 9024 shall not, by itself, render an action
or Order not a Final Order.

        “FIRPTA Certificate” has the meaning set forth in Section 8.2(j).

        “GAAP” means the United States generally accepted accounting principles and practices
in effect from time to time.

        “Godby Road Facility” means the Owned Real Property and improvements thereon.

        “Governmental Authority” means any federal, state, or local government, governmental
authority, or regulatory or administrative authority or any court, tribunal, or judicial body having
jurisdiction, including, inter alia, the Bankruptcy Court.

       “Governmental Authorization” means any Permit, certificate, permission, variance,
clearance, registration, qualification, or approval issued, granted, given or otherwise made
available by or under the authority of any Governmental Authority or pursuant to any Law,
including the Bankruptcy Code.

        “Intellectual Property” means all of the following, anywhere in the world, along with all
income, royalties, damages and payments due or payable on the Closing Date or thereafter,
including damages and payments for past or future infringements or misappropriations thereof, the
right to sue and recover for past infringements or misappropriations thereof and any and all
corresponding rights: all patents and patent applications; trademarks, service marks, and trade
dress, and registrations and applications for registration therefor; trade secrets; copyrights and
registrations, and applications for registration therefor; know-how; Software; and all similar
proprietary rights in trade names, domain names, websites, fictitious names or other names used

                                                  5
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 48 of 165


in connection with the Business, logos, formulae, processes, and inventions, and discoveries,
whether or not patentable or otherwise subject to registration.

         “Intellectual Property Assets” means, with respect to any Seller, all Intellectual Property
that is owned by such Seller and used in connection with the Business, including the Intellectual
Property Registrations set forth on Schedule 4.7(a).

        “Intellectual Property Registrations” means all Intellectual Property Assets that are subject
to any issuance, registration, application or other filing by, to or with any Governmental Authority
or authorized private registrar in any jurisdiction, including registered trademarks, domain names,
and copyrights, issued and reissued patents and pending applications for any of the foregoing.

      “Internal Revenue Code” means the United States Internal Revenue Code of 1986, as
amended.

       “Inventory” means, all of the machinery, equipment, tools, vehicles, furniture, leasehold
improvements, office equipment, plant, server racks, spare parts, and other tangible personal
property which are owned, used or leased by the Buyer and used or useful, or intended for use, in
the conduct or operations of the Business.

     “IT Assets” means, with respect to any Seller, all of such Seller’s IT Inventories, Technical
Documentation, Computer Equipment, and Software Contracts.

       “IT Inventories” means (a) Software code (in all media) and materials, including all
Software; (b) Software documentation, including user materials; and (c) all other unused or
reusable materials, stores, and supplies related to Software.

      “Law” means any statute, law, ordinance, regulation, rule, code, order, constitution, treaty,
common law, judgment, decree, directive, injunction, or other requirement or rule of law of any
Governmental Authority.

         “Liquid Assets and Financial Instruments” means, as of any measurement date, (a) cash,
cash on hand, and cash equivalents of Sellers, including cash deposits in accounts at any bank or
financial institution, (b) securities (whether capital stock or debt) of or held by Sellers, and (c) any
letters of credit or similar financial accommodations (other than Business Prepaid Items included
in Acquired Assets) issued to any third party(ies) for the account of such Seller(s) (as the case may
be) as of such date.

        “Management Agreement” means that certain Management Agreement, dated as of
February 12, 2020, by and among Buyer and certain Sellers pursuant to which Buyer shall manage
the Business from the effective date therein through the closing of the sale of the Business by the
Sellers whether to Buyer or pursuant to an Alternative Transaction.

        “Material Adverse Effect” means any event, occurrence, fact, condition or change that is
materially adverse to (a) the business, results of operations, financial condition or assets of the
Business, taken as a whole, or (b) the ability of Sellers to consummate the transactions
contemplated hereby; provided, however, that “Material Adverse Effect” shall not, solely with
respect to clause (a) of this definition, include any event, occurrence, fact, condition or change
                                                   6
ACTIVE 48765598v2
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                   Document     Page 49 of 165


arising out of or attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Business operates; (iii) any changes in financial,
banking or securities markets in general; (iv) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; (v) any action specifically required
by this Agreement or any action taken (or omitted to be taken) with the written consent of or at the
written request of Buyer; (vi) any changes in applicable Laws or accounting rules (including
GAAP) or the enforcement, implementation, or interpretation thereof; or (vii) any natural or man-
made disaster or acts of God; in each case, except in the case of each of clauses (i), (ii), (iii), (iv),
(v), or (vii) to the extent such change, effect, event, occurrence, state of facts or development has
a disproportionate effect on Sellers or the Business relative to other similarly situated participants
in the industry in which Sellers operate.

        “Names” has the meaning set forth in Section 7.9.

        “Necessary Consent” has the meaning set forth in Section 2.6.

       “Order” means any order, writ, judgment, injunction, decree, stipulation, determination, or
award entered, issued, made, or rendered by or with any Governmental Authority.

       “Organizational Documents” means the legal document(s) by which any Person (other than
an individual) establishes its legal existence or which govern its structure and internal affairs.

        “Owned Real Property” has the meaning set forth in Section 4.6.

        “Party” or “Parties” has the meaning set forth in the preamble.

        “Permits” means all permits, licenses, franchises, approvals, authorizations, and consents
required to be obtained from Governmental Authorities or are otherwise necessary for the conduct
of the Business.

        “Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or being
contested in good faith by appropriate procedures; (b) mechanics’, carriers’, workmen’s,
repairmen’s or other like liens arising or incurred in the ordinary course of business; (c) easements,
rights of way, zoning ordinances and other similar encumbrances affecting Real Property that do
not materially detract from the use or value of such Real Property; and (d) other than with respect
to Owned Real Property, liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of business.

      “Person” means an individual, corporation, partnership, joint venture, limited liability
company, Governmental Authority, unincorporated organization, trust, association, or other entity.

         “Proceeding” means any action, claim, demand, suit, proceeding, litigation, arbitration,
grievance, citation, summons, subpoena, inquiry or investigation of any nature, civil, criminal,
regulatory or otherwise, in law or in equity (including actions or proceedings seeking injunctive
relief).

        “Purchase Price” has the meaning set forth in Section 2.7.

                                                   7
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 50 of 165


     “Real Property” means, individually and collectively (as the context may require), the
Owned Real Property.

        “Receivables” means, as of any measurement date, any accounts receivable, including
unbilled accounts receivable and work in process, notes receivable, deposits of Sellers with third
parties related to the Assumed Liabilities and refunds related to the Business as of such date.

      “Representative” means, with respect to any Person, any and all directors, officers,
employees, consultants, financial advisors, counsel, accountants and other agents of such Person.

        “Retained Rights of Action” means (a) the right to object to claims that are Excluded
Liabilities and any set-offs, recoupments or counterclaims with respect thereto, (b) all Avoidance
Claims, and (c) any rights, claims, and causes of action relating to any Excluded Asset.

        “Rights of Action” means all rights, claims (including counterclaims), causes of action,
rights and recourse of any Seller related to the Business or the Acquired Assets or Assumed
Liabilities.

        “Sale Order” has the meaning set forth in Section 6.4.

      “Sale Procedures Order” means the Order entered by the Bankruptcy Court in the
Bankruptcy Cases, setting forth the bidding procedures for the Auction.

        “Sellers” has the meaning set forth in the preamble.

        “Seller Closing Certificate” has the meaning set forth in Section 8.2(e).

        “Seller’s Knowledge” means, with respect to any Seller, the actual knowledge, after
reasonable inquiry, of such Seller’s Chief Financial Officer, Chief Information Officer, Chief
Executive Officer/President, and Vice President of Operations (as, and to the extent, such
position(s) exists with respect to such Seller as of the date in question).

      “Software” means computer programs, whether in object code, source code or other form,
firmware, databases and data.

       “Software Contracts” means, with respect to any Seller, Contracts to which such Seller is
a party respecting the ownership, license, acquisition, design, development, distribution,
marketing, development, use, outsourcing, or maintenance of Software.

        “Tax” or “Taxes” means, with respect to any Seller, all federal, state, local, foreign, and
other income, gross receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, stamp, occupation, premium, property (real or personal), real
property gains, windfall profits, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever applicable to, incurred by or imposed upon such Seller (as the case may be),
together with any interest, additions or penalties with respect thereto and any interest in respect of
such additions or penalties.


                                                  8
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 51 of 165


        “Tax Return” means, individually and collectively with respect to any Seller (as the context
may require), any return, declaration, report, claim for refund, information return or statement or
other document required to be filed with respect to Taxes, including any schedule or attachment
thereto, and including any amendment or supplement thereof.

       “Technical Documentation” means, with respect to any Seller, all technical and descriptive
materials (other than Inventory) relating to the acquisition, design, development, use, or
maintenance of computer code and Computer Equipment, including all images and dimensional
information necessary or desirable for the operation of such Seller’s systems relating to Inventory.

      “Transaction Documents” means this Agreement, the Bill of Sale, the Assignment and
Assumption Agreement, Deeds, Assignment and Assumption of Leases, Sale Order, and the other
agreements, instruments, and documents required to be delivered at the Closing.

       “Transferred Employee” or “Transferred Employees” has the meaning set forth in
Section 7.1(a).

                                         ARTICLE II
                                     PURCHASE AND SALE

        Section 2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, at the Closing, each Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase and assume from each Seller, free and clear of all Encumbrances other than
Permitted Encumbrances, all of such Seller’s right, title, and interest in, to, and under the following
assets, properties, and rights of such Seller, to the extent that such assets, properties, and rights
exist as of the Closing Date (collectively, the “Acquired Assets”):

                (a)     subject to Section 6.8, all Inventory owned by such Seller as of the Closing,
including all rights of such Seller to receive such Inventory, supplies and materials which are on
order as of such date;

             (b)    all Receivables owned by such Seller as of the Closing (collectively, the
“Acquired Receivables”);

                (c)    all Assigned Contracts owned by such Seller set forth on Schedule 2.1(c);

                (d)    all Intellectual Property Assets other than that set forth on Schedule 2.2(d);

               (e)    all furniture, fixtures, equipment, supplies, and other tangible personal
property of the Business owned by such Seller, other than those listed on Schedule 2.1(e);

                (f)    all Owned Real Property described on Schedule 2.1(f);

              (g)     all Permits, listed on Schedule 2.1(g), but only to the extent such Permits
may be transferred under applicable Law;

                (h)    all IT Assets, other than those IT Assets set forth on Schedule 2.1(h);


                                                  9
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 52 of 165


             (i)     all Business Prepaid Items owned by such Seller to the extent related to an
Acquired Asset or an Assumed Liability;

                  (j)   all signage and marketing materials relating to the Business owned by such
Seller;

                (k)    all insurance benefits, including claims, rights and proceeds owned by such
Seller (or to which such Seller is entitled) and arising from or related to the Business, the Acquired
Assets, or the Assumed Liabilities, except for those insurance benefits arising from credit
insurance and claims arising thereunder for accounts or notes receivable of the Business;

                  (l)   all Books and Records of such Seller, to the extent not excluded by
Section 2.2(f);

               (m)    all client lists, customer lists, supplier lists, vendor lists, mailing lists, and
other data related to the Business and owned by such Seller, including service and warranty
records, customer data and transaction history, operating guides and manuals, studies, and
correspondence (electronic or otherwise);

                  (n)   all Rights of Action of such Seller other than the Retained Rights of Action;
and

                  (o)   all goodwill of such Seller generated by or associated with the Business.

        Section 2.2 Excluded Assets. Other than the Acquired Assets subject to Section 2.1,
Buyer understands and agrees that it is not purchasing or acquiring, and each Seller is not selling
or assigning, any other assets or properties of such Seller, and all such other assets and properties
shall be excluded from the Acquired Assets (the “Excluded Assets”). Excluded Assets include the
following assets and properties of each Seller:

                  (a)   all Liquid Assets and Financial Instruments;

                  (b)   all Contracts that are not Assigned Contracts;

                  (c)   all Inventory rejected by Buyer pursuant to Section 6.8;

                  (d)   all Intellectual Property set forth on Schedule 2.2(d);

                  (e)   all IT Assets set forth on Schedule 2.1(h);

                 (f)   the corporate seals, Organizational Documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate organization of
such Seller, all employee-related or employee benefit-related files or records, other than personnel
files of Transferred Employees, and any other books and records that such Seller is prohibited
from disclosing or transferring to Buyer under applicable Law and is required by applicable Law
to retain;



                                                  10
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                 Desc Main
                                  Document     Page 53 of 165


              (g)     all insurance policies of such Seller and all rights to applicable claims and
proceeds thereunder (except as set forth in Section 2.1(k));

                (h)    all Benefit Plans and trusts or other assets attributable thereto;

               (i)      all Tax assets (including duty and Tax refunds and prepayments) of such
Seller or any of its Affiliates;

                (j)    the Retained Rights of Action;

             (k)       the rights which accrue or will accrue to such Seller under the Transaction
Documents; and

                (l)    the assets set forth on Schedule 2.2(l).

       Section 2.3 Assumed Liabilities. Subject to the terms and conditions of this
Agreement, Buyer shall assume and agree to pay, perform, and discharge when due only the
following liabilities and obligations of Sellers arising out of or relating to the Business or the
Acquired Assets (collectively, the “Assumed Liabilities”):

               (a)      all liabilities and obligations arising under or relating to the Assigned
Contracts, solely to the extent arising after the Closing Date and not relating to breaches or defaults
occurring on or prior to the Closing Date;

                (b)    all liabilities and obligations for (i) Taxes relating to the Business, the
Acquired Assets or the Assumed Liabilities arising after the Closing Date and (ii) Taxes for which
Buyer is liable pursuant to Section 7.6; and

              (c)    all other liabilities and obligations arising out of or relating to Buyer’s
ownership or operation of the Business and the Acquired Assets solely to the extent arising after
the Closing.

        Section 2.4 Excluded Liabilities. Notwithstanding any other provision of this
Agreement or any other Transaction Document to the contrary, and regardless of any disclosure to
Buyer or any Representative on or for the benefit thereof, the Parties agree that, other than the
Assumed Liabilities and Buyer’s obligations under the Management Agreement, Buyer shall not
assume and shall not be responsible to pay, perform or discharge (and Sellers shall retain, pay,
perform or otherwise discharge without recourse to Buyer) any liabilities or obligations of Sellers
(collectively, the “Excluded Liabilities”), including the following:

                (a)     other than the Assumed Liabilities, any liabilities or obligations arising out
of or relating to Sellers’ ownership or operation of the Business and the Acquired Assets prior to
the Closing Date;

                (b)    any liabilities or obligations relating to or arising out of the Excluded
Assets;



                                                  11
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 54 of 165


             (c)       any liabilities or obligations of any nature under any Contract that is not an
Assigned Contract;

               (d)     any liabilities or obligations for (i) Taxes relating to the Business, the
Acquired Assets or the Assumed Liabilities arising on or before the Closing Date and (ii) any other
Taxes of Sellers (other than Taxes allocated to Buyer under Section 7.6) for any taxable period;

                (e)    subject to the Management Agreement, any liabilities or obligations of
Sellers relating to or arising out of (i) the employment, or termination of employment, of any
Employee prior to the Closing (including accrued payroll, deferred compensation, accrued
benefits, bonuses, paid time off, accrued vacation or other ordinary course expenses of any
Employees), or (ii) workers’ compensation claims of any Employee which relate to events
occurring on or prior to the Closing Date;

               (f)   any liabilities or obligations relating to, resulting from, or arising out of any
Environmental Laws to the extent relating to, resulting from, or arising out of the operation of the
Business or the ownership of the Acquired Assets on or prior to the Closing Date;

                (g)    any liabilities or obligations relating to or arising out of any Benefit Plan;
and

              (h)     any liabilities or obligations of Sellers arising or incurred in connection with
the negotiation, preparation, investigation and performance of this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby, including fees and
expenses of counsel, accountants, consultants, advisers and others.

        Section 2.5    Contract and Lease Matters.

                 (a)    From the Agreement Date through the date that is [______] Business Days
prior to the Auction (or other such date as set forth in the Sale Procedure Order), Buyer shall
designate each of the Assigned Contracts, if any, that Buyer elects to have assumed and assigned
to it as an Assigned Contract effective as of the Closing Date, with all such Assigned Contracts to
be set forth on Schedule 2.1(c). Buyer shall have the right (i) until the [_____] Business Day prior
to the Closing Date, designate any Contract not already so designated to be an Assigned Contract
or (ii) until the [_______ (___)] Business Day after the Closing Date, remove any Contract from
Schedule 2.1(c). In the event of any such designation and/or deletion of any Assigned Contract
to, or from, Schedule 2.1(c) pursuant the immediately preceding sentence, Schedule 2.1(c) shall
be amended to include, or exclude (as the case may be with respect to any deletion(s) therefrom),
such Contract(s) in, or from, the definition of the term “Assigned Contract” for all purposes hereof.
Any Contract(s) removed from Schedule 2.1(c) shall become (and shall be deemed to be) an
Excluded Asset and shall not be an Assigned Contract for all purposes of this Agreement and all
liabilities and obligations under such Contract shall be Excluded Liabilities for all purposes
hereunder and for any other Transaction Document(s) contemplated or required to be executed and
delivered by a Party in connection herewith.

                (b)   Buyer shall be responsible for the payment of Cure Amounts solely with
respect to the Assigned Contracts specifically set forth on Schedule 2.1(c) in an aggregate amount
not to exceed the aggregate of the Cure Amounts set forth on Schedule 2.1(c) (the “Cure Amount
                                                 12
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 55 of 165


Cap”). Such Cure Amounts may be paid from Buyer’s own funds at Closing. Each Seller
represents that all material Contracts are listed on Schedule 2.1(c) as of the Agreement Date.

                (c)   For the avoidance of doubt, Buyer shall not be responsible for the payment
of Cure Amounts with respect to (i) any Contract that is not an Assigned Contract (solely as a
result of this Agreement) or (ii) any Assigned Contract that is added to Schedule 2.1(c) after the
Agreement Date, but only to the extent the aggregate Cure Amount(s) exceeds the Cure Amount
Cap as a result of any additional Assigned Contract(s) added to Schedule 2.1(c) after the
Agreement Date.

               (d)      To the best of Sellers’ Knowledge, Sellers have delivered to Buyer (i) a true,
correct and complete list (setting forth the name of the counterparty thereto, and the delivery and/or
other key performance dates thereunder) and (ii) copies of all executory Contracts related to the
Business and/or the Acquired Assets, and each Seller hereby agrees and acknowledges that Buyer
shall have the right, in its sole discretion, to designate any of such executory contracts to be an
Assigned Contract. Prior to the Closing Date, Sellers shall provide Buyer with an updated list and
copies of any then-executory Contracts (to the extent not disclosed prior) to which any Seller(s) is
a party. Sellers shall include in their Bankruptcy Court pleadings relief to assume and assign to
Buyer all executory Contracts and unexpired leases as designated in writing by Buyer. No
assumption and assignment contemplated hereunder shall be effective until the filing of a Notice
of Closing and Contract Treatment (the “Closing Notice”), which shall be filed within two (2) days
prior to the Closing. At Buyer’s request, Sellers shall also file and serve any updates to the
Contract schedules, which may be made prior to the filing of the Closing Notice. From the
Agreement Date through the Closing Date, but subject to Buyer’s obligations under the
Management Agreement, Sellers shall pay all amounts that accrue or come due post-petition under
the Assigned Contracts.

        Section 2.6 Assignment of Acquired Assets. To the maximum extent permitted by the
Bankruptcy Code, the Acquired Assets, which constitute Assigned Contracts, shall be assumed by
each Seller constituting a party to such Assigned Contract, and assigned to Buyer pursuant to
Section 365 of the Bankruptcy Code as of the Closing Date or such other date as specified in the
Sale Order or this Agreement, as applicable. Notwithstanding any other provision of this
Agreement to the contrary, this Agreement shall not constitute an agreement to assign any asset or
any right thereunder if an attempted assignment without the consent of a third party (each,
individually and collectively (as the context may require), a “Necessary Consent”), which
Necessary Consent (a) has not been obtained prior to the Closing (after giving effect to the Sale
Order and the Bankruptcy Code) and (b) the failure to obtain of which would render any attempted
or purported assignment legally invalid, unless the Bankruptcy Court has entered a Final Order
(which may include the Sale Order), providing that (i) such Necessary Consent is not required
and/or (ii) (A) the Acquired Assets shall be assigned or transferred regardless of any such
Necessary Consent and (B) there shall be no breach or adverse effect on the rights of Buyer
thereunder for the failure to obtain any such Necessary Consent. If, with respect to any Acquired
Asset, such Necessary Consent is not obtained, the Bankruptcy Court has not entered such an
Order, or such assignment is not attainable pursuant to Sections 105, 363, or 365 of the Bankruptcy
Code, then such Acquired Asset shall not be transferred hereunder and, provided that all conditions
to Closing under Article VIII shall have been sooner satisfied or waived, the Closing shall proceed
with respect to the remaining Acquired Assets without any reduction in the Cash Purchase Price
                                                 13
ACTIVE 48765598v2
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                   Document     Page 56 of 165


to account for the Acquired Asset that is not transferred hereunder; provided, however, (y) as Buyer
may reasonably request, Sellers and Buyer will use their commercially reasonable efforts to obtain
the Necessary Consents with respect to any such Acquired Asset or any claim or right or any
benefit arising thereunder for the assignment thereof to Buyer and (z) Buyer shall not be required
to proceed with Closing if any Necessary Consent is not obtained, the Bankruptcy Court has not
entered an order as described in this Section, or such assignment is not attainable pursuant to
Sections 105, 363, or 365 of the Bankruptcy Code with respect to any material Acquired Asset.

        Section 2.7 Purchase Price. In consideration of the sale of the Business and the
Acquired Assets to Buyer, and in reliance upon the representations, warranties, covenants and
agreements of Seller set forth herein, and upon the terms and subject to the conditions set forth
herein, the aggregate consideration for the sale and transfer of the Acquired Assets (the “Purchase
Price”) shall be composed of the following: (i) the Cash Purchase Price plus (ii) the Assumed
Liabilities. The Cash Closing Payment shall be paid, at the Closing, by wire transfer of
immediately available funds to an account designated in writing by Sellers to Buyer no later than
two (2) Business Days prior to the Closing Date.

                                            ARTICLE III
                                             CLOSING

        Section 3.1 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”) shall take place
at the offices of Greenberg Traurig, LLP, 3333 Piedmont Road, NE, Suite 2500, Atlanta, Georgia
30305, at 11:59 p.m. Eastern Time (the “Effective Time”), on the first day that is three (3) Business
Days after the satisfaction or waiver of all of the conditions to Closing set forth in Article VIII
(other than those to be satisfied at the Closing itself, but subject to the satisfaction or, if permitted
by Law, waiver of such conditions at the Closing), or at such other time, date or place as Sellers
and Buyer may mutually agree upon in writing. The date on which the Closing is to occur is herein
referred to as the “Closing Date.”

        Section 3.2     Closing Deliverables.

                (a)     At the Closing, Sellers shall deliver to Buyer the following:

                       (i)    a bill of sale in a form mutually agreed upon by the Parties (the “Bill
        of Sale”) and duly executed by each Seller, transferring the tangible personal property
        included in the Acquired Assets to Buyer;

                        (ii)    an assignment and assumption agreement in a form mutually agreed
        upon by the Parties (the “Assignment and Assumption Agreement”) and duly executed by
        each Seller, effecting the assignment to and assumption by Buyer of the Acquired Assets
        (including any Intellectual Property and other intangible assets) and the Assumed
        Liabilities;

                      (iii)   with respect to each parcel of Owned Real Property, a special
        warranty deed in a form mutually agreed upon by the Parties (each, a “Deed”) and duly
        executed and notarized by each Seller selling such parcel of Owned Real Property;

                                                   14
ACTIVE 48765598v2
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                   Document     Page 57 of 165


                        (iv)    a copy of the Sale Order;

                        (v)     the Seller Closing Certificate;

                        (vi)    the FIRPTA Certificate;

                        (vii)   the certificates of the Secretary of each Seller required by
        Section 8.2(i); and

                        (viii) such other customary instruments of transfer, assumption, filings or
        documents, in form and substance reasonably satisfactory to Buyer, as may be required to
        give effect to this Agreement (including any other documents that may be required by the
        Sale Order or pursuant to any other direction by the Bankruptcy Court to be effected on or
        prior to the Closing).

                (b)     At the Closing, Buyer shall deliver the following:

                        (i)     the Cash Closing Payment;

                        (ii)    the Assignment and Assumption Agreement duly executed by Buyer
        to Sellers;

                        (iii)   the Buyer Closing Certificate to Sellers; and

                        (iv)    the certificate of the Secretary of Buyer required by Section 8.3(f)
        to Sellers.

                                ARTICLE IV
              REPRESENTATIONS AND WARRANTIES OF EACH SELLER

       Each Seller, severally and not jointly, and solely to Sellers’ Knowledge, represents and
warrants to Buyer as follows as of the Agreement Date and as of the Closing Date:

        Section 4.1     Organization and Good Standing.

               (a)    Such Seller is a corporation or limited liability company validly existing
and in good standing under the Laws of the state of Georgia. Such Seller has the requisite corporate
power and corporate authority to own and use its properties and assets and to carry on its business
as now conducted.

               (b)    Such Seller is duly qualified to do business in each jurisdiction where the
character of its business or the nature of its properties and assets makes such qualification
necessary, except for any failure to be so qualified which would not, individually or in the
aggregate, have a Material Adverse Effect.

        Section 4.2 Authority; Validity. Subject to Bankruptcy Court approval, such Seller
has the requisite corporate power and corporate authority to enter into and perform its obligations
under this Agreement and the Transaction Documents to which such Seller is a party and to

                                                  15
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 58 of 165


consummate the transactions contemplated hereby and thereby. Subject to Bankruptcy Court
approval, the execution, delivery, and performance by such Seller of this Agreement and the
Transaction Documents to which it is a party have been duly and validly authorized by all requisite
action on the part of such Seller. This Agreement has been duly and validly executed and delivered
by such Seller and each Transaction Document to which such Seller is a party will be duly and
validly executed and delivered by such Seller at the Closing. Subject to Bankruptcy Court
approval, this Agreement constitutes, and upon execution and delivery by such Seller, each
Transaction Document to which such Seller is a party will constitute, the legal, valid, and binding
obligations of such Seller, enforceable against such Seller in accordance with their respective
terms, except as such enforceability is limited by general principles of equity.

        Section 4.3 Consents. Such Seller is not required to give any notice to, make any filing
with, or obtain any consent from any Person in connection with the execution and delivery of this
Agreement and the Transaction Documents or the consummation or performance of any of the
transactions contemplated hereby and thereby (including the compliance with any provisions
hereof or thereof) except (a) for the approval of the Bankruptcy Court and any notices, filings, and
consents required in connection with the Bankruptcy Cases, including the entry of the Sale Order,
and (b) as set forth in Schedule 4.3.

        Section 4.4 No Conflict. The execution and delivery of this Agreement and the
Transaction Documents by such Seller and the consummation of the transactions contemplated
hereby and thereby will not breach of any of the terms of, constitute a default under, conflict with,
give rise to any right of consent, termination, or cancellation, result in the creation or imposition
of any Encumbrance upon any Acquired Asset, or cause any acceleration of any obligation of such
Seller under (a) the Organizational Documents of such Seller, (b) any Contract to which such
Seller is a party or by which any of the Acquired Assets are bound, or (c) any Law or Order
applicable to such Seller, any of the Acquired Assets, or the Business.

        Section 4.5 Title. Subject to the terms of the Sale Order and Section 2.7, such Seller
has, and will transfer at Closing, good and marketable title to, or, in the case of any assets leased
or licensed by such Seller, a valid leasehold or licensed interest in, all of the Acquired Assets, free
and clear of all Encumbrances but subject to Permitted Encumbrances. Upon the Closing and
subject to entry of the Sale Order, Buyer will acquire exclusive, good and marketable title (or in
the case of any leased or licensed Acquired Asset, a valid leasehold or licensed interest in or valid
rights to use) the Acquired Assets and no restrictions will exist on the right of Buyer (or its
designated Affiliate(s)) to resell or license any of the Acquired Assets or Assumed Liabilities or
engage in the Business.

       Section 4.6 Real Property. Such Seller does not own any Real Property other than the
Real Property described in Schedule 4.6 (the “Owned Real Property”). Such Seller is the sole
legal and equitable owner of Owned Real Property and possesses good and marketable,
indefeasible fee simple title thereto.

        Section 4.7 Intellectual Property. Schedule 4.7(a) contains a true, correct and
complete list of all Intellectual Property Assets. Schedule 4.7(b) sets forth a true and complete list
of all pending applications for Intellectual Property owned by Seller and used in the Business.


                                                  16
ACTIVE 48765598v2
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 59 of 165


        Section 4.8   Employment Matters.

                (a)   Such Seller has provided to Buyer a list of all of the Employees of such
Seller as of the Agreement Date, together with all relevant information regarding compensation,
status, and tenure.

                (b)     There are no collective bargaining agreements to which such Seller is a
party relating to any of such Seller’s Employees. To such Seller’s Knowledge, there is no pending
application for certification of a collective bargaining agent involving any of such Seller’s
Employees.

        Section 4.9 Proceedings. Except for the Bankruptcy Cases and as set forth on
Schedule 4.9, there are no Proceedings or Orders by or before any court or Governmental
Authority pending, outstanding, or, to such Seller’s Knowledge, threatened against such Seller that
questions or challenges the validity of this Agreement or any action taken or proposed to be taken
by such Seller pursuant hereto or thereto or in connection with the transactions contemplated
hereby. Except for Orders of the Bankruptcy Court, there are no Proceedings or Orders by or
before any court or Governmental Authority pending or, to such Seller’s Knowledge, threatened
against such Seller that involves or affects the Acquired Assets or the Business.

        Section 4.10 Insurance. Such Seller is, and will through the Closing Date be, insured
with, to such Seller’s Knowledge, responsible insurers (including general liability insurance
coverage of the Acquired Assets, Owned Real Property and professional liability coverage) against
risks normally insured against by similar businesses under similar circumstances.

       Section 4.11 Brokers. Neither such Seller nor any Person acting on behalf of such Seller
has paid or become obligated to pay any fee or commission to any broker, finder, investment
banker, agent, or intermediary for or on account of the transactions contemplated by this
Agreement for which Buyer is or will become liable.

        Section 4.12 No Other Representations and Warranties.                    Except for the
representations and warranties contained in this Article IV, neither such Seller nor any other
Person has made or makes any other express or implied representation or warranty, either written
or oral, on behalf of such Seller, including any representation or warranty as to the accuracy or
completeness of any information regarding the Business and the Acquired Assets furnished or
made available to Buyer and its Representatives (including management presentations or in any
other form in expectation of the transactions contemplated hereby) or as to the future revenue,
profitability or success of the Business, or any representation or warranty arising from statute or
otherwise in law.

                                   ARTICLE V
                    REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer represents and warrants to Sellers as follows as of the Agreement Date and as of the
Closing Date.

       Section 5.1 Organization. Buyer is a limited liability company validly existing and in
good standing under the Laws of the state of Delaware. Buyer has the requisite corporate power
                                                17
ACTIVE 48765598v2
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 60 of 165


and authority to own or lease and to operate and use its properties and to carry on its business as
now conducted.

        Section 5.2 Authority; Validity. Buyer has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the Transaction
Documents to which Buyer is a party and to consummate the transactions contemplated hereby
and thereby. The execution, delivery, and performance by Buyer of this Agreement and the
Transaction Documents to which it is a party have been duly and validly authorized by all requisite
action on the part of Buyer. This Agreement has been duly and validly executed and delivered by
Buyer and each Transaction Document to which Buyer is a party will be duly and validly executed
and delivered by Buyer. This Agreement constitutes, and upon execution and delivery by Buyer,
each Transaction Document to which Buyer is a party will constitute, the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with their respective terms, except
in each case as such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws now or hereafter in effect relating to creditors’ rights generally or
general principles of equity.

        Section 5.3 Consents. Except for the consents contemplated by Section 8.2(l) or as set
forth on Schedule 5.3, Buyer is not required to give any notice to, make any filing with, or obtain
any consent from any Person in connection with the execution and delivery of this Agreement and
the Transaction Documents or the consummation or performance of any of the transactions
contemplated hereby and thereby.

        Section 5.4 No Conflict. Except as set forth on Schedule 5.4 and assuming receipt of
the consents referred to in Section 5.3, the execution and delivery of this Agreement and the
Transaction Documents by Buyer and the consummation of the transactions contemplated hereby
and thereby will not breach of any of the terms of, or constitute a default under, or conflict with,
or cause any acceleration of any obligation of Buyer under (a) the Organizational Documents of
Buyer; (b) any contract or agreement with respect to which Buyer is a party or otherwise bound;
(c) any Order applicable to Buyer; or (d) any Law.

        Section 5.5 No Brokers. Neither Buyer nor any Person acting on behalf of Buyer has
paid or become obligated to pay any fee or commission to any broker, finder, investment banker,
agent, or intermediary for or on account of the transactions contemplated by this Agreement for
which Sellers are or will become liable. and Buyer shall hold harmless and indemnify Sellers from
any claims with respect to any such fees or commissions that Sellers have become liable to pay.

        Section 5.6 Litigation. There are no Proceedings pending or, to the knowledge of
Buyer, threatened, that would affect Buyer’s ability to perform its obligations under this
Agreement or any Transaction Documents or to consummate the transactions contemplated hereby
or thereby.

                                    ARTICLE VI
                        ACTIONS PRIOR TO THE CLOSING DATE

       Section 6.1 Operations Prior to the Closing Date. From and after the Agreement Date
through the Closing, except as expressly contemplated by this Agreement and subject to the

                                                18
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 61 of 165


bidding procedures for the Auction as set forth in the Sale Procedures Order, as disclosed in
Schedule 6.1, the Management Agreement, or as otherwise required by Law:

                (a)    Each Seller shall, subject to such Seller’s obligations and duties as a debtor
in possession and except as may be actually required in connection with the Bankruptcy Cases,
carry on its business diligently and in the ordinary course only, and shall use its diligent and
commercially reasonable efforts to preserve its current business organizations intact, to preserve
the goodwill associated with the Business and such Seller’s name and brand and to preserve its
current relationships with customers and other persons having business dealings with the Business,
including:

                       (i)    comply in all material respects with all Laws with respect to the
        conduct of the Business and maintain in full force and effect all Permits;

                        (ii) use commercially reasonable efforts to keep available the services
        of its current Employees and agents employed or retained as of the bankruptcy petition
        date;

                        (iii)   maintain the Acquired Assets in good operating condition and
        repair, subject to ordinary wear and tear;

                      (iv)   comply in all material respects with contractual obligations under
        the Assigned Contracts; and

                    (v)     not take any action inconsistent with this Agreement or with the
        consummation of the Closing.

                (b)    Sellers shall not, without Buyer’s prior written consent:

                          (i)     other than the sale of Inventory in the ordinary course of business
        and other than the incurrence of Encumbrances pursuant to any debtor-in-possession
        financing of Sellers or Order of the Bankruptcy Court authorizing Sellers’ use of cash
        collateral, sell, lease (as lessor), transfer, or otherwise dispose of, or mortgage or pledge or
        voluntarily impose, or suffer to be imposed, any Encumbrance on any of the Acquired
        Assets;

                      (ii)    enter into any material Contract or amend, modify or terminate any
        material Contract, except as required by the Bankruptcy Code;

                      (iii)  amend, modify, or terminate any of the Assigned Contracts other
        than non-material amendments made in the ordinary course;

                        (iv)   directly or indirectly sell or otherwise transfer, or offer, agree or
        commit (whether, orally, electronically, in writing or otherwise) to sell or otherwise
        transfer, any of the Acquired Assets other than the sale of Inventory in the ordinary course
        of business;

                       (v)     amend or modify any Organizational Document of any Seller;
                                                  19
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 62 of 165


                       (vi)    incur any liability, whether absolute, fixed or contingent, except in
        the ordinary course of business consistent with past practices;

                        (vii) permit, offer, agree or commit (in writing or otherwise) to permit,
        any of the Acquired Assets to become subject, directly or indirectly, to any Encumbrance
        not currently in existence on the Agreement Date;

                       (viii) institute or settle any Proceeding or threatened Proceeding on
        account of any of the Business or the Acquired Assets, other than collection, default or
        other proceedings in the ordinary course of business of Sellers;

                       (ix)   except as required by Law or in connection with the Bankruptcy
        Cases, disclose the existence or the terms of this Agreement or the transactions
        contemplated hereby to the public or any customer, supplier or Employee of any Seller,
        without obtaining the prior written approval of Buyer (not to be unreasonably withheld or
        delayed) relating to the contents and manner of presentation and publication thereof;
        provided that Sellers shall, as soon as reasonably practicable after making any such
        communication required by applicable Law, give Buyer a copy of the proposed disclosure;

                        (x)    enter into any transaction or take any other action that could be
        reasonably expected to cause or constitute a breach of any representation or warranty made
        by Sellers in this Agreement;

                        (xi)    make any promise or representation, oral or written, to, or otherwise
        (A) increase the annual level of compensation payable or to become payable by Sellers to
        any of their directors, officers or Employees, (B) grant, or establish or modify any targets,
        goals, pools or similar provisions in respect of, any bonus, benefit or other direct or indirect
        compensation to or for any director or Employee, or increase or decrease the coverage or
        benefits available under any (or create any new) Benefit Plan or (C) enter into any
        employment, deferred compensation, severance, consulting, non-competition or similar
        agreement (or amend any such agreement) to which any Seller is a party or involving any
        Employee, except, in each case, as required by Law, or as required by any Benefit Plans,
        programs or agreements existing on the date hereof;

                        (xii) engage in any transaction out of the ordinary course of business with
        any officer, director or Affiliate of any Seller or any Person known by any such Seller to
        be an Affiliate of any such individual except as authorized by the Bankruptcy Court; or

                        (xiii) enter into any Contract or commit to take any action prohibited by
        this Section 6.1.

        Section 6.2    Reasonable Efforts.

               (a)      Each of Buyer and Sellers shall use its reasonable best efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist and cooperate with the
other in doing, all things necessary, proper, or advisable to consummate, in the most expeditious
manner practicable, the transactions contemplated hereby, including using reasonable best efforts
to: (i) cause the conditions precedent set forth in Article VIII to be satisfied, (ii) obtain, at the
                                                  20
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 63 of 165


earliest practicable date but consistent with the provisions of this Agreement and the Sale
Procedures Order, all necessary Governmental Authorizations and make all necessary
registrations, declarations, and filings, and (iii) obtain Bankruptcy Court approval of the Sale
Order.

                (b)     Subject to any restrictions under applicable Laws, Sellers and Buyer (i) shall
promptly inform each other of any communication from any Governmental Authority concerning
this Agreement, the transactions contemplated hereby, and any filing, notification, or request for
approval and (ii) shall permit the other to review in advance any proposed written or material oral
communication or information submitted to any such Governmental Authority in response thereto.
Unless otherwise required by Law, neither Sellers nor Buyer shall agree to participate in any
meeting with any Governmental Authority in respect of any filings, investigation, or other inquiry
with respect to this Agreement or the transactions contemplated hereby without consulting with
the other Party in advance and, to the extent permitted by any such Governmental Authority, giving
the other Party the opportunity to attend and participate thereat, in each case to the maximum
extent practicable. Subject to any restrictions under applicable Laws, each of Buyer and Sellers
shall furnish the other with copies of all correspondence, filings, and communications between it
(or its respective Representatives) and the Governmental Authority or members of its staff with
respect to this Agreement, the transactions contemplated hereby (excluding documents and
communications which are subject to confidentiality agreements existing as of the Agreement Date
or to the attorney-client privilege or work product doctrine or which refer to valuation of the
Business), or any such filing, notification, or request for approval. Each Party shall furnish the
other with such necessary information and assistance as such other Party may reasonably request
in connection with their preparation of necessary filings, registration, or submissions of
information to the Governmental Authority in connection with this Agreement, the transactions
contemplated hereby and any such filing, notification or request for approval.

                (c)    Each Seller shall use its reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with Buyer in doing, all
things necessary, proper, or advisable to cause, in the most expeditious manner practicable, all
material Permits to be transferred to Buyer as of the Closing Date and each Seller shall execute
any and all applications, forms or other documents of any Governmental Authority necessary,
proper, or advisable to cause such transfer of such Permits. Each Seller shall be responsible for
any fees or other payments due in connection with any such Permit transfers.

       Section 6.3 Bankruptcy Court Approval. Sellers and Buyer acknowledge that this
Agreement and the consummation of the transactions contemplated hereby are subject to
Bankruptcy Court approval. Each Seller will use its reasonable best efforts to file the Bankruptcy
Cases on or before February 14, 2020. Seller and Buyer further agree and acknowledge that each
must comply with the Sale Procedures Order.

        Section 6.4 Sale Order. Subject to each Seller’s right to pursue an Alternative
Transaction in accordance with the terms of this Agreement, each Seller will use its reasonable
best efforts to consummate the transactions contemplated hereby by seeking, with one (1) or more
appropriate motion or motions and the entry of appropriate Orders of the Bankruptcy Court (all
such motions and Orders being in form and substance reasonably satisfactory to Buyer), such
Orders, among other things approving this Agreement and the purchase of the Acquired Assets by
                                                  21
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 64 of 165


Buyer, free and clear of all Encumbrances, and the assumption of the Assumed Liabilities pursuant
to Bankruptcy Code section 363(b), (f), (1), and (m) (the “Sale Order”). The Sale Order will be in
a form and of a substance mutually satisfactory and agreeable to Sellers and Buyer in their
reasonable discretion.

       Section 6.5 Sale Procedures Order. Sellers shall also file a motion pursuant to
Bankruptcy Code Sections 105 and 363 and other applicable Law seeking entry and approval of
the Sale Procedures Order. Sellers will use their reasonable best efforts to seek a hearing on the
motion to approve the Sale Procedures Order on or about 21 days from the filing of the Sale
Procedures Motion, subject to the Bankruptcy Court’s calendar and approval. The “Sale
Procedures Order,” as entered by the Bankruptcy Court, shall be in a form consistent with the
terms of this Agreement and in substantially the same form as Exhibit A attached hereto (as may
be modified by the Parties prior to its entry by the Bankruptcy Court).

        Section 6.6 Break-Up Fee. In consideration of the substantial time and resources that
Buyer has devoted and will devote to the transactions contemplated hereby and subject to the terms
and conditions stated herein, and subject in all respects to Bankruptcy Court approval, Sellers agree
to pay the Break-Up Fee upon the closing of an Alternative Transaction. The Break-Up Fee shall
be due and payable to Buyer upon Bankruptcy Court approval of, and closing upon, an Alternative
Transaction and shall be payable directly from the proceeds of the closing of an Alternative
Transaction. Subject to Bankruptcy Court approval, Sellers’ obligation to pay the Break-Up Fee
shall be given administrative expense super-priority pursuant to Bankruptcy Code section
507(a)(2); provided, however, that Seller’s obligation to pay the Break-Up Fee shall become
operative only if and to the extent that the Bankruptcy Court enters the Sale Procedures Order.
The Break-Up Fee is an integral part of the transactions contemplated by this Agreement and is
not a penalty but rather a reasonable amount that will compensate Buyer for the efforts and
resources expended and opportunities foregone while negotiating this Agreement.

        Section 6.7 Notice of Developments; Update of Disclosure Schedules. Until the
Closing, Sellers shall give prompt written notice to Buyer upon becoming aware (a) of any
development constituting a Material Adverse Effect or which will or is reasonably expected to
result in a material breach by any Seller of this Agreement or otherwise result in any of the
conditions set forth in Article VIII becoming incapable of being satisfied, (b) that any
representation or warranty made by Seller herein was untrue or inaccurate as of the Agreement
Date or would be untrue or inaccurate as of the Closing Date, (c) of any matter or event first arising
or occurring after the Agreement Date that, if existing or occurring on or before the Agreement
Date, would have been required to be set forth, disclosed, or described in the Disclosure Schedules
to this Agreement in order for any representation or warranty made by any Seller herein to be true
and correct, (d) of any development materially and adversely affecting the ability of any Seller to
consummate the transactions contemplated by this Agreement (including any written notice or
other written communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement, or objecting to
the consummation of any of the transactions contemplated by this Agreement), (e) of any written
notice or other written communication from any Governmental Authority (other than the
Bankruptcy Court) in connection with the transactions contemplated by this Agreement, and (f) of
any competing proposals to purchase any of the Acquired Assets. Sellers shall have the right, from
time to time prior to the Closing, to amend or supplement the schedules to this Agreement with
                                                 22
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 65 of 165


respect to any matter described in clause (c) above. No disclosure pursuant to this Section 6.7 and
no amendment or supplement of the Disclosure Schedules to this Agreement pursuant to the
preceding sentence shall be deemed to prevent or cure any misrepresentation, breach of warranty,
or breach of covenant, or to otherwise affect or diminish any representation, warranty, covenant,
or obligation of Sellers in this Agreement, for purposes of determining whether any condition set
forth in Section 8.2 has been satisfied; provided, however, this Section 6.7 shall not constitute a
covenant or agreement for purposes of Section 8.2(b).

        Section 6.8 Communications with Customers and Suppliers. Each Seller agrees
that, on and after the Agreement Date, Buyer and its Representatives may communicate with such
Seller’s Employees and customers, vendors and suppliers of the Business regarding the
transactions contemplated under this Agreement. Sellers shall, following the request thereof by
Buyer, seek and use commercially reasonable efforts to arrange meetings and telephone
conferences with material customers, vendors and suppliers of such Seller as may be reasonably
requested by Buyer and necessary and appropriate for Buyer to coordinate transition of such parties
following the Closing.

                                       ARTICLE VII
                                 ADDITIONAL AGREEMENTS

        Section 7.1    Employees.

                 (a)     Buyer will offer new employment effective as of the Effective Time to
certain Employees of each Seller relating to the Business. Those Employees who accept Buyer’s
offer of employment made pursuant to this Section 7.1, once working for Buyer as of the Effective
Time, are referred to herein each, individually, as a “Transferred Employee” and, collectively, the
“Transferred Employees.” Other than as set forth in the Management Agreement, Buyer shall not
have any obligations on account of any employee who is not a Transferred Employee. Any
Transferred Employees will be hired by Buyer on salary and benefit terms acceptable to the Buyer,
in its sole discretion, and Buyer shall not be liable with respect to any liabilities arising out of any
such Transferred Employee’s employment by Sellers.

                (b)    Notwithstanding anything in this Agreement to the contrary and unless
otherwise agreed to by Sellers, and subject to Buyer’s obligations under the Management
Agreement, each Seller shall process the payroll and all other payments for and pay, or cause to
be paid, all amounts owed to such Seller’s Employees, including base wages, base salary, any
retention bonuses, any commissions, and benefits, that are due and payable on or prior to the
Closing Date. Each Seller shall withhold and remit all applicable payroll taxes as required by Law
on or prior to the Closing Date with respect to all of such Seller’s Employees as of such date.

        Section 7.2    Confidentiality.

                (a)    Each Seller covenants and agrees that, from and for a period of two (2) years
after the Closing, such Seller shall, and shall use its commercially reasonable efforts to cause its
Affiliates and Representatives to, (i) treat and hold as confidential any proprietary information
relating to the Business or the Acquired Assets that was provided or exchanged between such
Seller and Buyer in connection with this Agreement and any confidential information relating to

                                                  23
ACTIVE 48765598v2
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 66 of 165


the negotiation of the transactions contemplated hereby (the “Business Confidential Information”)
and (ii) refrain from using and disclosing the Business Confidential Information except to the
extent (A) necessary in connection with their obligations under this Agreement or with respect to
winding up their affairs following the Closing, (B) approved in writing in advance by Buyer,
(C) required by Law, or (D) compelled by Order to disclose such Business Confidential
Information, provided, however, that prior to any such compelled disclosure, such Seller shall give
Buyer reasonable advance notice of any such disclosure and shall cooperate with Buyer in
protecting against any such disclosure and/or obtaining a protective order narrowing the scope of
such disclosure and/or use of such information.

               (b)     Buyer covenants and agrees to keep confidential information provided to
Buyer pursuant to this Agreement; provided, however, that disclosure of matters that become a
matter of public record without any fault of Buyer shall not constitute a breach of any confidential
agreement.

        Section 7.3    Collection of Receivables.

                (a)    As of the Closing Date, each Seller hereby (i) authorizes Buyer to open any
and all mail addressed to such Seller relating to the Business or the Acquired Assets and delivered
to the offices of the Business or otherwise to Buyer if received on or after the Closing Date, and
(ii) appoints Buyer or its attorney-in-fact to endorse, cash and deposit any monies, checks or
negotiable instruments received by Buyer after the Closing Date with respect to Acquired
Receivables or accounts receivable relating to work performed by Buyer after the Closing, as the
case may be, made payable or endorsed to either such Seller or such Seller’s order, for Buyer’s
own account.

                (b)     As of the Closing Date, each Seller agrees that any monies, payments,
checks or negotiable instruments received by such Seller or any other representative of such Seller
after the Closing Date arising from or relating to the Business and are part of the Acquired Assets
or accounts receivable relating to work performed by Buyer after the Closing, as the case may be,
(a) shall be held in trust for the benefit of Buyer, (b) shall be segregated from the other property
or funds of such Seller, (c) in the case of checks, shall be duly and properly endorsed to Buyer in
accordance with such instructions as Buyer shall from time to time furnish to such Seller, (d) in
the case of checks, shall be forwarded at Buyer’s expense, no later than five (5) Business Days
after the date of receipt thereof by such Seller, using a nationally recognized overnight delivery
service designated by Buyer for next-day delivery to Buyer and (e) in the case of cash in a form
other than a check, shall be promptly forwarded to Buyer in such manner as Buyer shall from time
to time direct.

                (c)    As of the Closing Date, Buyer shall have the sole and exclusive authority to
bill and collect Acquired Receivable and accounts receivable relating to any work performed by
Buyer after the Closing.

       Section 7.4 Public Announcements. Unless otherwise required by applicable Law or
by obligations of Buyer or Sellers pursuant to any listing agreement with or rules of any securities
exchange, each of Buyer and Sellers shall consult with each other before issuing any press release
or otherwise making any public statement with respect to this Agreement, the transactions

                                                24
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 67 of 165


contemplated hereby, or the activities and operations of the other and shall not issue any such
release or make any such statement without the prior written consent of the other (such consent
not to be unreasonably withheld or delayed), which written consent may be via e-mail.

       Section 7.5 Bulk Sales Laws. The Parties hereby waive compliance with the provisions
of any bulk sales, bulk transfer, or similar Laws of any jurisdiction that may otherwise be
applicable with respect to the sale of any or all of the Acquired Assets to Buyer.

        Section 7.6 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added, and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including any real property
transfer Tax and any other similar Tax) shall be borne and paid by Buyer when due. Buyer shall,
at its own expense, timely file any Tax Return or other document with respect to such Taxes or
fees (and Sellers shall cooperate with respect thereto as necessary).

       Section 7.7 Further Assurances. Following the Closing, each of Parties shall, and
shall cause their respective Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

        Section 7.8    No Other Representations or Warranties.

                (a)     Buyer acknowledges that, except for the representations and warranties
contained in Article IV, neither Sellers nor any Person on behalf of Sellers makes any express or
implied representation or warranty with respect to Sellers, the Business, or any of the Acquired
Assets (including any representations and warranties as to the condition of any of the Acquired
Assets or their fitness for a particular purpose) or with respect to any information provided by or
on behalf of Sellers to Buyer.

                (b)    Buyer agrees that (i) Buyer is purchasing the Acquired Assets on an “AS
IS” and “WITH ALL FAULTS” basis based solely on Buyer’s own investigation of the Acquired
Assets and the representations and warranties set forth in Article IV and (ii) neither Sellers nor any
real estate broker or other Representative of Sellers has made any warranties or representations,
express, implied, or statutory, written or oral, respecting the Acquired Assets, any part of the
Acquired Assets, the financial performance of the Acquired Assets or the Business, or the physical
condition of any of the Acquired Assets other than the representations and warranties set forth in
Article IV. Buyer further acknowledges that the consideration for the Acquired Assets specified
in this Agreement has been agreed upon by Sellers and Buyer after good faith arms-length
negotiation in light of Buyer’s agreement to purchase the Acquired Assets “AS IS” and “WITH
ALL FAULTS”. EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLERS MAKE NO
EXPRESS WARRANTY, NO WARRANTY OF MERCHANTABILITY, NO WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, AND NO IMPLIED OR STATUTORY
WARRANTY WHATSOEVER WITH RESPECT TO ANY REAL OR PERSONAL
PROPERTY OR ANY FIXTURES OR THE ACQUIRED ASSETS.



                                                 25
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                   Document     Page 68 of 165


        Section 7.9 Seller Name Change. Each Seller acknowledges and agrees that all of the
rights of such Seller in and to the trade names, fictitious names, and other names used by such
Seller in connection with the Business (collectively, the “Names”) will be transferred hereunder
to Buyer effective as of the Closing Date. From and after the Closing Date, none of Sellers, or any
of their successors, heirs, Representatives, assignees or Affiliates, shall have the right to use such
Names or any names similar thereto, except as necessary to effect the change of the name of such
Seller (consistent with the terms hereof) or to evidence that such changes have occurred. At the
Closing, each Seller shall deliver to Buyer all documents required to be filed by such Seller with
the appropriate Governmental Authority in the State of Delaware or State of Georgia, as applicable,
and such other State(s) in which such Seller is qualified or registered to do business as a foreign
corporation, to change the name of such Seller to a name that does not contain such Names or any
names similar thereto, and such Seller shall file all such documents and effect such change of
names within three (3) Business Days following the Closing, with evidence thereof promptly
delivered to Buyer.

                                       ARTICLE VIII
                                  CONDITIONS TO CLOSING

       Section 8.1 Conditions to Obligations of All Parties. The obligations of each Party to
consummate the transactions contemplated by this Agreement shall be subject to the following
conditions:

               (a)     No Governmental Authority having enacted, issued, promulgated, enforced,
or entered any Order which is in effect and has the effect of making the transactions contemplated
by this Agreement illegal, otherwise restraining or prohibiting consummation of such transactions
or causing any of the transactions contemplated hereunder to be rescinded following completion
thereof.

               (b)   The Bankruptcy Court shall have entered the Sale Order and the Sale Order
shall have become a Final Order.

       Section 8.2 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to the fulfillment or
Buyer’s waiver, at or prior to the Closing, of each of the following conditions:

                 (a)    The representations and warranties of each Seller contained in
Section 4.1(a), Section 4.2, Section 4.5, and Section 4.17 of this Agreement shall be true and
correct (without giving effect to any limitation as to materiality or Material Adverse Effect set
forth therein), in each case at and as of the Agreement Date and the Closing Date with the same
force and effect as though then made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true and correct in all
respects as of that specified date). All other representations and warranties of each Seller contained
in Article IV shall be true and correct in all material respects as of the Agreement Date and as of
the Closing Date with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure of such representations
and warranties to be true and correct would not have a Material Adverse Effect.

                                                  26
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 69 of 165


               (b)    Each Seller shall have duly performed and complied in all material respects
with all agreements, covenants, and conditions required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the Closing Date.

               (c)     Since the Agreement Date, no event has occurred, the effects of which are
continuing, that has had, or would reasonably be expected to have, a Material Adverse Effect.

                (d)     Each Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and deliveries set
forth in Section 3.2(a).

               (e)    Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of each Seller, that each of the conditions set forth in Section 8.2(a),
Section 8.2(b), and Section 8.2(c) have been satisfied (the “Seller Closing Certificate”).

                (f)    The Assigned Contracts shall include that certain Power Agreement by and
between applicable Sellers and the City of College Park (the “Power Agreement”), or Buyer shall
have entered into a new power agreement on terms and conditions reasonably acceptable to Buyer
and similar to those historically provided to the Business by the City of College Park.

                (g)      Buyer shall have received a certificate of an officer of each Seller certifying
that (i) attached thereto are true and complete copies of all resolutions adopted by the board of
directors and/or managers (as applicable) of such Seller authorizing the execution, delivery, and
performance of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby, (ii) all such resolutions are in full force and
effect and are all the resolutions adopted in connection with the transactions contemplated hereby
and thereby, and (iii) the names and signatures of the officers of such Seller authorized to sign this
Agreement, the Transaction Documents and the other documents to be delivered hereunder and
thereunder.

              (h)     Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) (the “FIRPTA Certificate”) that such Seller is not a foreign person within the
meaning of Section 1445 of the Internal Revenue Code.

                (i)  No Order shall have been entered and no stay shall exist that restrains or
prohibits the consummation of the transactions contemplated by this Agreement.

              (j)    Buyer or Sellers, as applicable, shall have received all consents set forth on
Schedule 4.3 and Schedule 5.3.

        Section 8.3 Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to the fulfillment or
Seller’s waiver, at or prior to the Closing, of each of the following conditions:

                (a)    The representations and warranties of Buyer contained in Section 5.1,
Section 5.2, and Section 5.5 of this Agreement shall be true and correct (without giving effect to
any limitation as to materiality or material adverse effect set forth therein), in each case at and as
of the date of this Agreement and the Closing Date with the same force and effect as though then
                                                  27
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 70 of 165


made at and as of such date (except those representations and warranties that address matters only
as of a specified date, which shall be true and correct in all respects as of that specified date). All
other representations and warranties of Buyer contained in Article V shall be true and correct in
all respects as of the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a specified date, which
shall be true and correct in all respects as of that specified date), except where the failure of such
representations and warranties to be true and correct would not have a material adverse effect on
Buyer’s ability to consummate the transactions contemplated hereby.

              (b)    Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the Closing Date.

              (c)     Buyer shall have delivered to Sellers the Cash Closing Payment, duly
executed counterparts to the Transaction Documents (other than this Agreement) and such other
documents and deliveries set forth in Section 3.2(b).

                (d)    Buyer shall have delivered to Sellers an updated form of Schedule 2.1(c).

               (e)    Sellers shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in Section 8.3(a) and
Section 8.3(b) have been satisfied (the “Buyer Closing Certificate”).

                (f)     Sellers shall have received a certificate of the Secretary (or equivalent
officer) of Buyer certifying that (i) attached thereto are true and complete copies of all resolutions
adopted by the board of directors of Buyer authorizing the execution, delivery and performance of
this Agreement and the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, (ii) all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated hereby and thereby, and
(iii) the names and signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and thereunder.

                                          ARTICLE IX
                                        DUE DILIGENCE

        Section 9.1 Due Diligence. After the Agreement Date and prior to the Closing Date,
Sellers shall (a) afford Buyer’s Representatives timely access during normal business hours to the
offices, properties, Employees, outside accountants, agreements, and other documentation and
financial records with respect to the Business, the Acquired Assets, and the Assumed Liabilities
to the extent Buyer reasonably deems necessary (including any environmental audits and
investigations and inspection of Acquired Assets), and permit Buyer and its Representatives to
make copies of such materials, and (b) furnish to Buyer or its Representatives such additional
information concerning the Acquired Assets, the Business, and the Assumed Liabilities as shall be
reasonably requested by Buyer or its Representatives; provided that, if requested by Sellers, Buyer
shall submit to Sellers written requests for such access, information, or cooperation, including
reasonable detail regarding the requested access, information, or cooperation, a reasonable period
in advance of the time at which such access, information, or cooperation is to be provided, and all

                                                  28
ACTIVE 48765598v2
Case 20-62725-jwc         Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40                 Desc Main
                                    Document     Page 71 of 165


such requests shall be submitted only to such individual or individuals as Sellers may designate
from time to time to receive such requests. Notwithstanding anything herein to the contrary, no
such access, information, or cooperation shall be permitted or required to the extent that it would
require Sellers to disclose information subject to attorney-client privilege; provided that Sellers
shall identify any instance where such information is not disclosed and describe with reasonable
particularity such withheld information. Further, Sellers shall otherwise cooperate and assist, to
the extent reasonably requested by Buyer, with Buyer’s investigation of Sellers, the Business, the
Acquired Assets, and the Assumed Liabilities. Without limiting the generality of the foregoing,
to the extent not provided to Buyer as of the Agreement Date, Sellers shall provide to Buyer true,
correct and complete copies of all Contracts entered into prior to the date hereof, no later than
fifteen (15) days after the date hereof but in any case at least thirty (30) days prior to the Closing
Date.

                                           ARTICLE X
                                        INDEMNIFICATION

         Section 10.1 Survival. Each representation and warranty in this Agreement shall
terminate upon the Closing. Each covenant or agreement contained in this Agreement that by its
nature is required to be performed prior to the Closing shall terminate upon the Closing. Each
covenant or agreement contained in this Agreement that by its nature is required to be performed
after the Closing will survive the Closing (and will not merge into any instrument of conveyance)
until the date that is sixty (60) days after the expiration of the applicable statute of limitations and
will thereafter expire and be of no further force and effect. No claim for breach of any
representation, warranty, covenant or agreement contained in this Agreement may be asserted
unless such claim is asserted in writing prior to the expiration of the applicable survival period set
forth in this Section 10.1. It is the express intent of the Parties that, if the applicable survival period
for an item as contemplated by this Section 10.1 is shorter than the statute of limitations that would
otherwise have been applicable to such item, then, by contract, the applicable statute of limitations
with respect to such item will be reduced to the shortened survival period contemplated hereby.
The Parties further acknowledge that the time periods set forth in this Section 10.1 for the assertion
of claims under this Agreement are the result of arm’s-length negotiation among the Parties and
that they intend for the time periods to be enforced as agreed by the Parties.

         Section 10.2 Exclusive Remedy; No Special Damages. Each Party acknowledges and
agrees that, from and after the Closing, except for (i) actions seeking specific performance or
similar equitable relief or (ii) claims for fraud solely against the Person(s) committing such fraud,
its sole and exclusive remedy with respect to any and all rights, claims, proceedings and causes of
action it may have against any other Party (including any Affiliate of any Party) resulting from or
relating to the subject matter of this Agreement, any other Transaction Document(s) and/or the
transactions contemplated hereby or thereby (as the case may be), whether arising under or based
upon any Law or otherwise (including any right, whether arising at law or in equity (including
strict liability and tort), to seek indemnification, contribution, rescission, cost recovery, damages,
or any other recourse or remedy, including as may arise under common law), shall be pursuant to
a claim for a breach of contract for a breach of a representation, warranty, covenant or agreement
set forth in this Agreement. Notwithstanding anything to the contrary set forth in this Agreement,
no Party shall be liable to or otherwise responsible to any other Party or any other Person for
exemplary, punitive, consequential, indirect, incidental, or other special damages (including loss
                                                    29
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 72 of 165


of revenue, income, or profits or loss in value of assets or securities) for any matter arising out of
or relating to this Agreement or any other Transaction Document and the transactions
contemplated hereby or thereby, regardless of how caused and regardless of the theory of recovery.

        Section 10.3 Specific Performance for Post-Closing Covenants. (a) Each Party
recognizes that if such Party breaches or refuses to perform any covenant or agreement that by its
nature is required to be performed after the Closing, monetary damages alone would not be
adequate to compensate the non-breaching Party or Parties for their injuries, (b) the non-breaching
Party or Parties shall therefore be entitled, in addition to any other remedies that may be available,
to obtain specific performance of the terms of such covenants, (c) if any Proceeding is brought by
the non-breaching Party or Parties to enforce such covenants, the Party in breach shall waive the
defense that there is an adequate remedy at law, (d) each Party agrees to waive any requirement
for the security or posting of any bond in connection with any Proceeding seeking specific
performance of such covenants, and (e) each Party agrees that the only permitted objection that it
may raise in response to any action for specific performance of such covenants is that it contests
the existence of a breach or threatened breach of such covenants.

        Section 10.4 Release. Effective upon the Closing, Seller, on behalf of itself and its
estate, hereby (a) releases and discharges each of Buyer, its Affiliates and any of their directors,
officers, employees and agents, from any liability whatsoever on any and all claims and causes of
action; and (b) releases, waives and discharges all such claims and causes of action against Buyer,
its Affiliates and any of their directors, officers, employees and agents; provided, however, that
Seller does not release Seller’s claims against Buyer, if any, arising out of this Agreement.

                                          ARTICLE XI
                                         TERMINATION

       Section 11.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

                (a)    by the mutual written consent of Sellers and Buyer;

                (b)    by Buyer if:

                       (i)     The Bankruptcy Court shall have entered the Sale Order and the Sale
        Order shall have become a Final Order on or before [___________, 2020]; provided,
        however, that Buyer shall be permitted to terminate this Agreement pursuant to this Section
        11.1(b)(i) only if Buyer is not in material breach of any of its representations, warranties,
        covenants, or agreements contained herein;

                       (ii)   a Governmental Authority issues a Final Order prohibiting the
        transactions contemplated hereby where such Final Order was requested, encouraged, or
        supported by Sellers;

                       (iii) Buyer is not the successful bidder at the Auction; provided that if
        Buyer is the only back-up bidder, then Buyer shall not be permitted to terminate this
        Agreement pursuant to this Section 11.1(b)(iii) until after the earlier of (A) the closing of
        an Alternative Transaction or (B) [____________, 2020]; provided, however, that Buyer
                                                 30
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                   Document     Page 73 of 165


        shall be permitted to terminate this Agreement pursuant to this Section 11.1(b)(iii) only if
        Buyer is not in material breach of any of its representations, warranties, covenants, or
        agreements contained herein;

                        (iv)   Buyer is the successful bidder at the Auction and the Closing does
        not occur on or before __________, 2020; provided, however, that Buyer shall not be
        permitted to terminate this Agreement pursuant to this Section 11.1(b)(iv) if (I) the failure
        of the Closing to occur is caused by the failure of Buyer to perform or comply with any of
        the covenants, agreements or conditions hereof to be performed or complied with by it
        prior to the Closing or (II) Buyer is in material breach of any of its representations,
        warranties, covenants, or agreements contained herein;

                       (v)    there has been a material breach by any Seller of any representation
        or warranty contained herein or in the due and timely performance of any covenant or
        agreement contained herein, Buyer has notified Sellers of such breach in writing, and the
        breach has not been cured within [five (5)] Business Days after delivery of such notice (or
        such longer notice and cure period as may be set forth in any other provision of this
        Agreement);

                        (vi)    Sellers have filed any pleading or entered into any agreement (other
        than this Agreement and motions for the entry of Orders of the Bankruptcy Court consistent
        with the transactions contemplated hereby) relating to or otherwise regarding the sale,
        transfer, lease or other disposition, directly or indirectly, of all or a material portion of the
        Acquired Assets or regarding an Alternative Transaction (including in either instance, for
        the avoidance of doubt, a credit bid, deed in lieu, exercise of rights and remedies or
        foreclosure with respect to some or all of the Acquired Assets);

                        (vii) if the Auction does not occur for any reason other than being
        attributable to Buyer being the sole bidder including the failure of the Bankruptcy Court to
        enter the Sale Procedures Order in a form acceptable to the Buyer in its sole discretion; or

                       (viii) if the Sale Procedures Order has not been entered by the Bankruptcy
        Court in the Bankruptcy Cases on or before [__________, 2020]; provided, however, that
        Buyer shall be permitted to terminate this Agreement pursuant to this Section 11.1(b)(viii)
        only if Buyer is not in material breach of any of its representations, warranties, covenants,
        or agreements contained herein.

                (c)     by Sellers if:

                       (i)    Sellers are not then in material breach of any provision of this
        Agreement and there has been a material breach, inaccuracy in or failure to perform any
        representation, warranty, covenant or agreement made by Buyer pursuant to this
        Agreement that would render any of the conditions specified in Article VIII incapable of
        being satisfied and such breach, inaccuracy or failure cannot be cured by Buyer by
        [_________, 2020], or is not cured within [ten (10)] Business Days (whichever is later),
        provided that that each of the [_________, 2020] date and [_________, 2020] dates (as


                                                   31
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 74 of 165


        referenced in clause (iv) immediately below) shall be extended for such ten (10) Business
        Day period if such date is later;

                       (ii)   a Governmental Authority issues a Final Order prohibiting the
        transactions contemplated hereby where such Order was requested or actively encouraged
        or supported by Buyer;

                       (iii)   Buyer is not the successful bidder at the Auction; or

                        (iv)   if the Closing shall not have occurred and an Alternative Transaction
        shall not have closed on or before [_________, 2020], provided, however, that Sellers shall
        be permitted to terminate this Agreement pursuant to this Section 11.1(c)(iv) only if no
        Seller is in material breach of any of its representations, warranties, covenants, or
        agreements contained herein.

                (d)    by Buyer or Sellers in the event that:

                      (i)     there shall be any Law that makes consummation of the transactions
        contemplated by this Agreement illegal or otherwise prohibited;

                       (ii)   any Governmental Authority issues a Final Order prohibiting the
        transactions contemplated hereby where such Order was not requested, encouraged, or
        supported by Sellers or Buyer; or

                        (iii)   if, in accordance with the terms and conditions of this Agreement,
        Sellers enter into one or more agreements to sell, transfer, or otherwise dispose of any
        material portion of the Acquired Assets in a transaction or series of transactions (other than
        in the ordinary course of business) with one or more Persons, other than Buyer (an
        “Alternative Transaction”) that actually closes.

        Section 11.2 Effect of Termination.

                (a)     In the event of termination of this Agreement by Buyer or Sellers pursuant
to this Article XI, all rights and obligations of the Parties under this Agreement shall terminate
without any liability of any Party to any other Party, except for (i) any obligations of Sellers to pay
the Break-Up Fee as required by Section 11.2(b), (ii) the obligations of Buyer pursuant to
Section 7.2(b), and (iii) other than as set forth in Section 11.2(b), no such termination shall relieve
any Party from any damages, losses, or liabilities suffered or incurred by the other Party arising
out of any intentional breach of any covenant in this Agreement by a Party that occurs upon or
prior to the termination of this Agreement. The provisions of this Section 11.2 (and, to the extent
applicable to the interpretation or enforcement of such provisions, Article I and Article XII), shall
expressly survive the termination of this Agreement.

                (b)    In the event of a termination of this Agreement pursuant to Section 11.1(b)
(except for a termination pursuant to Sections 11.1(b)(vii)) (but in the case of termination pursuant
to Section 11.1(b)(v), only if the Fee Criteria are satisfied as of the termination), Section
11.1(c)(iii) or Section 11.1(d)(iii), Sellers shall pay to Buyer the Break-Up Fee within two (2)
Business Days following such termination or if later, in the case of a termination pursuant to
                                                  32
ACTIVE 48765598v2
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                   Document     Page 75 of 165


Section 11.1(c)(iii) or Section 11.1(d)(iii), upon the closing of an Alternative Transaction. In the
event of a termination of this Agreement pursuant to the subsections of this Section 11.2 pursuant
to which Buyer is entitled to payment of the Break-Up Fee, Buyer may elect, as the sole and
exclusive remedy of Buyer, to (i) receive payment of the Break-Up Fee from Sellers, and in such
event Sellers shall not have any further liability whatsoever to Buyer hereunder, or (ii) pursue its
equitable remedies, including, without limitation, specific performance of this Agreement or the
obligations of Sellers hereunder.

                                         ARTICLE XII
                                       MISCELLANEOUS

       Section 12.1 Expenses. Except as otherwise expressly provided herein (including
Section 6.7 hereof), all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs and expenses, whether or not
the Closing shall have occurred.

        Section 12.2 Notices. All notices, requests, consents, claims, demands, waivers, and
other communications hereunder shall be in writing and shall be deemed to have been given
(a) when delivered by hand (with written confirmation of receipt); (b) when received by the
addressee if sent by a nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with non-automatic confirmation of transmission)
if sent during normal business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; or (d) on the third (3rd) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such communications must
be sent to the respective Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 12.2):

                If to Seller:         VC Mining Enterprises, Inc.
                                      c/o GlassRatner
                                      3445 Peachtree Road, Suite 1225
                                      Atlanta, GA 30326
                                      Attn: Marshall Glade
                                      E-mail: mglade@glassratner.com

                With a copy (which shall not constitute notice) to:

                                      Polsinelli PC
                                      1201 West Peachtree Street, Suite 1100
                                      Atlanta, GA 30309
                                      Attn: David Gordon
                                      E-mail: dgordon@polsinelli.com


                If to Buyer:          Block Data Processing Corporation



                                                 33
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 76 of 165



                                       Attn:
                                       E-mail:

                With a copy (which shall not constitute notice) to:

                                       Greenberg Traurig, LLP
                                       Terminus 200
                                       3333 Piedmont Road NE, Suite 2500
                                       Atlanta, GA 30305
                                       Attn: David R. Yates & John D. Elrod
                                       E-mail: yatesd@gtlaw.com
                                                elrodj@gtlaw.com

        Section 12.3 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without limitation”;
(b) the word “or” is not exclusive; (c) the word “extent” in the phrase “to the extent” shall mean
the degree to which a subject or other thing extends, and such phrase shall not simply mean “if”;
and (d) the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole. Unless the context otherwise requires, references herein: (x) to Articles, Sections,
Disclosure Schedules, and Exhibits mean the Articles and Sections of, and Disclosure Schedules
and Exhibits attached to, this Agreement; (y) to an agreement, instrument or other document means
such agreement, instrument or other document as amended, supplemented and modified from time
to time to the extent permitted by the provisions thereof and (z) to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any regulations
promulgated thereunder. Unless the context otherwise requires, references herein to any
“Schedule” means the corresponding Schedule in the Disclosure Schedules. If the last day for the
giving of any notice or the performance of any act required or permitted under this Agreement is
a day that is not a Business Day, then the time for the giving of such notice or the performance of
such action shall be extended to the next succeeding Business Day. This Agreement shall be
construed without regard to any presumption or rule requiring construction or interpretation
against the Party drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

        Section 12.4 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

        Section 12.5 Severability. If any term or provision of this Agreement is invalid, illegal,
or unenforceable in any jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

                                                 34
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                  Document     Page 77 of 165


        Section 12.6 Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of Parties with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement and those in the
other Transaction Documents, the Exhibits, and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.

        Section 12.7 Successors and Permitted Assigns. This Agreement shall be binding upon
and shall inure to the benefit of Parties and their respective successors and permitted assigns.
Neither Party may assign its rights or obligations hereunder without the prior written consent of
the other Party, which consent shall not be unreasonably withheld or delayed; provided, however,
that Buyer may, without the prior approval of each Seller, assign any or all of its rights and interests
hereunder to any Affiliate of Buyer, to a lender of Buyer, or, following the Closing, in whole or in
part to any successor-in-interest to any Person acquiring all or any portion of the Acquired Assets.
No assignment shall relieve the assigning Party of any of its obligations hereunder.

        Section 12.8 No Third-Party Beneficiaries. This Agreement is for the sole benefit of
Parties and their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

         Section 12.9 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each Party. No waiver
by any Party of any of the provisions hereof shall be effective unless explicitly set forth in writing
and signed by the Party so waiving. No waiver by any Party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any right, remedy, power, or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any single or partial exercise
of any right, remedy, power, or privilege hereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power, or privilege.

         Section 12.10 Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.

               (a)      Except to the extent the mandatory provisions of the Bankruptcy Code
apply, this Agreement shall be governed by, and construed in accordance with, the Laws of the
State of Delaware applicable to contracts made and to be performed entirely in such State without
regard to principles of conflicts or choice of Laws or any other Law that would make the Laws of
any other jurisdiction other than the State of Delaware applicable hereto.

              (b)      Without limitation of any Party’s right to appeal any Order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms
of this Agreement and to decide any claims or disputes which may arise or result from, or be
connected with, this Agreement, any breach or default hereunder, or the transactions contemplated

                                                  35
ACTIVE 48765598v2
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 78 of 165


hereby and (ii) any and all claims relating to the foregoing shall be filed and maintained only in
the Bankruptcy Court, and Parties hereby consent and submit to the exclusive jurisdiction and
venue of the Bankruptcy Court and irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Proceeding; provided, however, that, if the Bankruptcy Cases are closed,
all Proceedings arising out of or relating to this Agreement shall be heard and determined in a
Delaware state court or a federal court sitting in the State of Delaware, and the Parties hereby
irrevocably submit to the exclusive jurisdiction and venue of such courts in any such Proceeding
and irrevocably waive the defense of an inconvenient forum to the maintenance of any such
Proceeding. Parties consent to service of process by mail (in accordance with Section 12.2) or any
other manner permitted by law.

           (c)  THE PARTIES HEREBY IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF EACH SELLER, BUYER, OR THEIR RESPECTIVE
REPRESENTATIVES IN THE NEGOTIATION OR PERFORMANCE HEREOF.

        Section 12.11 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to be one and the
same agreement. A signed copy of this Agreement delivered by facsimile, e-mail or other means
of electronic transmission shall be deemed to have the same legal effect as delivery of an original
signed copy of this Agreement.

        Section 12.12 Time is of the Essence. Time is of the essence in this Agreement, and all
of the terms, covenants and conditions hereof.

        Section 12.13 Non-recourse. This Agreement may only be enforced against, and any
claim, action, suit or other legal proceeding based upon, arising out of, or related to this Agreement,
or the negotiation, execution or performance of this Agreement, may only be brought against the
entities that are expressly named as Parties. No past, present or future director, officer, employee,
incorporator, manager, member, partner, stockholder, Affiliate, agent, attorney or other
Representative of any Party or of any Affiliate of any Party, or any of their successors or permitted
assigns, shall have any liability for any obligations or liabilities of any Party under this Agreement
or for any claim, action, suit, or other legal proceeding based on, in respect of or by reason of the
transactions contemplated hereby.

                      [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK.
                           SIGNATURES FOLLOW ON NEXT PAGE.]




                                                  36
ACTIVE 48765598v2
Case 20-62725-jwc    Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40     Desc Main
                              Document     Page 79 of 165


        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly authorized.

                                                BUYER:

                                                    BLOCK DATA PROCESSING
                                                    CORPORATION


                                                    By:
                                                    Name:
                                                    Its:


                                                SELLERS:

                                                    VC MINING ENTERPRISES, INC.


                                                    By:
                                                    Name:
                                                    Its:

                                                    VIRTUAL CITADEL, INC.


                                                    By:
                                                    Name:
                                                    Its:

                                                    GODBY-DC4, LLC


                                                    By:
                                                    Name:
                                                    Its:

                                                    GODBY-DC5, LLC


                                                    By:
                                                    Name:
                                                    Its:




                          [Signature Page – Asset Purchase Agreement]
Case 20-62725-jwc   Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document     Page 80 of 165


                                        EXHIBIT A

                               SALES PROCEDURE ORDER

                                        (See attached)




                         [Exhibit A – Asset Purchase Agreement]
Case 20-62725-jwc   Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document     Page 81 of 165


                                 Exhibit B to Motion

                        Proposed Bidding Procedures Order




72351146.3
Case 20-62725-jwc            Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                       Desc Main
                                        Document     Page 82 of 165




                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

    In re:                                                   Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                          Case No. 20-62725-jwc

                    Debtors.                                 (Jointly Administered)


     ORDER (I) APPROVING BIDDING PROCEDURES IN CONNECTION WITH THE
     SALE OF CERTAIN OF THE DEBTORS’ ASSETS, (II) APPROVING STALKING
      HORSE BID PROTECTIONS, (III) APPROVING THE FORM AND MANNER OF
    NOTICE THEREOF, (IV) SCHEDULING AN AUCTION AND A SALE HEARING, (V)
      APPROVING PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF
                CONTRACTS, AND (VI) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (the “Debtors”) for entry of an order (this “Order”) (i) authorizing and approving the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.
2
  Capitalized terms used as defined terms herein but not otherwise defined shall have the meanings ascribed to them
in the Motion. In the event there is a conflict between this Order and the Motion, this Order shall control and govern.




72351146.3
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                   Document     Page 83 of 165


bidding procedures attached hereto as Exhibit 1 (the “Bidding Procedures”) in connection with

the sale of certain of the Debtors’ assets (the “Assets”), (ii) approving certain bid protections for

the Stalking Horse Bidder, (iii) approving the form and manner of notice attached as Exhibit 2 to

the Bidding Procedures Order (the “Sale Notice”) of an auction (the “Auction”) and sale hearing

(the “Sale Hearing”) with respect to the sale of the Assets free and clear of liens, claims,

encumbrances, and other interests (the “Sale”), (iv) scheduling the Sale Hearing, (v) approving

procedures for the possible assumption and assignment of executory contracts and unexpired

leases in connection with the Sale (collectively, the “Contracts”), and (vi) authorizing the

Debtors to (a) enter into that certain Asset Purchase Agreement by and among the Debtors and

Block Data Processing Corporation (the “Stalking Horse Agreement”), and (b) offer Block Data

Processing Corporation (the “Stalking Horse Bidder”) the following: (A) the Expense

Reimbursement (as defined below), and (B) initial overbid protection in the amount of

$600,000.00 (the “Initial Overbid” and, together with the Expense Reimbursement, the “Bid

Protections”); this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the

Debtors consent to entry of a final order under Article III of the United States Constitution; this

Court having found that venue of this proceeding and the Motion in this District is proper

pursuant to 28 U.S.C. § 1408; this Court having found that the relief requested in the Motion is

in the best interests of the Debtors’ estates, their creditors, and other parties in interest; this Court

having found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion

were appropriate under the circumstances and no other notice need be provided; this Court

having reviewed the Motion and having heard the statements in support of the relief requested

therein at a hearing before this Court (the “Hearing”); this Court having determined that the legal




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document     Page 84 of 165


and factual bases set forth in the Motion and at the Hearing establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, THE COURT FINDS THAT:

         A.     The findings and conclusions set forth herein constitute the Court’s findings of

fact and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), made applicable to this proceeding pursuant to Bankruptcy Rule 9014.

To the extent that any of the following findings of fact constitute conclusions of law, they are

adopted as such. To the extent that any of the following conclusions of law constitute findings of

fact, they are adopted as such.

         B.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         C.     This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). The

Debtors have confirmed their consent to the entry of a final order by this Court in connection

with the Motion, to the extent that it is later determined that the Court, absent the consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

         D.     Venue is proper in this District and in this Court pursuant to 28 U.S.C. § 1408.

         E.     The bases for the relief requested in the Motion are sections 105(a), 363, 365,

503(b), and 507(a)(2) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”), and Bankruptcy Rules 2002, 6004, and 6006(a), 9007 and 9014.

         F.     Notice of the Motion has been given to: (a) the Office of the United States Trustee

for the Northern District of Georgia; (b) the Office of the Attorney General of the State of

Georgia; (c) the Debtors’ forty (40) largest unsecured creditors on a consolidated basis; (d)

counsel to Regions Bank, Burr Forman, 171 17th Street, NW, Suite 1100, Atlanta, GA 30363,




72351146.3
Case 20-62725-jwc         Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                   Document     Page 85 of 165


Attn: Erich N. Durlacher (edurlacher@burr.com); (e) counsel to Bay Point Capital Partners II

LP, Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia

30305, Attn: John Isbell (john@jfi-law.com); (f) counsel to the proposed Stalking Horse,

Greenberg Traurig, Terminus 200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305,

Attn: John D. Elrod (elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); (g) Thomas

Switch Holdings, LLC (h) the Internal Revenue Service; (i) the Georgia Department of Revenue;

(j) all parties known or reasonably believed to have asserted an Interest (as defined herein) in the

Assets; (k) the counterparties to the Contracts (the “Contract Counterparties”); and (m) any party

that has requested notice pursuant to Bankruptcy Rule 2002.

         G.     Good and sufficient notice of the Motion and the relief sought therein has been

given under the circumstances, and such notice complied with all applicable requirements under

the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A reasonable opportunity to

object or be heard regarding the relief provided in this Order has been afforded to all parties in

interest.

         H.     The Debtors have articulated good and sufficient reasons for this Court to

(i) approve the Bidding Procedures, (ii) schedule the Auction and Sale Hearing and approve the

manner of notice of the Auction and Sale Hearing, (iii) approve procedures for the assumption

and assignment of the Contracts, including notice of the proposed cure amounts, and (iv)

authorizing the Debtors to enter into a Stalking Horse Agreement and extend to a Stalking Horse

Bidder the Bid Protections in the exercise of their reasonable business judgment.

         I.     The entry of this Order is in the best interests of the Debtors, their estates,

creditors, and other parties in interest.




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 86 of 165


          J.   The Debtors have demonstrated a compelling business justification for the

allowance and payment of the Expense Reimbursement under the circumstances set forth in the

Stalking Horse Agreement.

          K.   The Expense Reimbursement to be paid to the Stalking Horse Bidder, pursuant to

the terms of the Stalking Horse Agreement, on the terms set forth therein: (i) is the product of

extensive arm’s length negotiations between the Debtors and the Stalking Horse Bidder, (ii) is

commensurate to the real and substantial benefit conferred upon the Debtors’ estates by the

Stalking Horse Bidder, (iii) is reasonable and appropriate, in light of the size and nature of the

proposed Sale and comparable transactions, the commitments that have been made, and the

efforts that have been and will be expended by the Stalking Horse Bidder, notwithstanding that

the proposed Sale is subject to better and higher offers, (iv) was necessary to induce the Stalking

Horse Bidder to pursue the Sale and to be bound by the Stalking Horse Agreement, and (v) is

necessary to ensure that the Stalking Horse Bidder will continue to pursue its proposed

acquisition of the Assets contemplated by the Stalking Horse Agreement. The Stalking Horse

Bidder is unwilling to commit to purchase the Assets under the terms of the Stalking Horse

Agreement without approval of the Expense Reimbursement.

          L.   The Bidding Procedures are reasonable and appropriate and represent the best

method for maximizing the value of the Assets for the benefit of the Debtors and their estates.

The Bidding Procedures were negotiated in good faith by the Debtors and the Stalking Horse

Bidder.

          M.   The Bidding Procedures comply with the requirements of the Local Rules.

          N.   Notice of Bidding Procedures.       The Debtors’ proposed notice of the Bidding

Procedures is appropriate and reasonably calculated to provide all interested parties with timely




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 87 of 165


and proper notice of the sale of the Assets, the Auction for the Assets, and the Bidding

Procedures to be employed in connection therewith.

         O.     Assumption and Assignment Procedures.            The Motion, this Order, and the

assumption and assignment procedures (the “Assignment Procedures”) set forth herein are

reasonably calculated to provide counterparties to any Contracts to be assumed by the Debtors

and assigned to the Successful Bidder with proper notice of the intended assumption and

assignment of their Contracts, the procedures in connection therewith, and any cure amounts

relating thereto.

         P.     Sale Notice.    The Sale Notice is reasonably calculated to provide interested

parties with timely and proper notice of the proposed Sale, including, without limitation: (i) the

date, time, and place of the Auction (if one is held), (ii) the Bidding Procedures, (iii) the deadline

for filing objections to the Sale and entry of the Sale Order, and the date, time, and place of the

Sale Hearing, (iv) reasonably specific identification of the Assets to be sold, (v) a description of

the Sale as being free and clear of liens, claims, encumbrances, and other interests (collectively,

“Interests”), with all such Interests attaching with the same validity and priority to the Sale

proceeds, and (vi) notice of the proposed assumption and assignment of Contracts to the

Successful Bidder. No other or further notice of the Sale shall be required.

         IT IS HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     All objections to the relief requested in the Motion with respect to the Bidding

Procedures that have not been withdrawn, waived, or settled as announced to the Court at the

hearing on the Motion or by stipulation filed with the Court, are overruled and denied on the

merits with prejudice.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document     Page 88 of 165


         3.    The Bidding Procedures, substantially in the form attached hereto as Exhibit 1,

are hereby approved in their entirety, and the Bidding Procedures shall govern the submission,

receipt, and analysis of all Bids relating to the proposed sale of the Assets. Any party desiring to

bid on the Assets shall comply with the Bidding Procedures in this Order. The Debtors are

authorized to take any and all actions necessary to implement the Bidding Procedures.

E.       Break-Up Fee

         4.    The Debtors are authorized to enter into the Stalking Horse Agreement with the

Stalking Horse Bidder and offer the Stalking Horse Bidder a break-up fee in the amount of

$500,000.00 (the “Break-Up Fee”).

         5.    The Break-Up Fee shall constitute an allowed superpriority administrative

expense claim against the Debtors’ bankruptcy estates pursuant to Bankruptcy Code sections

363, 364(c)(1), 503(b), 507(a)(2), and 507(b). The Debtors’ obligation to pay the Break-Up Fee

shall survive the termination of the Stalking Horse Agreement and shall be payable only by the

Debtors upon the closing of a Sale for the Assets with a Successful Bidder other than the

Stalking Horse Bidder.

         6.    The Break-Up Fee shall be payable by the Debtors from the proceeds of the Sale

prior to any other payments or distributions being made from such Sale proceeds and shall have

priority over all other claims in these cases, including any claims of Bay Point. No further or

additional order from the Court shall be required in order to give effect to such provisions

relating to the terms of payment of the Break-Up Fee and the Stalking Horse Bidder’s

professional advisors are not obligated to comply with any provisions of the Bankruptcy Code

regarding Court approval of professionals fees payable by the Debtors and included in the Break-

Up Fee.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document     Page 89 of 165


         7.    The Stalking Horse Agreement is hereby approved and binding upon the Debtors

and their estates. In connection therewith, the Debtors’ obligation to pay the Break-Up Fee, as

provided in the Stalking Horse Agreement, is hereby approved and shall survive termination of

the Stalking Horse Agreement and shall be payable solely as provided in the Stalking Horse

Agreement.

F.       The Auction

         8.    As further described in the Bidding Procedures, if a Qualified Bid, other than the

Stalking Horse Bid, is received by the Bid Deadline, the Debtors will conduct the Auction at

10:00 a.m. (prevailing Eastern Time) on April 28, 2020, at the offices of the Debtors’ counsel,

Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta, GA 30309 or such later time

on such day or other place as the Debtors shall notify all Qualified Bidders who have submitted

Qualified Bids, if a Qualified Bid is timely received.

         9.    If the Debtors do not receive a Qualified Bid (other than from the Stalking Horse

Bidder): (i) the Debtors may cancel the Auction, and (ii) the Qualified bid of the Stalking Horse

Bidder shall be deemed by the Debtors to be the Successful Bid for the Assets, and (iii) the

Debtors shall be authorized to seek approval of the Qualified Bid of Stalking Horse Bidder as the

Successful Bid at the Sale Hearing.

         10.   If the Debtors receive a Qualified Bid (in addition to the Stalking Horse Bid), then

the Debtors shall conduct the Auction in accordance with the Bidding Procedures.

         11.   Each Qualified Bidder participating at the Auction shall be required to confirm

that it is not engaged in any collusion with respect to the bidding, the Auction, or the Sale, as set

forth in the Bidding Procedures, the Auction shall be conducted openly, and the Auction shall be

transcribed or videotaped.




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document     Page 90 of 165


         12.   Bay Point Capital Partners II LP (“Bay Point”) shall be deemed to be a Qualified

Bidder and is not required to make any Good Faith Deposit nor submit its bid (if any) by the Bid

Deadline. To the fullest extent permissible under Bankruptcy Code section 363(k), Bay Point is

authorized to credit bid (at any time up to the conclusion of the Auction, in its sole and absolute

discretion) any portion and up to the entire amount of all obligations owing under its prepetition

secured indebtedness, each in their respective full amounts of such obligations outstanding as of

the Closing Date (defined in the Stalking Horse Agreement) (the “Credit Bid”), but shall not be

entitled to credit bid any portion of its debtor-in-possession financing or any claim that it

acquired from any third party. Upon exercise of its Credit Bid, Bay Point shall have the right to

designate any person or entity in its sole and absolute discretion that shall take title to the

individual Asset, portion of the Assets, or all of the Assets that are subject to the Credit Bid.

         13.   Except for the holders of any prior liens with respect to the Assets, no other

person may credit bid unless the entire amount of the Bay Point’s prepetition secured first lien

claims will be indefeasibly paid in full in cash on the closing of the Sale. In the event the amount

of the Credit Bid exceeds the total amount of the highest bids for the Assets subject to the Credit

Bid, such Credit Bid will be deemed the highest and best bid and such Credit Bid will be

accepted by the Debtors and be presented for approval to the Bankruptcy Court.

         14.   In the event of a competing Qualified Bid, all Qualified Bidders will be entitled,

but not obligated, to submit Overbids. The Stalking Horse Bidder shall be entitled to submit one

or more Overbids and participate in all respects in the Auction.

         15.   The Debtors may (i) determine which Qualified Bid (including the Stalking Horse

Bid) is the highest or otherwise best offer; (ii) reject at any time before the entry of the Sale

Order any Bid (other than the Stalking Horse Bid) that, in the discretion of the Debtors, is (a)




72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document     Page 91 of 165


inadequate or insufficient, (b) not in conformity with the requirements of the Bankruptcy Code

or the Bidding Procedures, or (c) contrary to the best interest of the Debtors’ estates and their

creditors; (iii) at or before the conclusion of the Auction may impose such other terms and

conditions upon Qualified Bidders (other than the Stalking Horse Bidder) as the Debtors

determine to be in the best interest of the Debtors’ estates; and (iv) prior to the entry of the Sale

Order, may re-open the Auction to consider further Bids, in their reasonable business judgment.

         16.    No person or entity, other than the Stalking Horse Bidder, shall be entitled to any

expense reimbursement, breakup fee, topping or termination fee, or other similar fee or payment,

and by submitting a Bid, such person or entity is deemed to have waived its right to request or

file with this Court any request for expense reimbursement or any other fee of any nature in

connection with the Auction and the Sale, whether by virtue of Bankruptcy Code section 503(b)

or otherwise.

G.       Assumption and Assignment Notices & Procedures

         17.    As soon practicable, the Debtors shall serve on all non-Debtor counterparties

(each a “Contract Counterparty” and, together, the “Contract Counterparties”) to any Contract

(the “Cure and Possible Assumption and Assignment Notice Parties”) that may be assumed by

the Debtors and assigned to the Successful Bidder, which notice shall be substantially in the form

attached hereto as Exhibit 3 (a “Cure and Possible Assumption and Assignment Notice”), setting

forth the Debtors’ calculation of the cure amount, if any, that would be due and owing to such

Contract Counterparty if the Debtors decided to assume or assume and assign such executory

contract or unexpired lease, and alerting such Contract Counterparty that their contract may be

assumed and assigned to the Successful Bidder.

         18.    The presence of a Contract on the Cure and Possible Assumption and Assignment

Notice does not constitute an admission that such Contract is an executory contract or unexpired



72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                  Document     Page 92 of 165


lease, and the presence of a Contract on any notice shall not prevent the Debtors from

subsequently withdrawing such request for assumption or rejecting such Contract any time

before such Contract is actually assumed and assigned pursuant to the Sale Order.

         19.   No later than March 20, 2020, the Debtors shall file with the Court and serve on

the Cure and Possible Assumption and Assignment Notice Parties who are parties to a Contract

to be assumed and assigned a further notice substantially in the form attached hereto as Exhibit 4

(the “Assumption Notice”), stating which Contracts may be assumed and assigned, including

cure amounts, and providing such parties with the Qualified Bidders’ assurance of future

performance.

         20.   Any Contract Counterparty that objects to the cure amount set forth on the Cure

and Possible Assumption and Assignment Notice or the possible assignment of their executory

contract or unexpired lease must file an objection with the Bankruptcy Court (a “Contract

Objection”) on or before April 10, 2020 at 4:00 p.m. (prevailing Eastern Time), which Contract

Objection must also be served on: (a) counsel to the Debtors, Polsinelli PC, 1201 West Peachtree

Street NW, Suite 1100, Atlanta, GA 30309 (Attn: David Gordon); (b) the Office of the United

States for the Northern District of Georgia, Richard B. Russell Federal Building, 75 Ted Turner

Dr. SW, Atlanta GA 30303 (Attn: U.S. Trustee); (c) counsel to Bay Point Capital Partners LP,

Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305,

Attn: John Isbell (john@jfi-law.com); (d) counsel to the proposed Stalking Horse Purchaser,

Greenberg Traurig, Terminus 200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305,

Attn: John D. Elrod (elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); (e) counsel to

the Committee, if any.




72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 93 of 165


         21.    If a Contract Counterparty does not timely file and serve a Contract Objection,

that party will be forever barred from objecting to (i) the Debtors’ proposed cure amount, or

(ii) the assignment of that party’s executory contract or unexpired lease to the Successful Bidder.

Where a Contract Counterparty to an Assigned Contract files a timely Contract Objection

asserting a higher cure amount than the amount listed in the Cure and Possible Assumption and

Assignment Notice, or objecting to the possible assignment of that Contract Counterparty’s

executory contract or unexpired lease, and the parties are unable to consensually resolve the

dispute, the amount to be paid under Bankruptcy Code section 365 (if any) or, as the case may

be, the Debtors’ ability to assign the executory contract or unexpired lease to the Successful

Bidder will be determined at the Sale Hearing.

H.       Notice of the Sale Process

         22.    The Sale Notice, the Cure and Possible Assumption and Assignment Notice, and

the Assumption Notice, in substantially the forms as annexed to this Order as Exhibit 2, Exhibit

3, and Exhibit 4, respectively, and the Creditor Notice and Bidding Procedures Notice, in

substantially the forms as annexed to the Motion as Exhibit D and Exhibit E, respectively, are

hereby approved.

         23.    Within two (2) business days after the entry of this Order, the Debtors (or their

agents) shall serve the Sale Notice by first-class mail upon: (a) the Office of the United States

Trustee for the Northern District of Georgia; (b) the Office of the Attorney General of the State

of Georgia; (c) the Debtors’ forty (40) largest unsecured creditors on a consolidated basis; (d)

counsel to Regions Bank, Burr Forman, 171 17th Street, NW, Suite 1100, Atlanta, GA 30363,

Attn: Erich N. Durlacher (edurlacher@burr.com); (e) counsel to Bay Point Capital Partners LP,

Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305,

Attn: John Isbell (john@jfi-law.com); (f) counsel to the proposed Stalking Horse, Greenberg



72351146.3
Case 20-62725-jwc        Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document     Page 94 of 165


Traurig, Terminus 200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305, Attn: John D.

Elrod (elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); (g) Thomas Switch

Holdings, LLC (h) the Internal Revenue Service; (i) the Georgia Department of Revenue; (j) all

parties known or reasonably believed to have asserted an Interest (as defined herein) in the

Assets; (k) the counterparties to the Contracts (the “Contract Counterparties”); and (m) any party

that has requested notice pursuant to Bankruptcy Rule 2002.

         24.    In addition, the Debtors are authorized to publish Bidding Procedures Notice in

The Atlanta Business Chronicle within two (2) business days after entry of this Order.

         25.    Within two (2) business days after entry of this Order, the Debtors (or their agent)

shall serve the Creditor Notice on all of the parties set forth on the Debtors’ creditor matrix who

were not served with the Sale Notice.

I.       The Sale Hearing

         26.    The Sale Hearing will be conducted on May 5, 2020 at [____] a.m/p.m.

(prevailing Eastern Time). The Debtors will seek entry of an order of the Court at the Sale

Hearing approving and authorizing the sale of the Assets to the Successful Bidder. Upon entry of

this Order, the Debtors are authorized to perform any obligation intended to be performed prior

to the Sale Hearing or entry of the Sale Order with respect thereto. The Sale Hearing may be

continued from time to time without further notice other than such announcement being made in

open court or a notice of adjournment filed with the Court and served on the Notice Parties.

J.       Objections to the Sale

         27.    Objections, if any, to the relief requested in the Motion relating to the Sale (except

for any objection that arises at the Auction) must: (i) be in writing and filed with the Court no

later than 4:00 p.m. (prevailing Eastern Time) on May 1, 2020; and (ii) be served so that it is

actually received no later than 4:00 p.m. (prevailing Eastern Time) on May 1, 2020 by (a)



72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                 Document     Page 95 of 165


counsel to the Debtors, Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta, GA

30309 (Attn: David Gordon); (b) the Office of the United States for the Northern District of

Georgia, Richard B. Russell Federal Building, 75 Ted Turner Dr. SW, Atlanta GA 30303 (Attn:

U.S. Trustee); (c) counsel to Bay Point Capital Partners LP, Law Offices of John F. Isbell LLC,

3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305, Attn: John Isbell (john@jfi-

law.com); (d) counsel to the proposed Stalking Horse Purchaser, Greenberg Traurig, Terminus

200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305, Attn: John D. Elrod

(elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); (e) counsel to the Committee, if

any. A party’s failure to timely file or make an objection in accordance with this Order shall

forever bar the assertion of any objection to the Sale, entry of the Sale Order, and/or

consummation of the Sale with the Successful Bidder pursuant to the applicable purchase

agreement, including, without limitation, the assumption and assignment of the Contracts to the

Successful Bidder pursuant to the applicable purchase agreement, and shall be deemed to

constitute such party’s consent to entry of the Sale Order and consummation of the Sale and all

transactions related thereto, including, without limitation such assumption and assignment.

K.       Other Relief Granted

         28.   Nothing in this Order, the Stalking Horse Agreement, or the Motion shall be

deemed to or constitute the assumption or assignment of an executory contract or unexpired

lease.

         29.   The requirements of Bankruptcy Rules 6004(h) and 6006(d) are waived.

         30.   All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

         31.   The Debtors are hereby authorized to conduct the Sale without the necessity of

complying with any state or local bulk transfer laws or requirements.



72351146.3
Case 20-62725-jwc       Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                 Document     Page 96 of 165


         32.   The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

         33.   The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry, notwithstanding any provision in the Federal Rules of Bankruptcy

Procedure or the Local Bankruptcy Rules to the contrary, and the Debtors may, in their

discretion and without further delay, take any action and perform any act authorized under this

Order.

         34.   The Court retains jurisdiction with respect to all matters arising from or related to

the implementation of this Order.

                                         [End of Order]

Prepared and presented by:



/s/ David E. Gordon
David E. Gordon
Georgia Bar No. 111877
Gwendolyn J. Godfrey
Georgia Bar No. 153004
Caryn E. Wang
Georgia Bar No. 542093
Polsinelli PC
1201 West Peachtree Street, Suite 1100
Atlanta, Georgia 30309
Telephone: (404) 253-6000
dgordon@polsinelli.com
ggodfrey@polsinelli.com
cewang@polsinelli.com

Proposed Counsel to the Debtors and Debtors
in Possession




72351146.3
Case 20-62725-jwc   Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document     Page 97 of 165




                      Exhibit 1 to Bidding Procedures Order

                                 Bidding Procedures




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                       Document     Page 98 of 165


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725

                   Debtors.                                (Jointly Administration Requested)


                                        BIDDING PROCEDURES

        Set forth below are the bidding procedures (the “Bidding Procedures”)2 to be employed
with respect to the proposed sale (the “Sale”) of substantially all of the bitcoin-mining related
assets and operations (the “Assets”) of the above-captioned debtors and debtors in possession
(the “Debtors”). Pursuant to the Bidding Procedures, the Debtors will determine the highest or
otherwise best price for the sale of the Assets described in that certain Asset Purchase Agreement
(the “Stalking Horse Agreement”) by and among Block Data Processing Corporation, as
purchaser (the “Stalking Horse Bidder”), and the Debtors, as sellers, as contemplated in the
motion to, among other things, approve the Bidding Procedures (the “Motion”). It is anticipated
that the Sale will subject to the receipt of higher and better bids at an auction (the “Auction”),
and the corresponding entry into a definitive sale agreement with a Successful Bidder (as defined
below) according to these Bidding Procedures.

A.                Important Dates

     (All times are prevailing Eastern Time)

     March 20, 2020 at 4:00 p.m.: Debtors to send Cure Notices to All Contract Counterparties and
      Notice of the Sale

     April 10, 2020 at 4:00 p.m.: Cure Objection Deadline

     April 27, 2020 at 4:00 p.m.: Deadline to submit Bid to be considered for the Auction

     April 28, 2020 at 10:00 a.m.: Proposed date of Auction

     April 30, 2020 at 4:00 p.m.: Debtors to file notice of Successful Bidder and Contract Assignment



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.
2
  Capitalized terms used as defined terms herein but not otherwise defined have the meanings ascribed to them in
the Bidding Procedures Order.




72351146.3
Case 20-62725-jwc          Doc 32    Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                    Document     Page 99 of 165


     Notices

    May 1, 2020 at 4:00 p.m.: Deadline to file and serve objections to relief requested at Sale Hearing
     (except for any objection that arises at the Auction)

    May 5, 2020 at ___:___ a.m./p.m.: Proposed date of Sale Hearing

B.               Approval of Bidding Procedures

        On __________, 2020, the Bankruptcy Court entered an order approving these bidding
procedures (these “Bidding Procedures” and such order, the “Bidding Procedures Order”), in
furtherance of the Sale. The Bankruptcy Court has jurisdiction with respect to any dispute that
may arise with respect to these Bidding Procedures. These Bidding Procedures set forth the
process (the “Bidding Process”) by which the Debtors are authorized to conduct the Auction for
the Sale of their Assets.

C.               Marketing Process

         1.      Access to Diligence Materials

       To participate in the Bidding Process and to receive access to any materials relating to the
Assets (the “Diligence Materials”), a party must submit to the Debtors an executed
Confidentiality Agreement (it being understood that any person or entity that previously signed a
confidentiality agreement in a form satisfactory to the Debtors shall not be required to execute a
new confidentiality agreement). The executed Confidentiality Agreement must be signed and
transmitted by the person or entity wishing to have access to the Debtors’ data room (the “Data
Room”) and any other Diligence Materials.

        A party who qualifies for access to the Diligence Materials shall be a “Preliminarily
Interested Investor.” All due diligence requests must be directed to counsel to the Debtors.

       For any Preliminary Interested Investor who is a competitor of the Debtors or is affiliated
with any competitor of the Debtors, the Debtors reserve the right to withhold any Diligence
Materials that the Debtors determine are business-sensitive or otherwise not appropriate for
disclosure to such Preliminary Interested Investor.

        No due diligence will continue after the Bid Deadline (defined below). The Debtors shall
provide the Stalking Horse Bidder with access to all material due diligence materials,
management presentations, on-site inspections, and other information provided to any
Preliminary Interested Investor that were not previously made available to the Stalking Horse
Bidder as soon as reasonably practicable and in no event later than two (2) Business Days after
the date that the Debtors made such information available to any Qualified Bidder.

         2.      Auction Qualification Process

       To be eligible to participate in the Auction, each offer, solicitation, or proposal (each, a
“Bid”), and each party submitting such a Bid (each, a “Bidder”), must be determined by the
Debtors, to satisfy each of the following conditions:




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 100 of 165


         (1)   Good Faith Deposit: Each Bid must be accompanied by a deposit in the amount
               of ten percent (10%) of the Bid’s proposed purchase price to an interest bearing
               escrow account to be identified and established by the Debtors (the “Good Faith
               Deposit”).

         (2)   Terms: A Bid must be on terms that are substantially the same or better than the
               terms of the Stalking Horse Agreement, as determined by the Debtors, and the
               Bid must identify which Assets the Bidder intends to purchase and include
               executed transaction documents (the “Transaction Documents”). A Bid shall
               include (i) an executed asset purchase agreement, and (ii) a copy of such asset
               purchase agreement marked to show all changes requested by the Bidder as
               compared to the Stalking Horse Agreement. A Bid will not be considered
               qualified for the Auction if (a) such Bid contains additional material
               representations and warranties, covenants, closing conditions, termination rights
               other than as may be included in the Stalking Horse Agreement (it being agreed
               and understood that such Bid shall modify the Stalking Horse Agreement as
               needed to comply in all respects with the Bid Procedures Order and will remove
               provisions that apply only to the Stalking Horse Bidder (in its capacity as the
               stalking horse bidder) such as the protections relating to the Expense
               Reimbursement); (b) such Bid is not received by the Debtors in writing on or
               prior to the Bid Deadline; and (c) such Bid does not contain evidence that the
               Person submitting it has received unconditional debt and/or equity funding
               commitments (or has unrestricted and fully available cash) sufficient in the
               aggregate to finance the purchase contemplated thereby, including proof that the
               Good Faith Deposit has been made. The Debtors shall evaluate all Bids to
               determine whether such Bid(s) maximizes the value of the Debtors’ estate as a
               whole. The Transaction Documents shall also identify any executory contracts
               and unexpired leases of the Debtors that the Bidder wishes to have assumed and
               assigned to it pursuant to the Sale (collectively, the “Assigned Contracts”).

         (3)   Amount of Bid: Each Bid must be for all of the Assets and shall clearly show the
               amount of the purchase price. In addition, a Bid (a) must propose a purchase price
               equal to or greater than the aggregate of the sum of (i) the value of the Bid set
               forth in the Stalking Horse Agreement, as determined by the Debtors; (ii) the
               dollar value of the Break-Up Fee in cash, and (iii) $100,000.00 (the initial overbid
               amount) in cash; and (b) must obligate the Bidder to pay, to the extent provided in
               the Agreement, all amounts which the Stalking Horse Bidder under the
               Agreement has agreed to pay, including any assumed liabilities (as set forth in the
               Stalking Horse Agreement).

         (4)   Corporate Authority: Written evidence reasonably acceptable to the Debtors
               demonstrating appropriate corporate authorization to consummate the proposed
               transaction; provided, however, that, if the Bidder is an entity specially formed for
               the purpose of effectuating the transaction, then the Bidder must furnish written
               evidence reasonably acceptable to the Debtors of the approval of the transaction
               by the equity holder(s) of such Bidder.




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 101 of 165


         (5)   Proof of Financial Ability to Perform: Written evidence that the Debtors
               reasonably conclude demonstrates that the Bidder has the necessary financial
               ability to close the transaction and provide adequate assurance of future
               performance under all contracts to be assumed and assigned in such transaction.
               Such information should include, inter alia, the following:

               (a)    contact names and numbers for verification of financing sources,

               (b)    evidence of the Bidder’s internal resources and proof of any debt or equity
                      funding commitments that are needed to close the transaction;

               (c)    the Bidder’s current financial statements (audited if they exist); and

               (d)    any such other form of financial disclosure or credit-quality support
                      information or enhancement reasonably acceptable to the Debtors
                      demonstrating that such Bidder has the ability to close the transaction;
                      provided, however, that the Debtors shall determine, in their reasonable
                      discretion whether the written evidence of such financial wherewithal is
                      reasonably acceptable, and shall not unreasonably withhold acceptance of
                      a Bidder’s financial qualifications.

         (6)   Contingencies: A Bid may not be conditioned on obtaining financing or any
               internal approval, or on the outcome or review of due diligence, but may be
               subject to the accuracy in all material respects at the closing of specified
               representations and warranties.

         (7)   Irrevocable: A Bid must be irrevocable through the Auction; provided, however,
               that if such Bid is accepted as the Successful Bid or the Backup Bid (as defined
               herein), such Bid shall continue to remain irrevocable, subject to the terms and
               conditions of the Bidding Procedures.

         (8)   Disclaimer of Fees. Each Bid (other than the bid by the Stalking Horse Bidder)
               must disclaim any right to receive a fee analogous to a break-up fee, expense
               reimbursement, termination fee, or any other similar form of compensation. For
               the avoidance of doubt, no Qualified Bidder (other than the Stalking Horse
               Bidder) will be permitted to request, nor be granted by the Debtors, at any time,
               whether as part of the Auction or otherwise, a break-up fee, expense
               reimbursement, termination fee, or any other similar form of compensation. By
               submitting its Bid, each Bidder (other than the Stalking Horse Bidder) is agreeing
               to refrain from and waive any assertion or request for reimbursement on any
               basis, including pursuant to Bankruptcy Code section 503(b).

         (9)   Bid Deadline: Regardless of when a party qualifies as a Preliminarily Interested
               Investor, the Debtors must receive a Bid in writing, on or before April 27, 2020 at
               4:00 p.m. (prevailing Eastern Time) or such later date as may be agreed to by the
               Debtors (the “Bid Deadline”). Bids must be sent to the following by the Bid
               Deadline to be considered: counsel for the Debtors, Polsinelli PC, 1201 West




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document      Page 102 of 165


               Peachtree Street NW, Atlanta,              GA     30309,     Attn:    David    Gordon
               (dgordon@polsinelli.com).

        A Bid received from a Bidder before the Bid Deadline that meets the above requirements
shall constitute a “Qualified Bid,” and such Bidder shall constitute a “Qualified Bidder.”

         3.    Credit Bid

         Bay Point Capital Partners II LP (“Bay Point”) shall be deemed to be a Qualified Bidder
and is not required to make any Good Faith Deposit. To the fullest extent permissible under
Bankruptcy Code section 363(k), Bay Point may credit bid, as a Qualified Bid or subsequent Bid,
in its sole and absolute discretion, any portion and up to the entire amount of obligations owing
under Bay Point’s prepetition secured indebtedness, each in their respective full amounts of such
obligations outstanding as of the Closing Date (defined in the Stalking Horse Agreement) (the
“Credit Bid”), but shall not be entitled to credit bid any claim it holds as a result of extending
debtor in possession financing, or any claim that it acquired from any other party in these cases.
Upon exercise of its Credit Bid, Bay Point shall not be required to take title to or ownership of,
or have any obligation in connection with (in each case, legal, equitable, or otherwise), or be
deemed to have taken title to or ownership of, or have any obligation in connection with (in each
case, legal, equitable, or otherwise), any individual Asset, portion of the Assets, or all of the
Assets, and Bay Point shall have the right to designate any person or entity in its sole and
absolute discretion that shall take title to the individual Asset, portion of the Assets, or all of the
Assets that are subject to the Credit Bid. Except for Bay Point, no other person may credit bid
unless the entire amount of Bay Point’s prepetition secured claims will be indefeasibly paid in
full in cash on the closing of the Sale. In the event the amount of the Credit Bid exceeds the total
amount of the highest bids for the Assets subject to the Credit Bid, such Credit Bid will be
deemed the highest and best bid and such Credit Bid will be accepted by the Debtors and be
presented for approval to the Bankruptcy Court.

D.             Auction

       If one or more Qualified Bids is received by the Bid Deadline (other than the Stalking
Horse Bid), the Debtors will conduct the Auction to determine the highest and best Qualified
Bid. This determination shall take into account any factors the Debtors reasonably deem relevant
to the value of the Qualified Bid to the estates, including, inter alia, the following: (a) the
amount and nature of the consideration; (b) the proposed assumption of any liabilities and/or
executory contracts or unexpired leases, if any; (c) the ability of the Qualified Bidder to close the
proposed Transaction; (d) the proposed closing date and the likelihood, extent and impact of any
potential delays in closing; (e) any purchase price adjustments; (f) the impact of the Transaction
on any actual or potential litigation; and (g) the net after-tax consideration to be received by the
Debtors’ estates (collectively, the “Bid Assessment Criteria”). If no Qualified Bid (other than the
Stalking Horse Bid) is received by the Bid Deadline, the Debtors may determine not to conduct
the Auction.

        The Auction shall take place on April 28, 2020 at 10:00 a.m. (prevailing Eastern Time) at
the offices of Debtors’ counsel, Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100,
Atlanta, GA 30309 or such later time on such day or other place as the Debtors shall notify all




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 103 of 165


Bidders who have submitted Qualified Bids. Prior to the Auction, the Debtors shall provide
copies of all Qualified Bids to all Qualified Bidders, including the Stalking Horse Bidder. Only
the Debtors, any official committee of unsecured creditors, the Stalking Horse Bidder, and any
other Qualified Bidder, in each case, along with their respective representatives, will be entitled
to attend the Auction in person. Only the Stalking Horse Bidder and such other Qualified Bidders
will be entitled to make any Bids at the Auction. The Auction shall be transcribed or videotaped,
and shall be conducted according to the following procedures:

         1.    The Debtors Shall Conduct the Auction

       The Debtors and their professionals shall direct and preside over the Auction. At the start
of the Auction the Debtors shall describe the terms of the highest and best Bid(s) received and
announce such Qualified Bid(s) (the “Auction Baseline Bid”).

       All Bids made thereafter shall be Overbids (as defined below), and shall be made and
received on an open basis, and all material terms of each Overbid shall be fully disclosed to all
Bidders who have submitted Qualified Bids. The Debtors shall maintain a transcript of all bids
made and announced at the Auction, including the Auction Baseline Bid and all Overbids.

         2.    Terms of Overbids

       An “Overbid” is any Bid made at the Auction subsequent to the Debtors’ announcement
of the Auction Baseline Bid. The Stalking Horse Bidder shall be entitled to submit one or more
Overbids and participate in all respects in the Auction. To submit an Overbid for purposes of
this Auction, a Bidder must comply with the following conditions:

         (1)   Minimum Overbid Increment

                 Any Overbid after the Auction Baseline Bid shall be made in increments of at
least $100,000.00 (the “Minimum Overbid Increment”) for a bid for all of the Assets, and in an
amount to be determined by the Debtors; provided that the Debtors shall retain the right to
modify the bid increment requirements at the Auction. Additional consideration in excess of the
amount set forth in the Auction Baseline Bid may include only cash or the assumption of debt or
marketable securities. For purposes of the Overbid, the Stalking Horse Bidder shall be entitled to
a credit in the amount of the Expense Reimbursement.

         (2)   Remaining Terms Are the Same as for Qualified Bids

              Except as modified herein, an Overbid must comply with the conditions for a
Qualified Bid set forth above; provided, however, that the Bid Deadline shall not apply. Any
Overbid must remain open and binding on the Bidder until and unless the Debtors accept a
higher Overbid.

               To the extent not previously provided (which shall be determined by the Debtors),
a Bidder submitting an Overbid must submit, as part of its Overbid, written evidence (in the form
of financial disclosure or credit-quality support information or enhancement reasonably
acceptable to the Debtors) demonstrating such Bidder’s ability to close the transaction proposed




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 104 of 165


by such Overbid; provided, however, that this shall not apply to an Overbid by the Stalking
Horse Bidder.

         (3)   Announcing Overbids

                The Debtors shall announce at the Auction the material terms of each Overbid, the
basis for calculating the total consideration offered in each such Overbid and the resulting benefit
to the Debtors’ estates based on, inter alia, the Bid Assessment Criteria.

         (4)   Consideration of Overbids

       The Debtors reserve the right, in their reasonable business judgment, to make one or
more adjournments in the Auction to, among other things: facilitate discussions between the
Debtors and individual Bidders; allow individual Bidders to consider how they wish to proceed;
and give Bidders the opportunity to provide the Debtors with such additional evidence as the
Debtors in their reasonable business judgment may require, that the Bidder has sufficient internal
resources, or has received sufficient non-contingent debt and/or equity funding commitments, to
consummate the proposed transaction at the prevailing Overbid amount.

         3.    No Collusion; Good-Faith Bona Fide Offer

        Each Qualified Bidder participating at the Auction will be required to confirm on the
record at the Auction that (i) it has not engaged in any collusion with respect to the Sale or
bidding (including that it has no agreement with any other Bidder or Qualified Bidder to control
the price) and (ii) its Qualified Bid is the good-faith bona fide offer and it intends to consummate
the proposed transaction if selected as the Successful Bidder.

         4.    Backup Bidder

        Notwithstanding anything in the Bidding Procedures to the contrary, if an Auction is
conducted, the party with the next highest or otherwise best Qualified Bid(s) at the Auction, as
determined by the Debtors, in the exercise of their business judgment, shall be required to serve
as a backup bidder (the “Backup Bidder”). The Backup Bidder shall be required to keep its initial
Bid (or if the Backup Bidder submitted one or more Overbids at the Auction, its final Overbid)
(the “Backup Bid”) open and irrevocable until the earlier of 4:00 p.m. (prevailing Eastern Time)
on the date that is twenty five (25) days after the date of the Sale Hearing (the “Outside Backup
Date”) or the closing of the transaction with the Successful Bidder. Following entry of the Sale
Order, if the Successful Bidder fails to consummate an approved transaction because of a breach
or failure to perform on the part of such Successful Bidder, the Debtors may designate the
Backup Bidder to be the new Successful Bidder, and the Debtors will be authorized, but not
required, to consummate the transaction with the Backup Bidder without further order of the
Bankruptcy Court. In such case, the defaulting Successful Bidder’s deposit, if any, shall be
forfeited to the Debtors’ estates, and the Debtors specifically reserve the right to seek all
available damages from the defaulting Successful Bidder. The closing date to consummate the
transaction with the Backup Bidder shall be no later than the later of twenty five (25) days after
the date that the Debtors provide notice to the Backup Bidder that the Successful Bidder failed to
consummate a sale and that the Debtors desire to consummate the transaction with the Backup




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 105 of 165


Bidder or five (5) calendar days after necessary regulatory approvals are completed by the
Backup Bidder and/or the Debtors. The deposit, if any, of the Backup Bidder shall be held by the
Debtors until the earlier of two (2) business days after (a) the closing of the Sale with the
Successful Bidder and (b) the Outside Backup Date; provided, however, that in the event the
Successful Bidder does not consummate the transaction as described above and the Debtors
provide notice to the Backup Bidder, the Backup Bidder’s deposit shall be held until the closing
of the transaction with the Backup Bidder. In the event that the Debtors fail to consummate a
transaction with the backup Bidder as described above, the Backup Bidder’s deposit shall be
forfeited to the Debtors’ estates, and the Debtors specifically reserve the right to seek all
available damages from the defaulting Backup Bidder. The Stalking Horse Bidder will not be a
Backup Bidder unless the Stalking Horse Bidder otherwise consents in writing.

         5.    Additional Procedures

       The Debtors may announce at the Auction additional procedural rules that are reasonable
under the circumstances (e.g., the amount of time to make subsequent Overbids) for conducting
the Auction so long as such rules are not inconsistent with these Bidding Procedures.

         6.    Consent to Jurisdiction as Condition to Bidding

        All Qualified Bidders, and all Bidders at the Auction, shall be deemed to have consented
to the core jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection
with any disputes relating to the Stalking Horse Agreement, the Auction, or the construction and
enforcement of any Transaction Documents.

         7.    Rights of Bay Point to Credit Bid

        Pursuant to Bankruptcy Code section 363(k), Bay Point shall have the right to Credit Bid
as set forth in the Bidding Procedures Order, but shall not be entitled to credit bid any claim it
holds as a result of extending debtor in possession financing, or any claim that it acquired from
any other party in these cases..

         8.    Closing the Auction

       The Auction shall continue until there is only one or more Qualified Bid(s) that the
Debtors determine in their reasonable business judgment, after consultation with their financial
and legal advisors, is the highest and best Qualified Bid(s) at the Auction (the “Successful Bid”
and the Bidder submitting such Successful Bid, the “Successful Bidder”). In making this
decision, the Debtors, in consultation with their financial and legal advisors, shall consider the
Bid Assessment Criteria. The Auction shall not close unless and until all Bidders who have
submitted Qualified Bids have been given a reasonable opportunity to submit an Overbid at the
Auction to the then-existing Overbid and the Successful Bidder has submitted fully executed
Transaction Documents memorializing the terms of the Successful Bid(s).

         9.    Break-Up Fee

              The Debtors have been authorized to enter into a Stalking Horse Agreement with
the Stalking Horse Bidder and the Stalking Horse Bidder is entitled to receive a break-up fee in



72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 106 of 165


the amount of $500,000.00 in the event of a closing of a sale of the Assets to any bidder other
than the Stalking Horse Bidder (the “Break-Up Fee”). The Break-Up Fee, shall be paid in cash
immediately upon consummation of the Sale transaction out of the proceeds of the Sale and shall
constitute an allowed superpriority administrative expense claim against the Debtors’ bankruptcy
estates pursuant to Bankruptcy Code sections 363, 364(c)(1), 503(b), 507(a)(2), and 507(b), and
shall have priority over all other claims in these cases, including any claims of Bay Point.

E.             Procedures for Determining Cure Amounts and Adequate Assurance for
               Contract Counterparties to Assigned Contracts

         By March 20, 2020, the Debtors shall send a notice to each counterparty to an executory
contract or unexpired lease (each a “Contract Counterparty”) setting forth the Debtors’
calculation of the cure amount, if any, that would be owing to such Contract Counterparty if the
Debtors decided to assume or assume and assign such executory contract or unexpired lease, and
alerting such Contract Counterparty that their contract may be assumed and assigned to the
Successful Bidder (the “Cure and Possible Assumption and Assignment Notice”), a copy of
which is attached to the Bidding Procedures Order as Exhibit 3. Any Contract Counterparty that
objects to the cure amount set forth in the Cure and Possible Assumption and Assignment Notice
or the possible assignment of their executory contract or unexpired lease must file an objection (a
“Contract Objection”) on or before 4:00 p.m. prevailing Eastern Time on April 10, 2020, which
Contract Objection must be served on counsel for the Debtors, Polsinelli PC, 1201 West
Peachtree Street NW, Atlanta, GA 30309, Attn: David Gordon (dgordon@polsinelli.com), so
that it is actually received no later than 4:00 p.m. prevailing Eastern Time on April 10, 2020. If a
Contract Counterparty does not timely file and serve a Contract Objection, that party will be
forever barred from objecting to (a) the Debtors’ proposed cure amount, or (b) the assignment of
that party’s executory contract or unexpired lease to the Successful Bidder. Where a Contract
Counterparty to an Assigned Contract files a timely Contract Objection asserting a higher cure
amount than the amount listed in the Cure and Possible Assumption and Assignment Notice, or
an objection to the possible assignment of that Contract Counterparty’s executory contract or
unexpired lease, and the parties are unable to consensually resolve the dispute, the amount to be
paid under Bankruptcy Code section 365 (if any) or, as the case may be, the Debtors’ ability to
assign the executory contract or unexpired lease to the Successful Bidder will be determined at
the Sale Hearing.

F.             Sale Hearing

        The Bankruptcy Court has scheduled a hearing (the “Sale Hearing”) on May 5, 2020, at
__:__ _.m. (prevailing Eastern Time), at which hearing the Debtors will seek approval of the
Sale with the Successful Bidder. Objections to the sale of the Assets to the Successful Bidder or
Back-Up Bidder must be filed and served so that they are actually received by the Debtors no
later than 4:00 p.m. (prevailing Eastern Time) on May 1, 2020 (except for any objection that
arises at the Auction) on the following: counsel for the Debtors, Polsinelli PC, 1201 West
Peachtree Street NW, Suite 1100, Atlanta, GA 30309, Attn: David Gordon
(dgordon@polsinelli.com).




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 107 of 165


G.             Return of Good Faith Deposit

        The Good Faith Deposits of all Qualified Bidders shall be held in one or more interest-
bearing escrow accounts by the Debtors, but shall not become property of the Debtors’ estates
absent further order of the Court. The Good Faith Deposits of any Qualified Bidder that is
neither the Successful Bidder nor the Backup Bidder shall be returned to such Qualified Bidder
not later than two (2) business days after the Sale Hearing. The Good Faith Deposit of the
Backup Bidder shall be returned to the Backup Bidder on the date that is the earlier of (i) two (2)
business days after the Acquired Assets have been sold pursuant to the closing of a sale approved
by the Bankruptcy Court and (ii) twenty (20) days after conclusion of the Sale Hearing. Upon the
return of the Good Faith Deposits, their respective owners shall receive any and all interest that
will have accrued thereon. If the Successful Bidder timely closes the winning transaction, its
Good Faith Deposit shall be credited towards its purchase price.

H.             Reservation of Rights

        The Debtors reserve their rights to modify these Bidding Procedures in their reasonable
business judgment in any manner that will best promote the goals of the bidding process or
impose, at or prior to the Auction, additional customer terms and conditions on the sale of the
Assets, including, without limitation: (a) extending the deadline set forth in these Bidding
Procedures; (b) adjourning the Auction at the Auction and/or adjourning the Sale Hearing (as
defined below) in open court without further notice; (c) reopening the Auction to consider further
Bids or Overbids; (d) adding procedural rules that are reasonably necessary or advisable under
the circumstances for conducting the Auction (e.g., the amount of time to make subsequent
overbids, whether a non-conforming Bid constitutes a Qualified Bid); (e) canceling the Auction;
and (f) rejecting any or all Bids or Qualified Bids (excluding the Qualified Bid of the Stalking
Horse Bidder).

        Notwithstanding the foregoing and subject in all respects to the Stalking Horse
Agreement, the Debtors may not impair or modify the Stalking Horse Bidder’s rights and
obligations under the Stalking Horse Agreement.




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 108 of 165


                       Attachment A to Bidding Procedures

                        Form of Confidentiality Agreement




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document      Page 109 of 165



                                        [LETTERHEAD]

                                                                     Date:_____________

______________________
______________________
______________________

         Re:   Confidentiality Agreement Regarding Potential Transaction

Ladies and Gentlemen:

        In connection with your consideration of a possible transaction (“Transaction”) with
Virtual Citadel, Inc. (the “Company”), you have requested certain confidential and other
information concerning the Company. You agree to treat any information concerning the
Company, its affiliates, subsidiaries, management companies, and parent companies, whether
furnished to you before or after the date of this letter, together with any and all analyses or other
documents prepared by you or any of your directors, employees, advisors, attorneys,
accountants, consultants, subcontractors, representatives or lending institutions (collectively,
“Representatives”) which contain or otherwise reflect such information (collectively,
“Evaluation Material”), in accordance with this agreement. The term “Evaluation Material” does
not include information which (a) was already in your possession prior to the time of disclosure
to you by the Company or its Representatives, provided that such information was not furnished
to you by a source known by you to be bound by a confidentiality agreement with the Company,
or otherwise prohibited from disclosing the information to you, (b) was or becomes generally
available to the public other than as a result of a disclosure by you or your Representatives, (c)
becomes available to you on a non-confidential basis from a source other than the Company or
its Representatives, provided that such source is not known by you to be bound by a
confidentiality agreement with the Company, or otherwise prohibited from disclosing the
information to you, or (d) which was or is independently developed by you without violating
your obligations hereunder.

        The Evaluation Material will be used solely for the purpose of evaluating the Transaction
between the Company and you, will not be used in any way detrimental to the Company and its
Representatives, and will be kept confidential by you and your Representatives, except to the
extent that disclosure (a) has been consented to in writing by the Company, or (b) is made to
your Representatives who need to know such information for the purpose of evaluating the
Transaction (it being understood that such Representatives shall be informed by you of the
confidential nature of the Evaluation Material). Nothing in this Agreement is intended to grant
any rights to you under any patent, mask work right or copyright of the Company, nor shall this
Agreement grant you any rights in or to the Evaluation Material except as expressly set forth
herein. You shall be responsible for any breach of this agreement by any of your Representatives
as if such Representative had been substituted for “you” as a party and signatory to this letter.
You agree that you shall take reasonable measures to protect the secrecy of and avoid disclosure
and unauthorized use of Evaluation Material. Without limiting the foregoing, you shall take at
least those measures that you take to protect your most highly confidential information. You



72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 110 of 165


shall not make any copies of the Evaluation Material unless the Company previously approves
the same in writing. You shall reproduce the Company’s proprietary rights notices on any such
approved copies, in the same manner in which such notices were set forth in the original.

       In the event that you or any of your Representatives are requested or required by law,
regulatory authority or other applicable judicial or governmental order to disclose any Evaluation
Material, you will provide the Company with prompt notice of any such request or requirement
so that the Company may seek a protective order or other appropriate remedy and/or waive
compliance with the terms of this agreement. In the event that such protective order or other
remedy is not obtained, or that the Company waives compliance with the terms hereof, you may
disclose only that portion of the Evaluation Material which is legally required.

        In addition, without the prior written consent of the Company, you will not, and will
direct your Representatives not to, disclose to any person (a) that the Evaluation Material has
been made available to you or your Representatives, (b) that discussions are taking place
concerning a Transaction, or (c) any terms or other facts with respect to the Transaction,
including the status thereof.

        It is understood and agreed that money damages may not be a sufficient remedy for any
breach of this agreement, and that the Company is entitled to seek specific performance and
injunctive or other equitable relief. Such remedy shall not be deemed to be the exclusive remedy
for breach of this agreement, but shall be in addition to all other remedies available at law or
equity to the Company.

        The Company shall not be deemed to have made any representations or warranties as to
the accuracy or completeness of the Evaluation Material. Only those representations or
warranties which are made by the Company in a final definitive agreement regarding a
Transaction, when, as and if executed, and subject to such limitations and restrictions as may be
specified therein, will have any legal effect.

        Within ten days after being so requested by the Company or its Representatives, except to
the extent you are advised by legal counsel that complying with such request would be
prohibited by law or regulatory authority, you will return or destroy all Evaluation Material. Any
destruction of materials shall be confirmed by you in writing. Any Evaluation Material that
cannot be returned or destroyed (such as oral Evaluation Material) shall remain confidential,
subject to the terms of this agreement.

        This agreement binds the parties only with respect to the matters expressly set forth
herein. As such, unless and until a subsequent definitive written agreement regarding a
Transaction between the Company and you has been executed, (a) neither the Company nor you
will be under any legal obligation of any kind whatsoever to negotiate or consummate a
Transaction, and (b) you shall have no claim whatsoever against the Company or any of its
respective directors, officers, owners, affiliates or Representatives arising out of or relating to
any Transaction or Evaluation Material.




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 111 of 165


        Additionally, you agree not to solicit for employment any Company employees to whom
you may be introduced or with whom you otherwise had contact as a result of your consideration
of a Transaction for a period of two years after the date of this agreement, provided that you shall
not be restricted in any general solicitation for employees (including through the use of
employment agencies) not specifically directed at any such persons, and provided further that
you shall not be restricted in hiring any such person who responds to any such general
solicitation.

        You hereby acknowledge that you are aware, and further agree that you will advise your
Representatives, that Federal and State securities laws limit the circumstances in which any
person who has material, non-public information about a company from purchasing or selling
securities of such a company and prohibit any such person from communicating such
information to any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Moreover, you agree that you shall not
use any of the Evaluation Materials to purchase or attempt to purchase or otherwise engage in
trading of claims of the Company (including, without limitation, claims held by trade creditors,
bank lenders, other secured and unsecured lenders or any other parties).

        This agreement shall be governed by and construed in accordance with the internal laws
of the State of Georgia, without giving effect to applicable principles of conflicts of law to the
extent that the application of the laws of another jurisdiction would be required thereby. Venue
for any action to enforce the provisions of this letter agreement shall be properly laid in the
United States Bankruptcy Court for the Northern District of Georgia. This agreement constitutes
the entire agreement between the parties hereto regarding the subject matter hereof. No
amendments, changes or modifications may be made to this agreement without the express
written consent of each of the parties hereto. If any term or provision of this agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable, the remainder of the terms
and provisions of this agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. No failure or delay by the Company in exercising any right
hereunder or any partial exercise thereof shall operate as a waiver thereof or preclude any other
or further exercise of any right hereunder.

       Your obligations under this agreement shall remain in effect for a period of two years
from the date hereof, except as otherwise stated herein.

                              Very truly yours,


                              Virtual Citadel, Inc.:


                                                       Name:
                                                       Title:




72351146.3
Case 20-62725-jwc     Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                               Document      Page 112 of 165


Confirmed and Agreed to:

By:
         Name:
         Title:




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 113 of 165


                      Exhibit 2 to Bidding Procedures Order

                                     Sale Notice




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                      Document      Page 114 of 165


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                   Debtors.                                (Jointly Administrered)


                          NOTICE OF BID PROCEDURES,
                  AUCTION, HEARING AND DEADLINES RELATING
             TO THE SALE OF CERTAIN OF THE ASSETS OF THE DEBTORS

         PLEASE TAKE NOTICE that on February 20, 2020, Virtual Citadel, Inc. and its
affiliates, as debtors and debtors in possession (the “Debtors”) in the above-captioned case (the
“Bankruptcy Case”), filed a Motion of Debtors for Entry of (I) an Order (A) Approving Bidding
Procedures in Connection with the Sale of Certain of the Debtors’ Assets, (B) Approving
Stalking Horse Bid Protections, (C) Approving the Form and Manner of Notice thereof, (D)
Scheduling an Auction and Sale Hearing, (E) Approving Procedures for the Assumption and
Assignment of Contracts, and (F) Granting Related Relief; and (II) an Order (A) Approving the
Asset Purchase Agreement Between the Debtors and the Successful Bidder, and (B) Authorizing
the Sale of Certain of the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and
Interests, (C) Authorizing the Assumption and Assignment of Contracts, and (D) Granting
Related Relief (the “Bidding Procedures and Sale Motion”).2 The Debtors seeks to complete a
sale (the “Transaction”) of substantially all of the Debtors’ assets (the “Transferred Assets”) to a
prevailing bidder or bidders (the “Successful Bidder”) at an auction free and clear of all liens,
claims, encumbrances and other interests pursuant to Bankruptcy Code section 363 (the
“Auction”).

       PLEASE TAKE FURTHER NOTICE that, on [______________], 2020 the
Bankruptcy Court entered an order [Docket No. ____] (the “Bidding Procedures Order”)
approving the bidding procedures set forth in the Bidding Procedures and Sale Motion (the
“Bidding Procedures”), which set the key dates and times related to the sale of the Debtors’
Transferred Assets under the asset purchase agreement with the Successful Bidder. All
interested bidders should carefully read the Bidding Procedures. To the extent that there are
any inconsistencies between the Bidding Procedures and the summary description of its terms
and conditions contained in this notice, the terms of the Bidding Procedures shall control.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.
2
  Capitalized terms not otherwise defined herein shall have the meanings set forth in the Bidding Procedures and
Sale Motion.




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40          Desc Main
                                 Document      Page 115 of 165


        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures, the
Debtors must receive a Qualified Bid from interested bidders in writing, on or before April 27,
2020 at 4:00 p.m. (prevailing Eastern Time) or such later date as may be agreed to by the
Debtors (the “Bid Deadline”). To be considered, Qualified Bids must be sent to the following at
or before the Bid Deadline: (i) counsel for the Debtors, Polsinelli PC, 1201 West Peachtree
Street NW, Suite 1100, Atlanta, GA 30309, Attn: David Gordon (dgordon@polsinelli.com).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures, if the Debtors receive one or more Qualified Bids (other than the Stalking Horse
Bid) by the Bid Deadline, the Auction will be conducted on April 28, 2020 at 10:00 a.m.
(prevailing Eastern Time) at Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta,
GA 30309, or at such other place, date and time as may be designated by the Debtors.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures, the Debtors have designated certain Assigned Contracts that may be assumed or
assumed and assigned to the Successful Bidder. By March 20, 2020, the Debtors shall send a
notice to each counterparty to an Assigned Contract setting forth the Debtors’ calculation of the
cure amount, if any, that would be owing to such counterparty if the Debtors decided to assume
or assume and assign such Assigned Contract, and alerting such nondebtor party that their
contract may be assumed and assigned to the Successful Bidder (the “Cure and Possible
Assumption and Assignment Notice”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures, any counterparty that objects to the cure amount set forth in the Cure and Possible
Assumption and Assignment Notice or the possible assignment of their Assigned Contract(s)
must file with the Bankruptcy Court and serve an objection (a “Cure or Assignment Objection”)
so that it is actually received on or before 4:00 p.m. prevailing Eastern Time on April 10,
2020, by (a) counsel to the Debtors, Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100,
Atlanta, GA 30309 (Attn: David Gordon), (b) the Office of the United States for the Northern
District of Georgia, Richard B. Russell Federal Building, 75 Ted Turner Dr. SW, Atlanta, GA
30303 (Attn: U.S. Trustee); (c) counsel to Bay Point Capital Partners LP, Law Offices of John F.
Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305, Attn: John Isbell
(john@jfi-law.com); (d) counsel to the proposed Stalking Horse, Greenberg Traurig, Terminus
200, 3333 Piedmont Road, Suite 2500, Atlanta, Georgia 30305, Attn: John D. Elrod
(elrodj@gtlaw.com) and David R. Yates (yatesd@gtlaw.com); and (e) counsel to the Committee,
if any. Where a counterparty to an Assigned Contract files a timely Cure or Assignment
Objection asserting a higher cure amount than the amount listed in the Cure and Possible
Assumption and Assignment Notice, or an objection to the possible assignment of that
counterparty’s Assigned Contract, and the parties are unable to consensually resolve the dispute,
the amount to be paid under Bankruptcy Code section 365 (if any) or, as the case may be, the
Debtors’ ability to assign the Assigned Contract to the Successful Bidder will be determined at
the Sale Hearing (as defined below).

       PLEASE TAKE FURTHER NOTICE that a hearing will be held to approve the sale of
the Transferred Assets to the Successful Bidder (the “Sale Hearing”) at the U.S. Bankruptcy
Court for the Northern District of Georgia, Richard B. Russell Federal Building, 75 Ted Turner




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                 Document      Page 116 of 165


Dr. SW, Atlanta, GA 30303, on May 5, 2020 at [________] a.m./p.m. (prevailing Eastern
Time), or at such time thereafter as counsel may be heard or at such other time as the Bankruptcy
Court may determine. The Sale Hearing may be adjourned from time to time without further
notice to creditors or parties in interest other than by announcement of the adjournment in open
court on the date scheduled for the Sale Hearing or on the agenda for such Sale Hearing.
Objections to the sale of the Transferred Assets to the Successful Bidder must be filed and served
so that they are received no later than 4:00 p.m. (prevailing Eastern Time) on May 1, 2020 by (a)
counsel to the Debtors, Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta, GA
30309 (Attn: David Gordon); (b) the Office of the United States for the Northern District of
Georgia, Richard B. Russell Federal Building, 75 Ted Turner Dr. SW, Atlanta, GA 30303 (Attn:
U.S. Trustee); (c) counsel to Bay Point Capital Partners LP, Law Offices of John F. Isbell LLC,
3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305, Attn: John Isbell (john@jfi-
law.com); (d) counsel to the proposed Stalking Horse, Greenberg Traurig, Terminus 200, 3333
Piedmont Road, Suite 2500, Atlanta, Georgia 30305, Attn: John D. Elrod (elrodj@gtlaw.com)
and David R. Yates (yatesd@gtlaw.com); and (e) counsel to the Committee, if any.

        PLEASE TAKE FURTHER NOTICE that the Debtors are seeking to waive the
fourteen-day stay period under Bankruptcy Rules 6004(h) and 6006(d) in order for the Sale to
close immediately upon entry of the Sale Order by this Court.

        PLEASE TAKE FURTHER NOTICE that this notice is subject to the full terms and
conditions of the Bidding Procedures and Sale Motion, the Bidding Procedures Order and the
Bidding Procedures, which shall control in the event of any conflict, and the Debtors encourage
parties in interest to review such documents in their entirety. A copy of the Bidding Procedures
and Sale Motion, the Bidding Procedures and the Bidding Procedures Order may be obtained for
a fee via PACER at http://www.deb.uscourts.gov.




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40      Desc Main
                                    Document      Page 117 of 165


Date:        February 20, 2020                    Respectfully submitted,
             Atlanta, Georgia
                                                  POLSINELLI PC

                                                  /s/ David E. Gordon
                                                  David E. Gordon
                                                  Georgia Bar No. 111877
                                                  Gwendolyn J. Godfrey
                                                  Georgia Bar No. 153004
                                                  Caryn E. Wang
                                                  Georgia Bar No. 542093
                                                  Polsinelli PC
                                                  1201 West Peachtree Street, Suite 1100
                                                  Atlanta, Georgia 30309
                                                  Telephone: (404) 253-6000
                                                  dgordon@polsinelli.com
                                                  ggodfrey@polsinelli.com
                                                  cewang@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 118 of 165




                      Exhibit 3 to Bidding Procedures Order

               Cure and Possible Assumption and Assignment Notice




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                      Document      Page 119 of 165


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                   Debtors.                                (Jointly Administered)


      NOTICE TO COUNTERPARTIES TO POTENTIALLY ASSUMED
  EXECUTORY CONTRACTS AND UNEXPIRED LEASES REGARDING CURE
AMOUNTS AND POSSIBLE ASSIGNMENT TO SUCCESSFUL BIDDER AT AUCTION

       PLEASE TAKE NOTICE that on February 20, 2020, the above-captioned debtors and
debtors in possession (the “Debtors”) filed a motion (the “Bidding Procedures and Sale Motion”)
with the United States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy
Court”).

        PLEASE TAKE FURTHER NOTICE that on ___________, 2020, the Bankruptcy
Court entered an order [Docket No. _____] (the “Bidding Procedures Order”) approving Bidding
Procedures (the “Bidding Procedures”), which set key dates, times, and procedures related to the
sale substantially all of the Debtors’ assets and operations (the “Acquired Assets”). To the extent
that there are any inconsistencies between the Bidding Procedures and the summary description
of the terms and conditions contained in this Notice, the terms of the Bidding Procedures shall
control.

     YOU ARE RECEIVING THIS NOTICE BECAUSE YOU OR ONE OF YOUR
AFFILIATES IS A COUNTERPARTY TO AN EXECUTORY CONTRACT OR
UNEXPIRED LEASE LISTED BELOW WITH THE DEBTORS:2

        [Counterparty Name]                     [Contract/Lease]                         Cure Amount


       Pursuant to the Bidding Procedures, the Debtors may assume the Executory
Contract(s) or Unexpired Lease(s) listed above to which you are a counterparty. Also
pursuant to the Bidding Procedures, the Debtors may assign the Executory Contract(s) or
Unexpired Lease(s) to the successful bidder (the “Successful Bidder”) at an auction of
certain of the Debtors’ assets currently scheduled for April 28, 2020. The Debtors have

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.
2
  This Notice is being sent to counterparties to Executory Contracts and Unexpired Leases. This Notice is not an
admission by the Debtors that such contract or lease is executory or unexpired.




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                 Document      Page 120 of 165


conducted a review of their books and records and have determined that the cure amount for
unpaid monetary obligations under such contract or lease is $[AMOUNT] (the “Cure Amount”).
If you (a) object to the proposed assumption or disagree with the proposed Cure Amount, or (b)
object to the possible assignment of such Executory Contract(s) or Unexpired Lease(s) to the
Successful Bidder, you must file an objection with the Bankruptcy Court no later than May
1, 2020, (the “Objection Deadline”) and serve such objection on the following parties:

POLSINELLI PC                                  POLSINELLI PC

David Gordon                                   Gwendolyn Godfrey
1201 West Peachtree Street NW, Suite 1100      1201 West Peachtree Street NW, Suite 1100
Atlanta, GA 30309                              Atlanta, GA 30309
Telephone: (404) 253-6005                      Telephone: (404) 253-6029
Email: dgordon@polsinelli.com                  Email: wgodfrey@polsinelli.com

                                     Counsel to the Debtors

LAW OFFICES OF JOHN F. ISBELL LLC

John Isbell
3050 Peachtree Road N.W., Suite 2
Atlanta, GA 30305
Telephone:
Email:
                         Counsel to the Bay Point Capital Partners LP

GREENBERG TRAURIG

John D. Elrod
3050 Peachtree Road N.W., Suite 2
Atlanta, GA 30305
Telephone: (678) 553-2259
Email: elrodj@gtlaw.com
                        Counsel to Block Data Processing Corporation

CLERK OF THE BANKRUPTCY COURT                    OFFICE OF THE UNITED STATES
United States Bankruptcy Court for the           TRUSTEE FOR THE NORTHERN
Northern District of Georgia                     DISTRICT OF GEORGIA
Richard B. Russell Federal Building              Richard B. Russell Federal Building
75 Ted Turner Dr. SW                             75 Ted Turner Dr. SW
Atlanta, GA 30303                                Atlanta, GA 30303

       If no objection to the Cure Amount or the assignment of your Executory Contract(s) or
Unexpired Lease(s) to the Successful Bidder is filed by the Objection Deadline, you will be
deemed to have stipulated that the Cure Amount as determined by the Debtors and set
forth above is correct and you shall be forever barred, estopped and enjoined from (a)
asserting any additional cure amount under the above-listed Executory Contract(s) and




72351146.3
Case 20-62725-jwc    Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40     Desc Main
                              Document      Page 121 of 165


Unexpired Lease(s) or (b) objecting to the assumption and assignment of the above-listed
Executory Contract(s) and Unexpired Lease(s) to the Successful Bidder.




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 122 of 165


                      Exhibit 4 to Bidding Procedures Order

                                  Assumption Notice




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                     Desc Main
                                      Document      Page 123 of 165


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                   Debtors.                                (Jointly Administered)


                        NOTICE OF PROPOSED ASSIGNMENT
                 OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       PLEASE TAKE NOTICE that on February 20, 2020, the above-captioned debtors and
debtors in possession (the “Debtors”) filed for relief pursuant to chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”), and also filed a
motion (the “Sale Motion”)2 to sell substantially all of their assets and operations (the “Assets”)
free and clear of all liens, claims, encumbrances, and other interests (the “Sale”) and assume and
assign certain of their executory contracts and unexpired leases (collectively, the “Contracts”) to
the purchaser of the Assets.3

        PLEASE TAKE FURTHER NOTICE that the Debtors are soliciting offers for the
purchase of the Assets of the Debtors consistent with the bidding procedures (the “Bidding
Procedures”) approved by the Court by the entry of an order on [___________] [___], 2020 (the
“Bidding Procedures Order”).4 The Bidding Procedures include, among other things, procedures
for the assumption and assignment of the Contracts (the “Assumption Procedures”).

      PLEASE TAKE FURTHER NOTICE that, accordingly, pursuant to the Assumption
Procedures, and by this written notice, the Debtors hereby notify you that they have determined,

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.
2
  Motion of Debtors for Entry of (I) an Order (A) Approving Bidding Procedures in Connection with the Sale of
Certain of the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections, (C) Approving the Form and Manner
of Notice thereof, (D) Scheduling an Auction and Sale Hearing, (E) Approving Procedures for the Assumption and
Assignment of Contracts, and (F) Granting Related Relief; and (II) an Order (A) Approving the Asset Purchase
Agreement Between the Debtors and the Successful Bidder, and (B) Authorizing the Sale of Certain of the Debtors’
Assets Free and Clear of Liens, Claims, Encumbrances, and Interests, (C) Authorizing the Assumption and
Assignment of Contracts, and (D) Granting Related Relief [Docket No. ___].
3
  Capitalized terms used as defined terms but not defined herein shall have all the meanings ascribed to them in the
Sale Motion.
4
   Order (I) Approving Bidding Procedures and Bid Protections in Connection with the Sale of Certain of the
Debtors’ Assets, (II) Approving Stalking Horse Bid Protections, (III) Approving the Form and Manner of Notice
Thereof, (IV) Scheduling an Auction and a Sale Hearing, (V) Approving Procedures for the Assumption and
Assignment of Contracts, and (VI) Granted Related Relief [Docket No. ___].




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40      Desc Main
                                    Document      Page 124 of 165


in the exercise of their business judgment, that the Contracts and any modifications thereto set
forth on Schedule 1 attached hereto (collectively, the “Assigned Contracts”) shall be assumed
and assigned to the Successful Bidder, subject to the Successful Bidder’s payment of the cure
amount set forth on Schedule 1, or such other cure amounts as are agreed by the parties.

        PLEASE TAKE FURTHER NOTICE that the Successful Bidder has the right under
certain circumstances to designate additional Contracts as Assigned Contracts or remove certain
Contracts from the list of Assigned Contracts prior to closing.

       PLEASE TAKE FURTHER NOTICE that copies of the Sale Motion, the Bidding
Procedures, and the Bidding Procedures Order, as well as all related exhibits, including the
proposed Sale Order, are available for a fee via PACER at http://www.deb.uscourts.gov.

        PLEASE TAKE FURTHER NOTICE that, except as otherwise provided by the
Bidding Procedures order, the time for filing objections to (a) the cure amounts related to the
Assigned Contracts, (b) the Debtors’ ability to assume and assign the Assigned Contracts, and
(c) adequate assurance of future performance of the Assigned Contract by the Successful Bidder
has passed and no further notice or action is necessary with respect to such matters.

Date:        February __, 2020                    Respectfully submitted,
             Atlanta, Georgia
                                                  POLSINELLI PC

                                                  /s/ David E. Gordon
                                                  David E. Gordon
                                                  Georgia Bar No. 111877
                                                  Gwendolyn J. Godfrey
                                                  Georgia Bar No. 153004
                                                  Caryn E. Wang
                                                  Georgia Bar No. 542093
                                                  Polsinelli PC
                                                  1201 West Peachtree Street, Suite 1100
                                                  Atlanta, Georgia 30309
                                                  Telephone: (404) 253-6000
                                                  dgordon@polsinelli.com
                                                  ggodfrey@polsinelli.com
                                                  cewang@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




72351146.3
Case 20-62725-jwc            Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40                       Desc Main
                                      Document      Page 125 of 165


                                     Schedule 1 to Assumption Notice

                                             Assigned Contracts5


                                                                                                          Cure
    Counterparty                  Description of Assigned Contracts or Leases
                                                                                                         Amount




5
   The presence of a contract or lease on this Schedule 1 does not constitute an admission by the Debtors that such
contract is an executory contract or such lease is an unexpired lease pursuant to Bankruptcy Code section 365 or any
other applicable law, and the Debtors reserve all rights to withdraw any proposed assumption and assignment or to
reject any contract or lease at any time before such contract or lease is assumed and assigned pursuant to an order of
the Court.




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 126 of 165


                                 Exhibit C to Motion

                              Proposed Form of Sale Order




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                      Document      Page 127 of 165


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                    Debtors.                               (Jointly Administered)


                 ORDER (I) APPROVING THE ASSET PURCHASE
            AGREEMENT BETWEEN THE DEBTORS AND THE PURCHASER,
      (II) AUTHORIZING THE SALE TO THE PURCHASER OF CERTAIN OF THE
            DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
     ENCUMBRANCES, AND INTERESTS, (III) AUTHORIZING THE ASSUMPTION
     AND ASSIGNMENT OF CONTRACTS, AND (IV) GRANTING RELATED RELIEF

             Upon consideration of the Motion of Debtors for Entry of (I) an Order (A) Approving

Bidding Procedures in Connection with the Sale of Certain of the Debtors’ Assets, (B) Approving

Stalking Horse Bid Protections, (C) Approving the Form and Manner of Notice thereof, (D)

Scheduling an Auction and Sale Hearing, (E) Approving Procedures for the Assumption and

Assignment of Contracts, and (F) Granting Related Relief; and (II) an Order (A) Approving the

Asset Purchase Agreement Between the Debtors and the Successful Bidder, and (B) Authorizing

the Sale of Certain of the Debtors’ Assets Free and Clear of Liens, Claims, Encumbrances, and

Interests, (C) Authorizing the Assumption and Assignment of Contracts, and (D) Granting

Related Relief (the “Sale Motion”) [Docket No. ____] of the above-captioned debtors and

debtors in possession (the “Debtors”), which requests an order (this “Sale Order”) that, among

other things, (a) authorizes and approves that certain Asset Purchase Agreement (including all




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                      Document      Page 128 of 165


related exhibits and schedules) (the “Agreement”)2 (a complete copy of the Agreement was

attached to the Notice of Filing of Asset Purchase Agreement with Successful Bidder filed at

Docket No. ___) among the Debtors and _______________________ (“Purchaser”), which

provides for, effective as of the Closing on the Closing Date, Debtors’ sale, assignment, transfer,

conveyance, and delivery of substantially all of the Debtors’ assets and operations (collectively,

the “Assets”) to Purchaser, free and clear of all Interests (defined below) except the Permitted

Encumbrances (the “Sale”), and (b) authorizes and approves the assumption and assignment of

certain unexpired leases and executory contracts referenced in the Agreement (the “Assigned

Contracts”), or in one or more subsequent filings authorized by an order of this Court; it

appearing that the relief requested in the Sale Motion is in the best interests of the Debtors’

estates, their creditors, and other parties in interest; it appearing that this Court has jurisdiction

over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that the Sale Motion

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the Debtors consent to entry of a

final order under Article III of the United States Constitution; this Court having found that venue

of this proceeding and the Sale Motion in this District is proper pursuant to 28 U.S.C. § 1408;

adequate notice of the Sale Motion and opportunity for objection having been given; adequate

notice with respect to the assumption and assignment of the Assigned Contracts having been

given; this Court having reviewed and considered the Sale Motion and any objections thereto;

this Court having heard statements of counsel and the evidence presented in support of the relief

requested by the Debtors in the Sale Motion at a hearing before this Court (the “Sale Hearing”);

upon the full record of these Chapter 11 Cases; it appearing that no other notice need be given; it

further appearing that the legal and factual bases set forth in the Sale Motion and the record


2
   Except as otherwise defined herein, or where reference is made to a definition in the Sale Motion, all capitalized
terms shall have the meanings ascribed to them in the Agreement.




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document      Page 129 of 165


made at the Sale Hearing establish just cause for the relief granted herein; and after due

deliberation and sufficient cause therefor:

         THE COURT FINDS AND DETERMINES THAT:

                      Jurisdiction, Final Order, and Statutory Predicates

         A.    The findings and conclusions set forth in here constitute the Court’s findings of

fact and conclusions of law pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), made applicable to this proceeding pursuant to Bankruptcy Rule 9014.

To the extent that any of the following findings of fact constitute conclusions of law, they are

adopted as such. To the extent that any of the following conclusions of law constitute findings of

fact, they are adopted as such.

         B.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

         C.    This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

The Debtors have confirmed their consent to the entry of a final order by this Court in

connection with the Sale Motion, to the extent that it is later determined that the Court, absent

the consent of the parties, cannot enter final orders or judgments consistent with Article III of the

United States Constitution.

         D.    Venue is proper in this District pursuant to 28 U.S.C. § 1408.

         E.    The bases for the relief requested in this Motion are sections 105(a), 363, 365,

503(b), and 507(a)(2) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”), and Bankruptcy Rules 2002, 6004, and 6006(a).

         F.    This Sale Order constitutes a final order within the meaning of 28 U.S.C.

§ 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent necessary

under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure, as made




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 130 of 165


applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just reason for

delay in the implementation of this Sale Order, and waives any stay expressly directs entry of

judgment as set forth herein.

                                   Retention of Jurisdiction

         G.    It is necessary and appropriate for the Court to retain jurisdiction to, among other

things, interpret, implement, and enforce the terms and provisions of this Sale Order and the

Agreement, including its related documents, all amendments thereto and any waivers and

consents thereunder and each of the agreements executed in connection therewith to which the

Debtors are a party or which has been assigned by the Debtors to Purchaser, and to adjudicate, if

necessary, any and all disputes involving the Debtors concerning or relating in any way to, or

affecting, the Sale or the transactions contemplated in the Agreement, and related documents.

                       Corporate Authority, Consents, and Approvals

         H.    The Debtors have, to the extent necessary or applicable, (a) the full corporate

power and authority to execute and deliver the Agreement and all other documents contemplated

thereby, (b) all corporate authority necessary to consummate the transaction contemplated by the

Agreement, and (c) taken all corporate action necessary to authorize and approve the Agreement

and the consummation of the transactions contemplated thereby. The Sale has been duly and

validly authorized by all necessary corporate action. No consents or approvals, other than those

expressly provided for in the Agreement, are required for the Debtors to consummate the Sale,

the Agreement, or the transactions contemplated thereby.

                  Notice of Sale, Auction, and Assumption and Assignment

         I.    Actual written notice of the Sale Motion, the Sale, the Auction, the Sale Hearing,

and the transactions contemplated thereby, and a reasonable opportunity to object or be heard

with respect to the Sale Motion and the relief requested therein, has been afforded to all known



72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40              Desc Main
                                  Document      Page 131 of 165


interested entities and parties, including, without limitation, the following entities and parties: (a)

the Office of the United States Trustee for the Northern District of Georgia; (b) the Office of the

Attorney General of the State of Georgia; (c) the Debtors’ forty (40) largest unsecured creditors

on a consolidated basis; (d) counsel to Regions Bank, Burr Forman, 171 17th Street, NW, Suite

1100, Atlanta, GA 30363, Attn: Erich N. Durlacher (edurlacher@burr.com); (e) counsel to Bay

Point Capital Partners II LP, Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W.,

Suite 2, Atlanta, Georgia 30305, Attn: John Isbell (john@jfi-law.com); (f) counsel to the

proposed Stalking Horse, Greenberg Traurig, Terminus 200, 3333 Piedmont Road, Suite 2500,

Atlanta, Georgia 30305, Attn: John D. Elrod (elrodj@gtlaw.com) and David R. Yates

(yatesd@gtlaw.com); (g) Thomas Switch Holdings, LLC (h) the Internal Revenue Service; (i)

the Georgia Department of Revenue; (j) all parties known or reasonably believed to have

asserted an Interest (as defined herein) in the Assets; (k) the counterparties to the Contracts (the

“Contract Counterparties”); and (m) any party that has requested notice pursuant to Bankruptcy

Rule 2002.

         J.    In addition, the Debtors have caused notice of the Sale Motion, the Sale, the

Auction, and the Sale Hearing to be published in The Atlanta Business Chronicle, as authorized

in the Bidding Procedures Order.

         K.    In accordance with the provisions of the Bidding Procedures Order, the Debtors

have served notice upon the Contract Counterparties: (a) that the Debtors seek to assume and

assign to Purchaser the Assigned Contracts on the Closing Date (as defined in the Agreement);

and (b) of the relevant Cure Amounts (as defined below). Service of such notice was good,

sufficient, and appropriate under the circumstances, and no further notice need be given in

respect of establishing a Cure Amount for the Contracts. Each of the Contract Counterparties




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 132 of 165


has had an opportunity to object to the Cure Amounts set forth in the notice and to the

assumption and assignment to Purchaser of the applicable Assigned Contracts.

         L.    The notice of the Auction and the Sale Hearing provided all interested parties

with timely and proper notice of the Sale, the Auction, and the Sale Hearing.

         M.    The Debtors have articulated good and sufficient reasons for this Court to grant

the relief requested in the Sale Motion regarding the sales process, including, without limitation:

(i) determination of final Cure Amounts; and (ii) approval and authorization to serve notice of

the Auction and Sale Hearing.

         N.    As evidenced by the affidavits of service and affidavits of publication previously

filed with the Court, proper, timely, adequate, and sufficient notice of the Sale Motion, the Sale,

the Auction, the Sale Hearing, and the transactions contemplated thereby, including, without

limitation, the assumption and assignment of the Assigned Contracts to Purchaser, has been

provided in accordance with the Bidding Procedures Order and Bankruptcy Code sections

105(a), 363, and 365 and Bankruptcy Rules 2002, 6004, 6006, 9007, 9008, and 9014. The

notices described herein were good, sufficient, and appropriate under the circumstances, and no

other or further notice of the Sale Motion, the Sale, the Auction, the Sale Hearing, or the

assumption and assignment of the Assigned Contracts to Purchaser is or shall be required.

         O.    The disclosures made by the Debtors concerning the Sale Motion, the Agreement,

the Auction, the Sale Hearing, the Sale, and the assumption and assignment of the Assigned

Contracts to Purchaser were good, complete, and adequate.

         P.    A reasonable opportunity to object and be heard with respect to the Sale and the

Sale Motion, and the relief requested therein (including, without limitation, the assumption and




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                  Document      Page 133 of 165


assignment of the Assigned Contracts to Purchaser and any Cure Amounts relating thereto), has

been afforded to all interested persons and entities, including the Notice Parties.

                                               Auction

          Q.   The Debtors conducted the Auction on April 28, 2020 in connection with, and

has otherwise complied in all respects with, the Bidding Procedures Order. The Auction process

set forth in the Bidding Procedures Order afforded a full, fair, and reasonable opportunity for any

entity to make a higher or otherwise better offer to purchase the Assets. The Auction was duly

noticed and conducted in a non-collusive, fair, and good faith manner, and a reasonable

opportunity has been given to any interested party to make a higher and better offer for the

Assets. The Auction was transcribed and the transcript of the Auction was introduced into

evidence at the Sale Hearing. At the conclusion of the Auction, the Debtors determined in the

exercise of their good faith business judgment that Purchaser submitted the highest and best bid

for the Assets and, accordingly, Purchaser was determined to be the Successful Bidder for the

Assets.

                                     Good Faith of Purchaser

          R.   As demonstrated by the representations of counsel and other evidence proffered

or adduced at the Sale Hearing, the Debtors and their advisors marketed the Assets to secure the

highest and best offer. The terms and conditions set forth in the Agreement are fair, adequate,

and reasonable, including the amount of the Purchase Price, which is found to constitute

reasonably equivalent and fair value.

          S.   Purchaser is not an “insider” of the Debtors, as that term is defined in Bankruptcy

Code section 101(31). No officer, director, manager, or other insider of the Debtors hold any

interest in or is otherwise related to Purchaser.




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                  Document      Page 134 of 165


         T.    The Debtors and Purchaser extensively negotiated the terms and conditions of the

Agreement in good faith and at arm’s length. Purchaser is purchasing the Transferred Assets and

has entered into the Agreement in good faith and is a good faith buyer within the meaning of

Bankruptcy Code section 363(m), and is therefore entitled to the full protection of that provision,

and otherwise has proceeded in good faith in all respects in connection with this proceeding in

that, inter alia: (i) Purchaser recognized that the Debtors were free to deal with any other party

interested in purchasing the Assets; (ii) Purchaser agreed to subject its bid to competitive bidding

at the Auction; (iii) all payments to be made by Purchaser and other agreements or arrangements

entered into by Purchaser in connection with the Sale have been disclosed; (iv) Purchaser has not

violated Bankruptcy Code section 363(n) by any action or inaction; (v) no common identity of

directors or controlling stockholders exists between Purchaser and the Debtors; and (vi) the

negotiation and execution of the Agreement was at arm’s length and in good faith.

         U.    Neither the Debtors nor Purchaser have engaged in any conduct that would cause

or permit the Agreement to be avoided under Bankruptcy Code section 363(n). The Debtors and

Purchaser were represented by their own respective counsel and other advisors during such arm’s

length negotiations in connection with the Agreement and the Sale.

         V.    No party has objected to the Sale, the Agreement, or the Auction on the grounds

of fraud or collusion.

         W.    Accordingly, Purchaser is purchasing the Assets in good faith and is a good-faith

buyer within the meaning of Bankruptcy Code section 363(m). The Purchaser is therefore

entitled to all of the protections afforded under Bankruptcy Code section 363(m).

                                     Highest and Best Offer

         X.    The Debtors conducted a sale process in accordance with, and have otherwise




72351146.3
Case 20-62725-jwc         Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                   Document      Page 135 of 165


complied in all respects with, the Bidding Procedures Order. The sale process set forth in the

Bidding Procedures Order afforded a full, fair, and reasonable opportunity for any person or

entity to make a higher or otherwise better offer to purchase the Assets. The Auction was duly

noticed in a non-collusive, fair, and good-faith manner, and a reasonable opportunity has been

given to any interested party to make a higher and better offer for the Assets.

         Y.     The Agreement constitutes the highest and best offer for the Assets, and will

provide a greater recovery for the Debtors’ estates than would be provided by any other available

alternative. The Debtors’ determination that the Agreement constitutes the highest and best offer

for the Assets constitutes a valid and sound exercise of the Debtors’ business judgment.

         Z.     The Agreement represents a fair and reasonable offer to purchase the Assets under

the circumstances of these Chapter 11 Cases. No other entity or group of entities has offered to

purchase the Assets for greater overall value to the Debtors’ estates than Purchaser.

         AA.    Approval of the Sale Motion and the Agreement and the consummation of the

transaction contemplated thereby are in the best interests of the Debtors’ chapter 11 estates, their

creditors, and other parties in interest.

         BB.    The Debtors have demonstrated compelling circumstances and a good, sufficient,

and sound business purpose and justification for the Asset Sale prior to, and outside of, a plan of

reorganization.

                                No Fraudulent Transfer or Merger

         CC.    The consideration provided by Purchaser pursuant to the Agreement (a) is fair and

reasonable, (b) is the highest or best offer for the Assets, and (c) constitutes reasonably

equivalent value (as those terms are defined in each of the Uniform Fraudulent Transfer Act, the

Uniform Fraudulent Conveyance Act, and Bankruptcy Code section 548).




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document      Page 136 of 165


         DD.   The Purchaser is not a mere continuation of the Debtors or their estates, and there

is no continuity of enterprise between Purchaser and the Debtors. The Purchaser is not holding

itself out to the public as a continuation of the Debtors. The Purchaser is not a successor to the

Debtors or their estates, and the Sale does not amount to a consolidation, merger, or de facto

merger of Purchaser and the Debtors.

                                       Validity of Transfer

         EE.   The Agreement was not entered into for the purpose of hindering, delaying, or

defrauding creditors under the Bankruptcy Code or under the laws of the United States, any of its

states, territories, or possessions, or the District of Columbia. Neither the Debtors nor Purchaser

are entering into the transactions contemplated by the Agreement fraudulently, for the purposes

of statutory and common law fraudulent conveyance and fraudulent transfer claims.

         FF.   The Debtors are the sole and lawful owner of the Assets. Subject to Bankruptcy

Code section 363(f) (addressed below), the transfer of the Assets to Purchaser will be, as of the

Closing Date, a legal, valid, and effective transfer of the Assets, which transfer vests or will vest

Purchaser with all right, title, and interest of the Debtors to the Assets free and clear of any

interest in such property of any entity other than the Debtors’ estates (collectively, “Interests”),

including, without limitation:(a) all liens and encumbrances relating to, accruing, or arising at

any time prior to the Closing Date (collectively, the “Liens”); and (b) all debts arising under,

relating to, or in connection with any act of the Debtors or any claims (as defined in Bankruptcy

Code section 101(5)), liabilities, obligations, demands, guarantees, options in favor of third

parties, rights, contractual commitments, restrictions, interests, and matters of any kind and

nature, whether arising prior to or subsequent to the commencement of these Chapter 11 Cases,




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40                Desc Main
                                 Document      Page 137 of 165


and whether imposed by agreement, understanding, law, equity, or otherwise (collectively, the

“Claims”).

         GG.   For the avoidance of doubt, the terms “Liens” and “Claims,” as used in this Sale

Order, include, without limitation, rights with respect to any Liens and Claims:

               (a)    that purport to give any party a right of setoff or recoupment against, or a

                      right or option to affect any forfeiture, modification, profit-sharing

                      interest, right of first refusal, purchase or repurchase writer option, or

                      termination of, any of the Debtors’ or Purchaser’s interest in the Assets, or

                      any similar rights; or

               (b)    in respect of taxes, restrictions, rights of first refusal, charges of interest of

                      any kind and nature, if any, and including, without limitation, any

                      restriction of use, voting, transfer, receipt of income, or other exercise of

                      any of the attributes of ownership relating to, accruing, or arising at any

                      time prior to the Closing Date, with the exception of Permitted

                      Encumbrances and Assumed Liabilities (as those terms are defined in the

                      Agreement) that are expressly assumed by Purchaser pursuant to the

                      Agreement.

         HH.   For the further avoidance of doubt, Purchaser is expressly assuming responsibility

for, and the Assets will be transferred subject to, the Cure Amounts and any obligations arising at

or after the Closing Date under the Assigned Contracts, as set forth in the Agreement.

                                   Section 363(f) Is Satisfied

         II.   The conditions of Bankruptcy Code section 363(f) have been satisfied in full;

therefore, the Debtors may sell the Assets free and clear of any Interests in the property other




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                 Document      Page 138 of 165


than any Permitted Encumbrances and Assumed Liabilities.

         JJ.   The Purchaser would not have entered into the Agreement, and would not

consummate the transactions contemplated thereby, if the Sale of the Assets to Purchaser and the

assumption of any Assumed Liabilities by Purchaser were not free and clear of all Interests, other

than Permitted Encumbrances and the Assumed Liabilities, or if Purchaser would, or in the

future could, be liable for any of such Interests (other than the Permitted Encumbrances and the

Assumed Liabilities). Unless otherwise expressly included in the Permitted Encumbrances or

the Assumed Liabilities, Purchaser shall not be responsible for any Interests against the Debtors,

their estates, or any of the Assets, including in respect of the following: (a) any labor or

employment agreement; (b) all mortgages, deeds of trust, and other security interests; (c)

intercompany loans and receivables among the Debtors and any of their affiliates (as defined in

Bankruptcy Code section 101(2)); (d) any other environmental, employee, workers’

compensation, occupational disease, or unemployment- or temporary disability-related claim,

including, without limitation, claims that might otherwise arise under or pursuant to (i) the

Employee Retirement Income Security Act of 1974, as amended, (ii) the Fair Labor Standards

Act, (iii) Title VII of the Civil Rights Act of 1964, (iv) the Federal Rehabilitation Act of 1973,

(v) the National Labor Relations Act, (vi) the Worker Adjustment and Retraining Notification

Act of 1988, (vii) the Age Discrimination and Employee Act of 1967 and the Age Discrimination

in Employment Act, as amended, (viii) the Americans with Disabilities Act of 1990, (ix) the

Consolidated Omnibus Budget Reconciliation Act of 1985, (x) state discrimination laws, (xi) the

unemployment compensation laws or any other similar state laws, or (xii) any other state or

federal benefits or claims relating to any employment with the Debtors or their predecessor, if

any, (xiii) Claims or Liens arising under any Environmental Law (as defined in the Agreement)




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40           Desc Main
                                  Document      Page 139 of 165


with respect to the Debtors’ business, Excluded Liabilities (as defined in the Agreement), the

Assets, the Excluded Assets (as defined in the Agreement), or any assets owned or operated by

the Debtors or any corporate predecessor of the Debtors, at any time prior to the Closing Date,

(xiv) any bulk sales or similar law, (xv) any tax statutes or ordinances, including, without

limitation, the Internal Revenue Code of 1986, as amended, and (xvi) any statutory or common-

law bases for successor liability.

         KK.   The Debtors may sell the Assets free and clear of all Interests in such property of

any entity other than the Debtors’ estates, including, without limitation, any Liens and Claims

against the Debtors, their estates, or any of the Assets (other than the Permitted Encumbrances

and Assumed Liabilities) because, in each case, one or more of the standards set forth in

Bankruptcy Code section 363(f)(1)-(5) has been satisfied. Those holders of Interests in the

Assets, including, without limitation, holders of Liens and Claims against the Debtors, their

estates, or any of the Assets, who did not object, or who withdrew their objections, to the Sale or

the Sale Motion are deemed to have consented pursuant to Bankruptcy Code section 363(f)(2).

All other holders of Interests (except to the extent that such Interests are Permitted

Encumbrances or Assumed Liabilities) are adequately protected by having their Interests, if any,

in each instance against the Debtors, their estates, or any of the Assets, attached to the net

proceeds of the Sale received by the Debtors ultimately attributable to the Assets in which such

party alleges an Interest, in the same order of priority, with the same validity, force, and effect

that such Interests had prior to the Sale, subject to any claims and defenses the Debtors and their

estates may possess with respect thereto.




72351146.3
Case 20-62725-jwc         Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                   Document      Page 140 of 165


                      Assumption and Assignment of the Assigned Contracts

         LL.      The assumption and assignment of the Assigned Contracts pursuant to the terms

of this Sale Order is integral to the Agreement and is in the best interest of the Debtors and their

estates, their creditors, and all of the parties in interest, and represents the reasonable exercise of

sound and prudent business judgment by the Debtors.

         MM. Unless otherwise agreed and stated on the record at the Sale Hearing, the

respective amounts set forth under the “Cure Amount” on Exhibit 1 attached hereto reflects the

sole amounts necessary under Bankruptcy Code section 365(b) to cure all monetary defaults and

pay all pecuniary losses under the Assigned Contracts (collectively, the “Cure Amounts”), and

no other amounts are or shall be due in connection with the assumption by the Debtors in the

assignment to Purchaser of the Assigned Contracts.

         NN.      Pursuant to the terms of the Agreement, Purchaser shall: (a) to the extent

necessary, cure or provide adequate assurance of cure, of any default existing prior to the date

hereof with respect to the Contracts, within the meaning of Bankruptcy Code sections

365(b)(1)(A) and 365(f)(2)(A); and (b) to the extent necessary, provide compensation or

adequate assurance of compensation to any Contract Counterparty for any actual pecuniary loss

to such party resulting from a default prior to the date hereof with respect to the Assigned

Contracts, within the meaning of Bankruptcy Code sections 365(b)(1)(B) and 365(f)(2)(A).

         OO.      As of the Closing Date, subject only to the payment of the Cure Amounts, as

determined in accordance with the procedures identified in the Sale Motion and its

accompanying and related documents, each of the Assigned Contracts will be in full force and

effect and enforceable by Purchaser against any Contract Counterparty thereto in accordance

with its terms.




72351146.3
Case 20-62725-jwc         Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                   Document      Page 141 of 165


         PP.    The Debtors have, to the extent necessary, satisfied the requirements of

Bankruptcy Code sections 365(b)(1) and 365(f) in connection with the Sale, the assumption and

assignment of the Assigned Contracts, and shall upon assignment thereto on the Closing Date, be

relieved from any liability for any breach thereof.

         QQ.    Purchaser has demonstrated that it has the financial wherewithal to fully perform

and satisfy the obligations under the Assigned Contracts as required by Bankruptcy Code

sections 365(b)(1)(C) and 365(f)(2)(B). Pursuant to Bankruptcy Code section 365(f)(2)(B),

Purchaser has provided adequate assurance of future performance of the obligations under the

Assigned Contracts.

         RR.    The Purchaser’s promise to pay the Cure Amounts and to perform the obligations

under the Assigned Contracts after the Closing Date shall constitute adequate assurance of future

performance within the meaning of Bankruptcy Code sections 365(b)(1)(C) and 365(f)(2)(B).

         SS.    Any objections to the assumption and assignment of any of the Assigned

Contracts to Purchaser are hereby overruled or withdrawn. Any objection to the Cure Amounts

are hereby overruled or withdrawn. To the extent that any Contract Counterparty failed to timely

object to its Cure Amount or to the assumption and assignment of its Assigned Contracts to

Purchaser, such Contract Counterparty is deemed to have consented to such Cure Amount and

the assignment of its Assigned Contract(s) to Purchaser.

                                Sound Business Purpose for the Sale

         TT.    Good and sufficient reasons for approval of the Agreement and the Sale have

been articulated. The relief requested in the Sale Motion is in the best interests of the Debtors,

their estates, their creditors, and other parties in interest.




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document      Page 142 of 165


         UU.   The Debtors have demonstrated both (a) good, sufficient, and sound business

purposes and justifications for approving the Agreement and (b) compelling circumstances for

the sale outside the ordinary course of business, pursuant to Bankruptcy Code section 363(b)

before, and outside of, a plan of reorganization, in that, among other things, the immediate

consummation of the Sale to Purchaser is necessary and appropriate to maximize the value of the

Debtors’ estates, and the Sale will provide the means for the Debtors to maximize distributions to

creditors.

                       Compelling Circumstances for an Immediate Sale

         VV.   To maximize the value of the Assets and preserve the viability of the business to

which the Assets relate, it is essential that the Sale of the Assets occur within the time constraints

set forth in the Agreement. Time is of the essence in consummating the Sale.

         WW. Given all of the circumstances of these Chapter 11 Cases and the adequacy and

fair value of the Purchase Price under the Agreement, the proposed Sale of the Assets to

Purchaser constitutes a reasonable and sound exercise of the Debtors’ business judgment and

should be approved.

         XX.   The consummation of the Sale and the assumption and assignment of the

Assigned Contracts is legal, valid, and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation Bankruptcy Code sections 105(a), 363(b),

363(f), 363(m), and 365, and all of the applicable requirements of such sections have been

complied with in respect of the transaction.

         YY.   The Sale does not constitute a sub rosa or de facto chapter 11 plan for which

approval has not been sought without the protections that a disclosure statement would afford, as

it does not and does not propose to: (i) impair or restructure existing debt of, or equity interests

in, the Debtors; (ii) impair or circumvent voting rights with respect to any future plan proposed



72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                    Document      Page 143 of 165


by the Debtors; (iii) circumvent chapter 11 plan safeguards, such as those set forth in Bankruptcy

Code sections 1125 and 1129; or (iv) classify claims or equity interests, compromise

controversies, or extend debt maturities.         Accordingly, the Sale neither impermissibly

restructures the rights of the Debtors’ creditors, nor impermissibly dictates a liquidating chapter

11 plan for the Debtors.

         NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

THAT:

                                         General Provisions.

         35.   Relief Granted. The relief requested in the Sale Motion and the transactions

contemplated thereby and by the Agreement are approved for the reasons set forth in this Sale

Order and on the record of the Sale Hearing, which is incorporated herein as if fully set forth in

this Sale Order.

         36.   Objections Overruled. All objections to the Sale Motion and the relief requested

therein that have not been withdrawn, waived, or settled by announcement to the Court during

the Sale Hearing or by stipulation filed with the Court, including, without limitation, any and all

reservations of rights included in such objections or otherwise, are hereby denied and overruled

on the merits, with prejudice. Those parties who did not object, or withdrew their objections, to

the Sale Motion are deemed to have consented pursuant to Bankruptcy Code section 363(f)(2).

         37.   Prior Findings and Conclusions Incorporated. This Court’s findings of fact

and conclusions of law set forth in the Bidding Procedures Order are incorporated herein by

reference.

         38.   Sale Order and Agreement Binding on All Parties. This Sale Order and the

Agreement shall be binding in all respects upon all creditors of and holders of equity interests in

the Debtors (whether known or unknown), agents, trustees and collateral trustees, holders of



72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 144 of 165


Interests in, against, or on the Assets, or any portion thereof, all Contract Counterparties and any

other non-Debtor parties to any contracts with the Debtors (whether or not assigned), all

successors and assigns of the Debtors, and any subsequent trustees appointed in the Chapter 11

Cases or upon a conversion of the Chapter 11 Cases to one or more cases under chapter 7 of the

Bankruptcy Code and shall not be subject to rejection or unwinding. Nothing in any chapter 11

plan confirmed in the Chapter 11 Cases, the confirmation order confirming any such chapter 11

plan, any order approving the wind down or dismissal of the Chapter 11 Cases, or any order

entered upon the conversion of the Chapter 11 Cases to one or more cases under chapter 7 of the

Bankruptcy Code or otherwise shall conflict with or derogate from the provisions of the

Agreement or this Sale Order.

                                  Approval of the Agreement

         39.   Agreement Approved. The Agreement and all other ancillary documents, and

all of the terms and conditions thereof, are hereby approved.

         40.   Authorization to Consummate Transactions. Pursuant to Bankruptcy Code

sections 363(b) and (f), the Debtors are authorized, empowered, and directed to use their

reasonable best efforts to take any and all actions necessary or appropriate to (a) consummate the

Sale pursuant to and in accordance with the terms and conditions of the Agreement, (b) close the

Sale as contemplated in the Agreement and this Sale Order, and (c) execute and deliver, perform

under, consummate, implement, and fully close the Agreement, including the assumption and

assignment to Purchaser of the Assigned Contracts, together with additional instruments and

documents that may be reasonably necessary or desirable to implement the Agreement and the

Sale.




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document      Page 145 of 165


                                       Transfer of the Assets

         41.   Transfer of the Assets Authorized.         Pursuant to Bankruptcy Code sections

105(a), 363(b), and 363(f), the Debtors are authorized and directed to use reasonable best efforts

to transfer the Assets to Purchaser on or as soon as reasonably practicable after the Closing Date,

and such transfer shall constitute a legal, valid, binding, and effective transfer of such Assets and

shall vest Purchaser with title to the Assets.

         42.   Surrender of Assets by Third Parties. All persons and entities that are in

possession of some or all of the Assets on the Closing Date are directed to surrender possession

of such Assets to Purchaser or its assignee at the Closing. On the Closing Date, each of the

Debtors’ creditors are authorized and directed to execute such documents and take such other

actions as may be reasonably necessary to release their Interests in the Assets, if any, as such

Interests may have been recorded or may otherwise exist. All persons are hereby forever

prohibited and enjoined from taking any action that would adversely affect or interfere with the

ability of the Debtors to sell and transfer the Assets to Purchaser in accordance with the terms of

the Agreement and this Sale Order.

         43.   Transfer Free and Clear of Interests.            Upon the Debtors’ receipt of the

Purchase Price, and other than Permitted Encumbrances and Assumed Liabilities specifically set

forth in the Agreement, the transfer of the Assets to Purchaser shall be free and clear of all

Interests of any kind or nature whatsoever, including, without limitation, (a) successor or

successor-in-interest liability, (b) Claims in respect of the Excluded Liabilities, and (c) any and

all Contracts not assumed and assigned to Purchaser pursuant to the terms of the Agreement,

with all such Interests to attach to the net proceeds received by the Debtors ultimately

attributable to the property Assets against, or in, which such Interests are asserted, subject to the

terms thereof, with the same validity, force, and effect, and in the same order of priority, which



72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document      Page 146 of 165


such Interests now have against the Assets, subject to any rights, claims, and defenses that the

Debtors or their estates, as applicable, may possess with respect thereto.

         44.    Legal, Valid, and Marketable Transfer with Permanent Injunction.                   The

transfer of the Assets to Purchaser pursuant to the Agreement constitutes a legal, valid, and

effective transfer of good and marketable title of the Assets, and vests, or will vest, Purchaser

with all right, title, and interest to the Assets, free and clear of all Interests except as otherwise

expressly stated as obligations of Purchaser under the Agreement. All Persons holding interests

or claims of any kind or nature whatsoever against the Debtors or the Assets, the operation of the

Assets prior to the Closing Date, the Auction or the Asset Sale are hereby and forever barred,

estopped, and permanently enjoined from asserting against Purchaser, its successors or assigns,

its property, or the Assets, any claim, interest or liability existing, accrued, or arising prior to the

Closing.

         45.    Recording Offices and Releases of Interests. On the Closing Date, this Sale

Order shall be construed and shall constitute for any and all purposes a full and complete

assignment, conveyance, and transfer of the Assets or a bill of sale transferring good and

marketable title of the Assets to Purchaser. This Sale Order is and shall be effective as a

determination that, on the Closing Date, all Interests of any kind or nature whatsoever existing as

to the Assets prior to the Closing date, other than Permitted Encumbrances and Assumed

Liabilities, or as otherwise provided in this Sale Order, shall have been unconditionally released,

discharged, and terminated, and that the conveyances described herein have been affected. This

Sale Order is and shall be binding upon and govern the acts of all persons, including, without

limitation, all filing agents, filing officers, title agents, title companies, recorders of mortgages,

recorders of deeds, registrars of deeds, administrative agencies, governmental departments,




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40               Desc Main
                                  Document      Page 147 of 165


secretaries of state, federal and local officials, and all other persons who may be required by

operation of law, the duties of their office, or contract, to accept, file, register or otherwise record

or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to any lease; and each of the foregoing persons is hereby directed to accept for

filing any and all of the documents and instruments necessary and appropriate to consummate the

transactions contemplated by the Agreement.            Each and every federal, state, and local

governmental agency or department is hereby directed to accept any and all documents and

instruments necessary and appropriate to consummate the transactions contemplated by the

Agreement. A certified copy of this Sale Order may be: (a) filed with the appropriate clerk;

(b) recorded with the recorder; and/or (c) filed or recorded with any other governmental agency

to act to cancel any Interests against the Assets, other than the Permitted Encumbrances.

         46.    Cancellation of Third-Party Interests. If any person or entity which has filed

statements or other documents or agreements evidencing Interests on or in all or any portion of

the Assets (other than with respect to Permitted Encumbrances or Assumed Liabilities) has not

delivered to the Debtors prior to the Closing, in proper form for filing and executed by the

appropriate parties, termination statements, instruments of satisfaction, releases of liens and

easements, and any other documents necessary for the purpose of documenting the release of all

Interests which such person or entity has or may assert with respect to all or a portion of the

Assets, the Debtors and Purchaser are authorized to execute and file such statements,

instruments, releases and other documents on behalf of such person or entity with respect to the

Assets. Notwithstanding the foregoing, the provisions of this Sale Order authorizing the transfer

of the Assets free and clear of all Interests (except only for Permitted Encumbrances and

Assumed Liabilities) shall be self-executing, and it shall not be, or be deemed, necessary for any




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40        Desc Main
                                    Document      Page 148 of 165


person or entity to execute or file releases, termination statements, assignments, consents, or

other instruments in order for the provisions of this Sale Order to be implemented.

                             Assumption and Assignment of Contracts

         47.      Authorization to Assume and Assign.       Upon the Closing, the Debtors are

authorized and directed, in accordance with Bankruptcy Code sections 105(a), 363 and 365, to

assume and assign each of the Assigned Contracts to Purchaser free and clear of all Interests as

of the Closing Date. The payment of the applicable Cure Amounts (if any) by Purchaser shall (a)

effect a cure or adequate assurance of cure of all defaults existing thereunder as of the date on

which the Debtors filed their voluntary petitions for relief under chapter 11 of the Bankruptcy

Code (the “Petition Date”) and (b) compensate for any actual pecuniary loss to such Contract

Counterparty resulting from such default. Purchaser shall then have assumed the Assigned

Contracts and, pursuant to Bankruptcy Code section 365(f), the assignment by the Debtors of

such Assigned Contracts shall not be a default thereunder. After the payment of the relevant

Cure Amounts, neither the Debtors, nor Purchaser shall have any further liabilities to the

Contract Counterparties other than Purchaser's obligations under the Assigned Contracts, that

accrue and become due and payable on or after the Closing Date.

         48.      Assignment Requirements Satisfied. The Assigned Contracts shall be

transferred to, and remain in full force and effect for the benefit of, Purchaser, in accordance

with their respective terms, notwithstanding (a) any provision in any such Assigned Contract

(including provisions of the type described in Bankruptcy Code sections 365(b)(2), (e)(1) and

(f)(1)) which prohibits, restricts or conditions such assignment or transfer or (b) any default by

the Debtors prior to Closing under any such Assigned Contract or any disputes between the

Debtors and a Contract Counterparty with respect to any such Assigned Contract arising prior to

Closing.       In particular, any provisions in any Assigned Contract that restrict, prohibit or



72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40          Desc Main
                                  Document      Page 149 of 165


condition the assignment of such Assigned Contract or allow the Contract Counterparty to such

Assigned Contract to terminate, recapture, impose any penalty, condition on renewal or

extension or modify any term or condition upon the assignment of such Assigned Contract,

constitute unenforceable anti-assignment provisions that are void and of no force and effect. All

other requirements and conditions under Bankruptcy Code sections 363 and 365 for the

assumption by the Debtors and assignment to Purchaser of the Assigned Contracts have been

satisfied.     Upon the Closing, in accordance with Bankruptcy Code sections 363 and 365,

Purchaser shall be fully and irrevocably vested with all right, title, and interest of the Debtors

under the Assigned Contracts.

         49.     Consent to Assign. The Contract Counterparties to each Assigned Contract shall

be and hereby are deemed to have consented to such assumption and assignment under

Bankruptcy Code section 365(c)(1)(B) or this Court has determined that no such consent is

required, and Purchaser shall enjoy all of the rights and benefits under each such Assigned

Contract as of the Closing Date without the necessity of obtaining the Contract Counterparty’s

written consent to the assumption and assignment thereof.

         50.     Section 365(k). Upon the Closing and (a) the payment of the applicable Cure

Amount or (b) in the event of any dispute over the appropriate Cure Amount, the Debtors’

reserve and escrow of the amount necessary to satisfy the Cure Amount asserted by the Contract

Counterparty pending resolution of the dispute by the Bankruptcy Court, Purchaser shall be

deemed to be substituted for the Debtors as a party to the applicable Assigned Contracts and the

Debtors and their estates shall be relieved, pursuant to Bankruptcy Code section 365(k), from

any further liability under the Assigned Contracts.




72351146.3
Case 20-62725-jwc       Doc 32       Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                   Document      Page 150 of 165


         51.   No Default. Subject to the terms hereof with respect to the Cure Amounts, all

defaults or other obligations of the Debtors under the Assigned Contracts arising or accruing

prior to the Closing Date have been cured or shall promptly be cured by the Debtors in

accordance with the terms hereof such that Purchaser shall have no liability or obligation with

respect to any default or obligation arising or accruing under any Assigned Contract prior to the

Closing Date, except to the extent expressly provided in the Agreement, except for Purchaser’s

payment of the Cure Amounts. Each party to an Assigned Contract is forever barred, estopped,

and permanently enjoined from asserting against Purchaser or its property or affiliates, or

successors and assigns, any breach or default under any Assigned Contract, any claim of lack of

consent relating to the assignment thereof, or any counterclaim, defense, setoff, right of

recoupment or any other matter arising prior to the Closing Date for such Assigned Contract or

with regard to the assumption and assignment therefore pursuant to the Agreement or this Sale

Order. Upon the payment of the applicable Cure Amount, if any, the Assigned Contracts will

remain in full force and effect, and no default shall exist under the Assigned Contracts nor shall

there exist any event or condition which, with the passage of time or giving of notice, or both,

would constitute such a default.

         52.   Adequate Assurance Provided. The requirements of Bankruptcy Code sections

365(b)(1) and 365(f)(2) are hereby deemed satisfied with respect to the Assigned Contracts

based on Purchaser’s evidence of its financial condition and wherewithal and without any further

action by Purchaser, including but not limited to any other or further deposit. Pursuant to

Bankruptcy Code section 365(f), Purchaser has provided adequate assurance of future

performance of the obligations under the Assigned Contracts.




72351146.3
Case 20-62725-jwc         Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40        Desc Main
                                   Document      Page 151 of 165


         53.   No Fees. There shall be no rent accelerations, assignment fees, increases or any

other fees charged to Purchaser or the Debtors as a result of the assumption and assignment of

the Assigned Contracts.

         54.   Injunction. Pursuant to Bankruptcy Code sections 105(a), 363, and 365, other

than the right to payment of the Cure Amounts, if any, all Contract Counterparties are forever

barred and permanently enjoined from raising or asserting against the Debtors or Purchaser any

assignment fee, default, breach or claim, or pecuniary loss arising under or related to the

Assigned Contracts existing as of the Petition Date or any assignment fee or condition to

assignment arising by reason of the Closing.

         55.   Contract Objections. Except for a Contract Counterparties who files, or has

filed, a timely objection to the Cure amount by April 10, 2020, at 4:00 p.m. (prevailing Eastern

Time), which objection shall be resolved in accordance with the procedures set forth in the

Bidding Procedures Order (a “Contract Objection”), such Contract Counterparty is deemed to

have consented to such Cure Amount. Except for a Contract Counterparties who files, or has

filed, a timely Contract Objection to the Debtors’ proposed assignment of such Assigned

Contracts to Purchaser, which objection shall be resolved in accordance with the procedures set

forth in the Bidding Procedures Order, such Contract Counterparty is deemed to have consented

to the assumption and assignment, and Purchaser shall be deemed to have demonstrated adequate

assurance of future performance with respect to, such Assigned Contracts pursuant to

Bankruptcy Code sections 365(b)(1)(C) and 365(f)(2)(B). With respect to any timely-filed

Contract Objections, such objection shall be resolved in accordance with the procedures set forth

in the Bidding Procedures Order. The provisions of this Sale Order shall be effective and

binding upon the Contract Counterparties to the extent set forth in, and in accordance with, such




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                  Document      Page 152 of 165


procedures. Nothing in this Sale Order, the Sale Motion, or in any notice or any other document

is, or shall be, deemed an admission by the Debtors that any Assigned Contract is an executory

contract or unexpired lease, or must be assumed and assigned pursuant to the Agreement in order

to consummate the Sale.

         56.   No Further Debtor Liability. Except as provided in the Agreement or in this

Sale Order, after the Closing, the Debtors and their estates shall have no further liabilities or

obligations with respect to any Assumed Liabilities, and all holders of such Claims are forever

barred and estopped from asserting such Claims against the Debtors, their successors or assigns,

their property, or the Debtors’ estates.

         57.   No Waiver of Rights. The failure of the Debtors or Purchaser to enforce, at any

time, one or more terms or conditions of any Assigned Contracts shall not be a waiver of any

such terms or conditions, or of the Debtors’ or Purchaser’s rights to enforce every term and

condition of the Assigned Contracts.

                            Prohibition of Actions Against Purchaser

         58.   No Successor Liability. Except for the Permitted Encumbrances and Assumed

Liabilities set forth in the Agreement, or as otherwise expressly provided for in this Sale Order or

the Agreement, Purchaser shall not have any liability or other obligation of the Debtors arising

under or related to any of the Assets. Without limiting the generality of the foregoing, and

except as otherwise expressly provided herein or in the Agreement, Purchaser shall not be liable

for any Claims against the Debtors or any of their predecessors or affiliates, and Purchaser shall

have no successor or vicarious liabilities of any kind or character, including, without limitation,

under any theory of antitrust, environmental, successor, or transfer reliability, labor law, de facto

merger, mere continuation, or substantial continuity, whether known or unknown as of the

Closing Date, now existing, or hereafter arising, whether fixed or contingent, whether asserted or



72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 153 of 165


unasserted, whether legal or equitable, with or liquidated or unliquidated, including, without

limitation, liabilities on account of warranties, intercompany loans, receivables among the

Debtors and their affiliates, environmental liabilities, and any taxes arising, accruing, or payable

under, out of, in connection with, or in any way relating to the operation of any of the Assets

prior to the Closing.

         59.   Actions Against Purchaser Enjoined.            Except with respect to Permitted

Encumbrances and Assumed Liabilities set forth in the Agreement, or as otherwise permitted by

the Agreement or this Sale Order, all persons and entities, including, without limitation, all debt

security holders, equity security holders, governmental, tax, and regulatory authorities, lenders,

trade creditors, litigation claimants, and other creditors, holding Interest of any kind or nature

whatsoever against, or in, all or any portion of the Assets, arising under, out of, in connection

with, or in any way relating to, the Debtors, the Assets, the operation of the Debtors’ business

prior to the Closing Date, or the transfer of the Assets to Purchaser, hereby are forever barred,

estopped, and permanently enjoined from asserting against Purchaser, or any of its affiliates,

successors, or assigns, or their property or the Assets, such persons’ or entities’ Interests in and

to the Assets, including, without limitation, the following actions against Purchaser or its

affiliates, or their successors, assets, or properties: (a) commencing or continuing in any manner

any action or other proceeding; (b) enforcing, attaching, collecting, or recovering in any manner

any judgment, award, decree, or other order; (c) creating, perfecting, or enforcing any Lien or

other Claim; (d) asserting any set off, right of subrogation, or recoupment of any kind; (e)

commencing or continuing any action, in any manner or place, that does not comply or is

inconsistent with the provisions of this Sale Order or other orders of this Court, or the

agreements or actions contemplated or taken in respect thereof; or (f) revoking, terminating, or




72351146.3
Case 20-62725-jwc        Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40             Desc Main
                                  Document      Page 154 of 165


failing or refusing to transfer or renew any license, permit, or authorization to operate any of the

Assets or conduct any of the business operated with the Assets.

                                         Other Provisions

         60.   Effective Immediately. For cause shown, pursuant to Bankruptcy Rules 6004(h),

6006(d), and 7062(g), this Sale Order shall not be stayed and shall be effective immediately upon

entry, and the Debtors and Purchaser are authorized to close the Sale immediately upon entry of

this Sale Order. The Debtors and Purchaser may consummate the Agreement at any time after

entry of this Sale Order by waiving any and all closing conditions set forth in the Agreement that

have not been satisfied and by proceeding to close the Asset Sale without any notice to the Court,

any pre-petition or post-petition creditor of the Debtors and/or any other party in interest.

         61.   Access to Books and Records. Following the Closing of the Sale, the Debtors

shall have, and Purchaser shall provide, reasonable access to their books and records, to the

extent they are included in the Assets transferred to Purchaser as part of the Sale.

         62.   Bulk Sales Law. No bulk sales law or any similar law of any state or other

jurisdiction applies in any way to the Sale.

         63.   Agreement Approved in Entirety.            The failure specifically to include any

particular provision of the Agreement in this Sale Order shall not diminish or impair the

effectiveness of such provision, it being the intent of this Court that the Agreement be authorized

and approved in its entirety.

         64.   Modifications to Agreement.         The Agreement and any related agreements,

documents or other instruments may be modified, amended or supplemented by the parties

thereto and in accordance with the terms thereof, in a writing signed by such parties, without

further order of this Court, provided that any such modification, amendment or supplement does

not have a material adverse effect on the Debtors’ estates.



72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 155 of 165


         65.   Standing. The transactions authorized herein shall be of full force and effect,

regardless of any Debtors’ lack of good standing in any jurisdiction in which such Debtor is

formed or authorized to transact business.

         66.   Authorization to Effect Order. The Debtors are authorized to take all actions

necessary to effect the relief granted pursuant to this Sale Order in accordance with the Sale

Motion.

         67.   Automatic Stay. The automatic stay pursuant to Bankruptcy Code section 362 is

hereby modified, lifted, and annulled with respect to the Debtors and Purchaser to the extent

necessary, without further order of this Court, to (a) allow Purchaser to deliver any notice

provided for in the Agreement and (b) allow Purchaser to take any and all actions permitted

under the Agreement in accordance with the terms and conditions thereof.

         68.   No Other Bids. No further bids or offers for the Assets shall be considered or

accepted by the Debtors after the date hereof unless the Sale to Purchaser is not consummated or

otherwise does not occur in accordance with the Agreement or its related documents.

         69.   Order to Govern. To the extent that this Sale Order is inconsistent with any

prior order entered or pleading filed in these Chapter 11 Cases, the terms of this Sale Order shall

govern. To the extent there are any inconsistencies between the terms of this Sale Order and the

Agreement (including all ancillary documents executed in connection therewith), the terms of

this Sale Order shall govern.


                                   ### END OF ORDER ###




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40      Desc Main
                                    Document      Page 156 of 165


Date:        February __, 2020                    Respectfully submitted,
             Atlanta, Georgia
                                                  POLSINELLI PC

                                                  /s/ David E. Gordon
                                                  David E. Gordon
                                                  Georgia Bar No. 111877
                                                  Gwendolyn J. Godfrey
                                                  Georgia Bar No. 153004
                                                  Caryn E. Wang
                                                  Georgia Bar No. 542093
                                                  Polsinelli PC
                                                  1201 West Peachtree Street, Suite 1100
                                                  Atlanta, Georgia 30309
                                                  Telephone: (404) 253-6000
                                                  dgordon@polsinelli.com
                                                  ggodfrey@polsinelli.com
                                                  cewang@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 157 of 165


                                Exhibit 1 to Sale Order

                                  Assigned Contracts



                                                                            Cure
 Counterparty          Description of Assigned Contracts or Leases
                                                                           Amount




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 158 of 165


                                 Exhibit D to Motion

                                   Creditor Notice




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                      Document      Page 159 of 165


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                   Debtors.                                (Jointly Administered)


             NOTICE OF DATES AND DEADLINES RELATING TO THE SALE OF
                 SUBSTANTIALLY ALL THE ASSETS OF THE DEBTORS

         PLEASE TAKE NOTICE that on February 20, 2020, Virtual Citadel, Inc. and its
affiliates (the “Debtors”) filed a motion (the “Bidding Procedures and Sale Motion”) with the
United States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that on [__________], 2020, the Bankruptcy
Court entered an order [Docket No. ___] (the “Bidding Procedures Order”) approving Bidding
Procedures (the “Bidding Procedures”), which set key dates, times, and procedures related to the
sale of substantially all of the Debtors’ assets (the “Transferred Assets”). All interested bidders
should carefully read the Bidding Procedures. To the extent that there are any inconsistencies
between the Bidding Procedures and the summary description of the terms and conditions
contained in this notice, the terms of the Bidding Procedures shall control.

       PLEASE TAKE FURTHER NOTICE that the Debtors have been and will continue
to market the Transferred Assets in advance of the Auction. To be eligible to participate in the
Auction, each Bid and each Bidder must be determined by the Debtors to comply with the
conditions set forth in the Bidding Procedures. The deadline to submit a Qualified Bid is April
27, 2020 at 4:00 p.m. (prevailing Eastern Time) (the “Bid Deadline”). To be considered, any
Bid must comply with the requirements set forth in the Bidding Procedures.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures Order, an auction (the “Auction”) may be held on April 28, 2020 at 10:00 a.m.
(prevailing Eastern Time) at the offices of Debtors’ counsel, Polsinelli PC, 1201 West Peachtree
Street NW, Suite 1100, Atlanta, GA 30309, or such later time on such day or other place as the
Debtors shall notify all Bidders who have submitted Qualified Bids, or at another location as
may be timely disclosed by the Debtors to all Qualified Bidders.

       PLEASE TAKE FURTHER NOTICE that, by March 20, 2020, the Debtors shall
send a notice to each Contract Counterparty to an executory contract or unexpired lease setting
forth the Debtors’ calculation of the cure amount, if any, that would be owing to such
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.




72351146.3
Case 20-62725-jwc       Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40            Desc Main
                                 Document      Page 160 of 165


counterparty if the Debtors decided to assume or assume and assign such executory contract or
unexpired lease, and alerting such nondebtor party that their contract may be assumed and
assigned to the Successful Bidder (the “Cure and Possible Assumption and Assignment Notice”).
Any Contract Counterparty that objects to the cure amount set forth in the Cure and Possible
Assumption and Assignment Notice or the possible assignment of their executory contract or
unexpired lease to the Successful Bidder must file an objection (a “Cure or Assignment
Objection”) on or before 4:00 p.m. prevailing Eastern Time on April 10, 2020, which Cure or
Assignment Objection must be served on (a) counsel to the Debtors, Polsinelli PC, 1201 West
Peachtree Street NW, Suite 1100, Atlanta, GA 30309 (Attn: David Gordon); (b) the Office of the
United States for the Northern District of Georgia, Richard B. Russell Federal Building, 75 Ted
Turner Dr. SW, Atlanta, GA 30303 (Attn: U.S. Trustee); (c) counsel to Bay Point Capital
Partners LP, Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta,
Georgia 30305 (Attn: John Isbell); and (d) counsel to the Committee, so that it is actually
received no later than 4:00 p.m. prevailing Eastern Time on April 10, 2020. If a Contract
Counterparty does not timely file and serve a Cure or Assignment Objection, that party will be
forever barred from objecting to (a) the Debtors’ proposed cure amount, or (b) the assignment of
that party’s executory contract or unexpired lease to the Successful Bidder.

        PLEASE TAKE FURTHER NOTICE that a hearing will be held to confirm the
results of the Auction and approve the transactions contemplated in the Bidding Procedures and
the Bidding Procedures and Sale Motion to the Successful Bidder at the Auction (the “Sale
Hearing”) before the Honorable Jeffrey W. Cavender on May 5, 2020 at __:__ _.m. (prevailing
Eastern Time), or at such time thereafter as counsel may be heard. The Sale Hearing may be
continued from time to time by the Bankruptcy Court or the Debtors without further notice other
than such adjournment announced in open court or a notice of adjournment filed with the
Bankruptcy Court and served on the entities who have filed objections to the Bidding Procedures
and Sale Motion, without further notice to other parties in interest. Objections to the sale of the
Transferred Assets to the Successful Bidder or the Backup Bidder must be filed and served
so that they are actually received by the Debtors no later than 4:00 p.m. (prevailing
Eastern Time) on May 1, 2020.

       PLEASE TAKE FURTHER NOTICE that this notice is subject to the full terms and
conditions of the Bidding Procedures and Sale Motion, the Bidding Procedures and the Bidding
Procedures Order, which shall control in the event of any conflict with this notice. The Debtors
encourage parties in interest to review such documents in their entirety. A copy of the Bidding
Procedures and Sale Motion, the Bidding Procedures and the Bidding Procedures Order may be
obtained for a fee via PACER at http://www.deb.uscourts.gov.




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40      Desc Main
                                    Document      Page 161 of 165


Date:        February __, 2020                    Respectfully submitted,
             Atlanta, Georgia
                                                  POLSINELLI PC

                                                  /s/ David E. Gordon
                                                  David E. Gordon
                                                  Georgia Bar No. 111877
                                                  Gwendolyn J. Godfrey
                                                  Georgia Bar No. 153004
                                                  Caryn E. Wang
                                                  Georgia Bar No. 542093
                                                  Polsinelli PC
                                                  1201 West Peachtree Street, Suite 1100
                                                  Atlanta, Georgia 30309
                                                  Telephone: (404) 253-6000
                                                  dgordon@polsinelli.com
                                                  ggodfrey@polsinelli.com
                                                  cewang@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




72351146.3
Case 20-62725-jwc   Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40   Desc Main
                             Document      Page 162 of 165


                                 Exhibit E to Motion

                              Bidding Procedures Notice




72351146.3
Case 20-62725-jwc           Doc 32      Filed 02/20/20 Entered 02/20/20 13:11:40                      Desc Main
                                      Document      Page 163 of 165


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725-jwc

                   Debtors.                                (Jointly Administered)


                               NOTICE OF BIDDING PROCEDURES2

         PLEASE TAKE NOTICE that on February 20, 2020, Virtual Citadel, Inc. and its
affiliates (the “Debtors”) filed a motion (the “Bidding Procedures and Sale Motion”) with the
United States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”).

        PLEASE TAKE FURTHER NOTICE that on [___________], 2020, the Bankruptcy
Court entered an order [Docket No. ___] (the “Bidding Procedures Order”) approving Bidding
Procedures (the “Bidding Procedures”), which set key dates, times, and procedures related to the
sale of substantially all of the assets of the Debtors (the “Transferred Assets”). All interested
bidders should carefully read the Bidding Procedures. To the extent that there are any
inconsistencies between the Bidding Procedures and the summary description of the terms and
conditions contained in this Notice, the terms of the Bidding Procedures shall control.

        PLEASE TAKE FURTHER NOTICE that the Debtors have been and will continue
to market the Transferred Assets in advance of the Auction. To be eligible to participate in the
Auction, each Bid and each Bidder must be determined by the Debtors to comply with the
conditions set forth in the Bidding Procedures. The deadline to submit a Qualified Bid is April
27, 2020 (the “Bid Deadline”). To be considered, any Bid must comply with the requirements
set forth in the Bidding Procedures.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Bidding
Procedures Order, an auction (the “Auction”) will be conducted at the offices of Debtors’
counsel, Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta, GA 30309 on April
28, 2020, or such later time on such day or other place as the Debtors shall notify all Bidders
who have submitted Qualified Bids, or at another location as may be timely disclosed by the
Debtors to all Qualified Bidders.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.
2
   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Bidding
Procedures or the Bidding Procedures Order, as applicable.




72351146.3
Case 20-62725-jwc      Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40         Desc Main
                                Document      Page 164 of 165


       PLEASE TAKE FURTHER NOTICE that, by March 20, 2020, the Debtors shall
send a notice to each Contract Counterparty to an executory contract or unexpired lease setting
forth the Debtors’ calculation of the cure amount, if any, that would be owing to such
counterparty if the Debtors decided to assume or assume and assign such executory contract or
unexpired lease, and alerting such nondebtor party that their contract may be assumed and
assigned to the Successful Bidder (the “Cure and Possible Assumption and Assignment Notice”).

        Any Contract Counterparty that objects to the cure amount set forth in the Cure
and Possible Assumption and Assignment Notice or the possible assignment of their
executory contract or unexpired lease to the Successful Bidder must file an objection (a
“Cure or Assignment Objection”) on or before 4:00 p.m. prevailing Eastern Time on April
10, 2020, which Cure or Assignment Objection must be served on (a) counsel to the
Debtors, Polsinelli PC, 1201 West Peachtree Street NW, Suite 1100, Atlanta, GA 30309
(Attn: David Gordon); (b) the Office of the United States for the Northern District of
Georgia, Richard B. Russell Federal Building, 75 Ted Turner Dr. SW, Atlanta, GA 30303
(Attn: U.S. Trustee); (c) counsel to Bay Point Capital Partners LP, Law Offices of John F.
Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305 (Attn: John Isbell);
and (d) counsel to the Committee, if any. If a Contract Counterparty does not timely file
and serve a Cure or Assignment Objection, that party will be forever barred from
objecting to (a) the Debtors’ proposed cure amount, or (b) the assignment of that party’s
executory contract or unexpired lease to the Successful Bidder.

        PLEASE TAKE FURTHER NOTICE that a hearing will be held to confirm the
results of the Auction and approve the transactions contemplated in the Bidding Procedures and
the Bidding Procedures and Sale Motion to the Successful Bidder at the Auction (the “Sale
Hearing”) before the Honorable Jeffrey W. Cavener, on May 5, 2020 at __:__ _.m. (prevailing
Eastern Time), or at such time thereafter as counsel may be heard. The Sale Hearing may be
continued from time to time by the Bankruptcy Court or the Debtors without further notice other
than such adjournment announced in open court or a notice of adjournment filed with the
Bankruptcy Court and served on the Notice Parties and the entities who have filed objections to
the Bidding Procedures and Sale Motion, without further notice to other parties in interest.
Objections to the sale of the Transferred Assets to the Successful Bidder or the Backup
Bidder must be filed and served so that they are actually received by the Debtors no later
than 4:00 p.m. (prevailing Eastern Time) on May 1, 2020.

       PLEASE TAKE FURTHER NOTICE that this Notice is subject to the full terms and
conditions of the Bidding Procedures and the Bidding Procedures Order, which shall control in
the event of any conflict with this Notice. The Debtors encourage parties in interest to review
such documents in their entirety. A copy of the Bidding Procedures and the Bidding Procedures
Order may be obtained for a fee via PACER at http://www.deb.uscourts.gov.




72351146.3
Case 20-62725-jwc          Doc 32     Filed 02/20/20 Entered 02/20/20 13:11:40      Desc Main
                                    Document      Page 165 of 165


Date:        February __, 2020                    Respectfully submitted,
             Atlanta, Georgia
                                                  POLSINELLI PC

                                                  /s/ David E. Gordon
                                                  David E. Gordon
                                                  Georgia Bar No. 111877
                                                  Gwendolyn J. Godfrey
                                                  Georgia Bar No. 153004
                                                  Caryn E. Wang
                                                  Georgia Bar No. 542093
                                                  Polsinelli PC
                                                  1201 West Peachtree Street, Suite 1100
                                                  Atlanta, Georgia 30309
                                                  Telephone: (404) 253-6000
                                                  dgordon@polsinelli.com
                                                  ggodfrey@polsinelli.com
                                                  cewang@polsinelli.com

                                                  Proposed Counsel to the Debtors and Debtors
                                                  in Possession




72351146.3
